Dated as of 11 October, 2001

THE GOVERNMENT OF
THE UNITED REPUBLIC OF TANZANIA,

TANZANIA PETROLEUM DEVELOPMENT CORPORATION

- AND -

PANAFRICAN ENERGY TANZANIA LIMITED

PRODUCTION SHARING AGREEMENT

RELATING TO THE
SONGO SONGO GAS FIELD

DAR ES SALAAM, TANZANIA

G:\060922\0002\PSA TPDC and PanA frican.doc
2.1

3.1
3.2

3.3
3.4
3.5

4.1
4.2
43

5.1
5.2
5.3
5.4
5.4
5.6

6.1
6.2
6.3

TABLE OF CONTENTS

ARTICLE I
DEFINITIONS; RULES OF INTERPRETATION

Definitions
Rules of Interpretation

ARTICLE II
AGREEMENT

Agreement Under the Act... ccececeeseeseseseseseesesessssesseassesssacsseasseseeseseesesesneneaeee 3

ARTICLE III
RESPONSIBILITIES AND GRANT OF RIGHTS

Contract Area
Confirmation of Transfer and Assignment of Rights by TPDC_ to

PanAfrican Tanzania 4
Term 14
Responsibilities of the Partie: 5
Surrender 17
ARTICLE IV
NATURAL GAS
Protected Gas
Additional Ga: :
Marketing and Sales..........c.ccceeeseseseeseseesesesseseseessseseeaesesssseseeassesseseseeasseseeaeseeneees 8
ARTICLE V

EXPLORATION PROGRAMME

Work Requirement .0..........ccceeeseseseeseseesesesseseseessseseeassesssscseeassesecassseeeseseeaeseeneeees 20
Initial Period ....

Subsequent Period
Drilling Requirements. 1
TPDC Obligations... 1

Minimum Expenditure

ARTICLE VI
WORK PROGRAMMES AND ADVISORY COMMITTEE

Operatorship.
Work Programme and Budget .
Annual Submission of Work Programme and Budget.............c.cccccesceseeseeseeneeeeee 22

G:\060922\0002\PSA TPDC and PanA frican.doc
6.4
6.5
6.6
6.7

7A
72
73
74
15

8.1
8.2

9.1
9.2

Advisory Committee
Revisions to Work Programme, Budget or Appraisal Programme
TPDC Non-Compliance.......
Contractors and Subcontractor:

ARTICLE VII
DISCOVERY, APPRAISAL AND DEVELOPMENT

Evaluation Report
Discoveries Not of Commercial Interest .
Discoveries of Commercial Interest
Relinquishment
Extension

ARTICLE VIII
JOINT OPERATIONS

TPDC’s Right to Participate in Development Programme.
Joint Operations Agreement

ARTICLE IX
ANNUAL CHARGES

Payment of Annual Charges by TPDC
Reimbursement of Annual Charges by PanA frican Tanz:

ARTICLE X

RECOVERY OF COSTS AND EXPENSES AND PRODUCTION SHARING FOR

0.1
0.2
0.3
0.4
0.5
0.6
0.7

1.1
1.2
1.3
1.4
1.5
1.6

ADDITIONAL GAS

Establishment of Revenues...
No Ring Fencing in Contract Area
Cost Gas Revenue Allocation and Method of Recov
Profit Gas Revenue Allocation — Proven Section
Profit Gas Revenue Allocation — Remainder of Contract Area

nsufficiency
Effect of Income Taxes on Apportionment .

ARTICLE XI
CRUDE OIL

Discovery of Crude Oil
Cost Oil Revenue Allocation and Method of Recovery
Profit Oil Revenue Allocatio:

No Ring Fencing
Valuation of Crude Oil
Lifting, Marketing and Domestic Supply Obligation

ili

G:\060922\0002\PSA TPDC and PanA frican.doc
2.1
2.2
2.3
24
2.5

3.1
3.2
3.3
3.4

4.1
4.2
43

5.1
5.2
5.3

6.1
6.2
6.3

71
72
73
74

ARTICLE XII
TAXATION AND ROYALTY

Each Party Responsible for Own Taxes
Development Licence and Production of Additional G

ARTICLE XIII
ADDITIONAL PROFITS TAX

Basis and Calculation Of Tax ..........cceceseesssesseeseseseseesesesseseseesesessesesseasseseeaeseeneeey
Sample Calculation of Additional Profits Tax in Annex E
Records and Books of Account...
Payment of Additional Profits Tax

ARTICLE XIV
REPORTING, INSPECTION AND CONFIDENTIALITY

Reports

Data. ‘
Confidentiality .........ccececeeceeseseeseseeeeseseessseseasseeassesseassessssssesasscseeseseeessesseaeseeneeeey 44
ARTICLE XV
TANZANIAN RESOURCES
Tanzanian Goods .........ccccceceeeeeseeseseeeeseseesssesescsessssesesassesssseseeasscssesesseesseseeaeseeneney 46

Tanzanian Contractors
Tender Procedures

ARTICLE XVI
EMPLOYMENT, TRAINING AND TECHNOLOGY TRANSFER

Employment of Tanzanians .
Training and Technology Transfer

Expatriate Employees ...............

ARTICLE XVII
TITLE TO ASSETS

Fixed and Movable Assets
Use of Asset

Purchase of Assets by TPDC
Assets of Third Parties

iv

G:\060922\0002\PSA TPDC and PanA frican.doc
8.1
8.2
8.3
8.4
8.5
8.6

9.1
9.2
9.3

20.1
20.2
20.3

21.1
21.2

22.1
22.2
22.3
22.4
22.5

23.1
23.2
23.3
23.4

ARTICLE XVIII
INSURANCE

Maintenance of Insurance Policies
Maintenance of "Occurrence" Form Pol
Policy Endorsements..
Certificates of Insurance

nsurance Reports
nsurance Proceed:

ARTICLE XIX
IMPORT DUTIES

mportation....
Export and Sale
Expatriate Employe

ARTICLE XX
FOREIGN EXCHANGE

Rights of PanA frican Tanzania
Expatriate Employees of PanAfrican Tanzania and it .
Expatriate Employee Income Tax Guarantee .0.........0.ccccccccscesscsseesessceseeseeseeseeseene

ARTICLE XXI
ACCOUNTING RECORDS
Accounting Records.........cccceceeseseseseseesesessssessessseessseseeassesssseseeasseseseseeesseseeeeareee 56
Right Of Audit 0. cesses eeseeseeseeseesessessesnesesssssesssesteaeesessesneeueseseeeaeeeees 56
ARTICLE XXII

ENVIRONMENT AND SAFETY

Protection of Environment
Failure to Comply
Notice to Ministry
TPDC Remedial Action .
Environmental Impact ASSCSSMENE...........cccccceceesceseeseescescescesscsssseesscsseseeseeaeeseens 57

ARTICLE XXIII
FORCE MAJEURE

Definition of Force Majeure .............ceceseecsesseeseeseseseseseeseseseseseesessseeseseeeesesseeeereee 58
Notification Obligations

Duty to Mitigate
Delay Caused by Force Majeure.

G:\060922\0002\PSA TPDC and PanA frican.doc
24.1
24.2
24.3
24.4
24.5
24.6

25.1
25.2
25.3
25.4
25.5
25.6

26.1
26.2
26.3
26.4
26.5
26.6
26.7

27.1
27.2
27.3
27.4

28.1
28.2
28.3
28.4
28.5

ARTICLE XXIV
REPRESENTATIONS, WARRANTIES AND COVENANTS

PanAfrican Tanzania Representations and Warranti
TPDC Representations and Warranti
GOT Representations and Warranties
PanAfrican Tanzania Covenants....
TPDC Covenants
GOT Covenants

ARTICLE XXV
DEFICIENCY; DEFAULT; TERMINATION

TPDC Deficiency
PanAfrican Tanzania Events of Default

GOT Special Events
Termination

Obligations Upon Termination
Other Remedies.

ARTICLE XXVI
LIABILITY AND INDEMNIFICATION

Limitation of Liability
Indemnification
Assertion of Claims to Exceed Minimum Indemnification Amount
Indemnification for Fines and Penalties
Notice of Proceedings
Defence of Clai:

Subrogation...

ARTICLE XXVII
RESOLUTION OF DISPUTES

Notice of Dispute ....
Resolution by Partie:
Technical Disputes
Arbitration

ARTICLE XXVIII
MISCELLANEOUS PROVISIONS

Expenses of the Parties .....
Right to Specific Performance
Commercial Acts; Immunity...
Further Assurance

Choice of Law..

vi

G:\060922\0002\PSA TPDC and PanA frican.doc
28.6
28.7
28.8
28.9
28.10
28.11
28.12
28.13
28.14
28.15
28.16
28.17
28.18

Annex A
Annex B
Annex C
Annex D
Annex E
Annex F

Entire Agreement
Amendments
Waiver....
Counterpart

Severability
Assignment
Relationship of the Parties
No Third Parties
Language...

No Liability for Review
Consents

Economic Benefit
Notices

ANNEXES

Description of Contract Area

Description of Proven Section
Development Licence

Accounting Procedures

Sample Additional Profits Tax Calculation
Insurance Requirements

vii

G:\060922\0002\PSA TPDC and PanA frican.doc
THIS PRODUCTION SHARING AGREEMENT is made as of this ___ day of

2001 by and among THE GOVERNMENT OF THE UNITED REPUBLIC OF

TANZANIA (“GOT”), TANZANIA PETROLEUM DEVELOPMENT CORPORATION, a
statutory corporation established under the laws of the United Republic of Tanzania, with its
principal office located in Dar es Salaam, Tanzania (“TPDC”), and PANAFRICAN ENERGY
TANZANIA LIMITED, a corporation organized under the laws of Jersey, with its principal

office located in St. Helier, Jersey, Channel Islands (“PanAfrican Tanzania”).
WHEREAS:

A. The Government of the United Republic of Tanzania, as a matter of policy,
intends to involve the private sector in the development, construction and operation of a unified
gas and electric infrastructure programme known as the Songo Songo Gas-to-Electricity Project.

B. Songas Limited has been created as a limited liability company and TANESCO,
TPDC, Ocelot International Tanzania Limited, AES Tanzania Limited, Tanzania Development
Finance Company Limited and CDC Financial Services (Mauritius) Ltd. have agreed to make
investments therein.

Cc. Songas intends to develop, own and operate the Project pursuant to the provisions
of the Basic Agreements and the Financing Agreements.

Dz The Project will include the transfer of certain of TPDC’s facilities on and around
Songo Songo Island to Songas; the development, production and processing of natural gas on
and around Songo Songo Island under a Development Licence, certain rights under which are
assigned by TPDC to Songas; the construction of a gas processing facility and gas transportation
pipeline from Songo Songo Island to the Complex and the Wazo Hill Cement Plant; the
conversion of the turbines at the Complex to natural gas operation; the transfer of the Complex
from TANESCO to Songas; the operation of the Complex by Songas and the sale to TANESCO
of the capacity and the electrical output of the Complex; and the sale of natural gas by Songas to
the Wazo Hill Cement Plant.

E. Title to Petroleum in or under any land in Tanzania, including land beneath
territorial waters and the continental shelf, is and will continue to be vested in the United
Republic of Tanzania.

F. TPDC has been established by law, among other things, to promote the
development of the petroleum industry and the production of Petroleum in Tanzania.

G. The Petroleum (Exploration and Production) Act, 1980, makes provision with
respect to exploring for, developing and producing Petroleum and authorizes the Ministry to
grant development licences, subject to certain limitations and conditions.

H. TPDC has obtained the Development Licence from the GOT for Petroleum
development and production in the Contract Area.

L Pursuant to the Gas Agreement, TPDC, with the approval of the Ministry,

transferred and assigned to Songas the exclusive right to explore, develop and sell Natural Gas
produced from the Discovery Blocks for delivery and sale as Protected Gas.

G:\060922\0002\PSA TPDC and PanAftican. doc 1
J. The Parties intend that Songas shall have first priority with respect to the Natural
Gas within the Contract Area to produce and deliver the Protected Gas pursuant to the terms of
the Gas Agreement and this Agreement.

K. Pursuant to the Operatorship Agreement, PanAfrican Tanzania is the Operator of
the Contract Area for and on behalf of Songas to conduct all operations required for the
exploration, development and production of Protected Gas.

L. Pursuant to the Gas Agreement, TPDC, with the approval of the Ministry, has
assigned to PanAfrican Tanzania the exclusive right to operate the Contract Area on behalf of
TPDC and itself and to explore, develop and produce Additional Gas and other Petroleum from
the Contract Area.

M. Pursuant to the Gas Agreement, TPDC has also assigned to PanAfrican Tanzania
the right, jointly with TPDC, to market the Additional Gas produced from the Contract Area to
third parties; provided, however, that such sales do not jeopardize the supply of Protected Gas.

N. For the first five years following the Transfer Date, PanAfrican Tanzania and
TPDC have agreed to reserve a portion of the Additional Gas from the Discovery Blocks as
Reserved Gas for the generation of electricity for sale or resale to the public from generating
units not currently in existence and not from the Complex, which reservation shall be based upon
the pricing, consumption and termination terms provided in the Gas Agreement.

O. Songas has agreed to construct the Processing Plant on Songo Songo Island to
process Natural Gas produced from the Contract Area and to construct the pipeline from the
Processing Plant to the Complex and the Wazo Hill Cement Plant.

P. Songas and PanAfrican Tanzania have entered into the Gas Processing and
Transportation Agreement pursuant to which Songas shall process and transport Additional Gas
for PanAfrican Tanzania and TPDC.

Q. PanAfrican Tanzania is willing to accept from TPDC the transfer and assignment
of rights referred to above, subject to the terms and conditions hereinafter stated, and has the
necessary financial resources, technical competence and professional skill to perform its
obligations hereunder.

R. The rights transferred and assigned by TPDC to Songas and PanAfrican Tanzania
under the Gas Agreement and to PanAfrican Tanzania under this Agreement and the Gas
Agreement comprise all of TPDC’s rights as holder of the Development Licence under
Section 41 of the Act, and this Agreement is entered into by the Minister on behalf of the GOT
pursuant to Section 14 of the Act.

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and intending to be
legally bound, the Parties hereby agree as follows:

G:\060922\0002\PSA TPDC and PanAfican. doc2
ARTICLE I

DEFINITIONS; RULES OF INTERPRETATION

1.1 Definitions.

Unless the context otherwise requires, the following terms shall have the meanings set
forth herein:

“Act” means The Petroleum (Exploration and Production) Act, 1980, of the United
Republic of Tanzania.

“Additional Gas” means all Natural Gas that is produced from the Contract Area that is
in excess of Protected Gas.

“Additional Gas Plan” means any plan for the development of Additional Gas, as
described in the Gas Agreement.

“Additional Profits Tax” has the meaning established in Article XIII.

“Adjoining Blocks” means those seven blocks of the Contract Area designated as
“Adjoining Blocks” in Annex A.

“Adjustment Factor” means the amount necessary to fully pay and discharge PanAfrican
Tanzania’s liability for taxes on income derived from Petroleum Operations, including tax
liability under the Income Tax Act 1973, as amended from time to time.

“Advisory Committee” has the meaning established in Section 6.4.
“Affiliated Company” or “Affiliate” means any Person that directly, or indirectly through

one or more intermediaries, controls, or is controlled by, or is under common control with,
another Person.

“Agreement” means this Production Sharing Agreement, together with all Annexes
attached hereto, as the same may be amended from time to time.

“Appraisal Programme” means a written plan that establishes a programme for
determining the extent and commercial value of a discovery of Petroleum in the Contract Area.

“Barrel” means a quantity consisting of 42 United States gallons, liquid measure,
corrected to a temperature of 60° Fahrenheit under one atmosphere of pressure.

“Basic Agreements” means this Agreement, the Implementation Agreement, Gas
Agreement, Gas Processing and Transportation Agreement, Power Purchase Agreement, Wazo
Hill Gas Sales Agreement, Shareholders’ Agreement, Ubungo Complex Transfer Agreement,
Operatorship Agreement, Songo Songo Facilities Transfer Agreement and any other agreement,

G:\060922\0002\PSA TPDC and PanAftican. doc3
other than the Financing Agreements, that is required to be executed at the Financial Closing in
connection with the design, construction, operation or maintenance of the Project, as the same
may be amended from time to time.

“BCF” means billion standard cubic feet.

“Business Day” means any day of the week other than a Saturday or Sunday that is not a
Tanzanian national holiday or a day on which banks are authorized by law or executive order to
be closed in Tanzania.

“Change in Law” means

(a) the adoption, promulgation, bringing into effect, commencement, repeal,
amendment, reinterpretation, change in application, change in interpretation or modification, as
provided in (d) below or after the date that is one day prior to the date of this Agreement, of any
Law of Tanzania, by the GOT, any court or tribunal or any Government Entity; or

(b) the requirement for any Consent not required as of the date that is one day prior
to the date of this Agreement, or the imposition of any material condition not required as of the
date that is one day prior to the date of this Agreement in connection with the issuance, renewal
or modification of any Consent, in either case by the GOT, any court or tribunal or any
Government Entity; or

(c) the implementation of an FTPA Order, or

(d) the enactment, bringing into operation or commencement of the Energy and
Water Utilities Regulatory Authority Act, 2001,

which in the case of (a), (b), (c) or (d) above (i) establishes requirements for the conduct of
Petroleum Operations that are materially more restrictive than the most restrictive requirements
(A) in effect as of the date that is one day prior to the date of this Agreement, (B) specified in
any applications, or other documents filed in connection with such applications, for any Consent
filed by PanAfrican Tanzania on or before the date of this Agreement or (C) agreed to by
PanAfrican Tanzania in any Basic Agreement or Financing Agreement or (ii) has a Material
Adverse Effect.

“Complex” has the meaning established in the Power Purchase Agreement.

“Consents” means all consents, approvals, authorizations, notifications, concessions,
acknowledgments, licences, permits or similar items required to be obtained from the GOT or
any Government Entity for the design, construction, financing, ownership, operation and
maintenance of Petroleum Operations.

“Contract Area” means, initially, the “Development Licence Area” as described in Annex
A. The initial Contract Area is coterminous with the Songo Songo Gas Field, as used in the Gas
Agreement.

“Contract Expenses” means Exploration Expenses, Development Expenses, Operating

Expenses, Service Costs, Market and Market Research Costs and General and Administrative
Costs.

G:\060922\0002\PSA TPDC and PanAfrican. doc4
“Cost Gas Revenues” has the meaning established in Section 10.3.
“Cost Oil Revenues” has the meaning established in Section 11.2.
“Court Action” has the meaning established in the Implementation Agreement.

“Crude Oil” means any hydrocarbon that is in a liquid state at the wellhead or gas/oil
separator.

Development Expenses” means those expenses so categorized in Annex D.
“Development Licence” means the licence issued by GOT to TPDC, pursuant to the Act,
for the development, further exploration and right of sale or other disposition of Natural Gas and
other Petroleum from the “Development Licence Area” as defined in Annex A. A copy of the
Development Licence is attached as Annex C.

“Development Operations” means operations for or in connection with the development
and production of Petroleum.

“Development Programme” means the Development Operations carried out pursuant to
Section 8.1.

“Delivery Point” means the point of the Tanzania loading facility at which Crude Oil
reaches the inlet flange of the lifting tankship’s intake pipe or such other point which may be
agreed between TPDC and PanAfrican Tanzania.

“Discovery Blocks” means the two blocks of the Contract Area so designated in Annex
A.

Discovery Well” means a well drilled that shows the presence of hydrocarbons in an
area or a stratum not previously known to contain them.

“Expatriate Employee” means any employee not normally resident in Tanzania, as more
particularly defined in the Income Tax (Exemption) Expatriate Staff Engaged in the Petroleum
and Mining Industry Order, Government Notice No. 411, published in the Government Gazette
on August 15, 1986.

Exploration Expenses” means those expenses so categorized in Annex D.
“Exploration Operations” means operations for or in connection with the exploration for
Petroleum.
“Exploration Well” means a well drilled in the course of Exploration Operations
conducted hereunder.
“EANCP” means the first accumulated net cash position as calculated in accordance with
Article XIII.

Financial Closing” has the meaning established in the Shareholders’ Agreement.

G:\060922\0002\PSA TPDC and PanAftican. docS
“Financing Agreements” means the Escrow Agreement, Hard Currency Agreement, IDA
Songo Songo Development Credit Agreement, EIB Finance Contract, Loan Assumption
Agreement, the Liquidity Facility Agreement, Sinking Fund Agreement, Subsidiary Loan
Agreements, Debenture, Songas Project Agreement and any other agreement, other than the
Basic Agreements, that is required to be executed at the Financial Closing in connection with the
financing of the Project, as the same may be amended from time to time.

Force Majeure Event” has the meaning established in Section 23.1.

“FTPA” means the Fair Trade Practices Act, 1994, as amended, or any successor or
analogous legislation.

“ETPA Order” means an order issued by the applicable Government Entity pursuant to
Sections 42 or 43 of the FTPA or any analogous provision therein, that sets a ceiling on or
otherwise limits the price at which Additional Gas can be sold to third-party Natural Gas
customers under Section 4.3.

“Gas Agreement” means the agreement of that name by and among GOT, Songas, TPDC
and PanAfrican Tanzania, dated as of the date hereof, as the same may be amended from time to
time.

“Gas Facilities” means the Gas Production Facilities, the Processing Plant, the Pipeline
and the Wazo Hill Lateral, all as more particularly described in the Gas Agreement.

“Gas Processing and Transportation Agreement” means the agreement of that name by
and between Songas and PanAfrican Tanzania, dated as of the date hereof, as the same may be
amended from time to time.

“Gas Production Facilities” means onshore and offshore production wells (including
stepout wells, infill wells, delineation wells and exploratory wells), onshore and offshore flow
lines and such other Natural Gas production facilities as may be necessary to supply the
Protected Gas to the Processing Plant, as more particularly described in Annex C to the Gas
Agreement.

“General and Administrative Costs” means those costs so categorized in Annex D.

“Good Oilfield Practices” has the meaning established in the Gas Agreement.

“GOT” means the Government of the United Republic of Tanzania.

“GOT Action or Inaction” means the action or inaction of GOT or any Government
Entity, other than a Change in Law, which action or inaction is inconsistent with the Basic
Agreements or the Financing Agreements and which action or inaction has a Material Adverse
Effect.

“GOT Special Event” has the meaning established in Section 25.3.

“Government Entity” means any central, or local or other governmental authority
(including regulatory authorities and administrative bodies) with jurisdiction over PanAfrican

Tanzania or the Petroleum Operations, and any department, authority, ministry, commission,

G:\060922\0002\PSA TPDC and PanAfrican. doc6
instrumentality or agency of GOT or any central, local or other governmental authority and any
subdivision of any such governmental authority.

“Implementation Agreement” means the agreement of that name by and among GOT,
Songas, The AES Corporation and PAE PanAfrican Energy Corporation, dated as of the date
hereof, as the same may be amended from time to time.

“Initial Period” means the period commencing at Financial Closing and ending on the
fourth anniversary thereof.

“Initial Term” has the meaning established in the Power Purchase Agreement.
“Initial Shareholders” has the meaning established in the Shareholders’ Agreement.

“Joint Development Area” means that portion of the Contract Area covered by a Joint
Operations Agreement.

“Joint Operations” has the meaning established in Section 8.2(a).

“Joint Operations Agreement” means an agreement between TPDC and PanAfrican
Tanzania, pursuant to Section 8.2.

“Lapse of Consent” means any Consent (i) ceasing to remain in full force and effect or
(ii) not being issued or renewed upon application having been properly and timely made and
diligently pursued or (iii) being made subject, subsequent to its grant, upon renewal or otherwise,
to any terms or conditions that, in any case, has a Material Adverse Effect, through no fault of
PanAfrican Tanzania.

“Laws of Tanzania” means the laws of Tanzania, and all orders, rules, regulations and
decrees thereunder, published written policies of any Government Entity, judgments and
notifications made pursuant thereto, as such laws, orders, rules, regulations, decrees, policies,
judgments and notifications may be modified, vacated or amended from time to time.

Liquid Hydrocarbons” means the liquid hydrocarbons at normal atmospheric conditions
which are extracted from Natural Gas at the Processing Plant.

“Loss” means any and all loss, damage, liability, payment or obligation (excluding any
indirect or consequential loss, damage, liability, payment or obligation), and all expenses
(including reasonable legal fees).

“Market and Market Research Costs” means those expenses so categorized in Annex D.

“Master Plan” means the plan governing the overall development of the Contract Area, as
described in the Gas Agreement.

“Material Adverse Effect” means a material and adverse effect on (a) PanAfrican
Tanzania, or on its ability to perform its obligations or exercise its rights under the Development
Licence, any Basic Agreement or Financing Agreement, or (b) PanAfrican Tanzania’s ability to
conduct Petroleum Operations under this Agreement.

G:\060922\0002\PSA TPDC and PanAftican. doc7
“Minister” means the Minister for the Ministry.

“Ministry” means the Ministry of Energy and Minerals of the GOT or, in the event the
name or responsibility of such Ministry should be changed, whichever ministry (or regulatory
body, as the context may require) of GOT is charged with the responsibility for petroleum
resources or electricity, as the case may be.

“MMcfd” means million standard cubic feet per day.

atural Gas” means gaseous hydrocarbons, both associated and non-associated, and all
of its constituent elements produced from any well and all non-hydrocarbon gaseous substances
therein.

et Sales Revenues” means gross revenues from the sale of Additional Gas to third-
party customers, less processing and transportation costs paid to Songas pursuant to the Gas
Processing and Transportation Agreement on account thereof and less other applicable gathering,
processing or transportation expenses.

otice of Contract Event” means the notice one Party may deliver to another pursuant to
Section 25.4(a).

otice of Intent to Terminate” means the notice one Party may deliver to another
pursuant to Section 25.4(b).

otice of Termination” means the notice one Party may deliver to another pursuant to
Section 25.4(d).

“Operating Expenses” means those expenses so categorized in Annex D.

“Operator” means the Party appointed as operator of the Contract Area under Section 6.1
and under a Joint Operations Agreement.

“Operatorship Agreement” means the agreement of that name by and between Songas
and PanAfrican Tanzania, dated as of the date hereof, as it may be amended from time to time.

“Overdraft Rate” means the average rate per annum charged by Citibank Tanzania
Limited, National Bank of Commerce and Standard Chartered Bank Tanzanian Limited (or any
other banks selected by the Parties) to cover overdrafts payable in Tanzania Shillings for its
corporate clients, determined on the date that any payment was due hereunder.

“PanAfrican Tanzania” means PanAfrican Energy Tanzania Limited, a corporation
organized under the laws of Jersey, with its principal office located in St. Helier, Jersey, Channel
Islands and any permitted assignee of its rights under this Agreement.

“PanAfrican Tanzania Event of Default” has the meaning established in Section 25.2.

“Parastatal Action or Inaction” means the action or inaction of any Parastatal Entity other
than TPDC, which action or inaction is inconsistent with the Basic Agreements or the Financing
Agreements and which action or inaction has a Material Adverse Effect; provided, however, that
no such action or inaction shall be considered a Parastatal Action or Inaction if such Parastatal

G:\060922\0002\PSA TPDC and PanAftican. doc8
Entity, other than TPDC, is acting pursuant to a transaction with PanAfrican Tanzania where
PanAfrican Tanzania has chosen to enter into such transaction with the Parastatal Entity
notwithstanding the existence of commercially reasonable alternatives.

“Parastatal_ Entity” means any Person owned or controlled by the GOT or any
Government Entity.

“Party” means any of the signatories to this Agreement.

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, Government Entity, or any other legal entity.

“Petroleum” means:

(i) any naturally occurring hydrocarbon, whether in gaseous, liquid or solid
state;

(ii) any naturally occurring mixture of hydrocarbons, whether in a gaseous,
liquid or solid state, or

(iii) any naturally occurring mixture of one or more hydrocarbons (whether in
a gaseous, liquid or solid state) and any other substance,

and includes Crude Oil and Natural Gas and any substance defined in clauses (i), (ii) or (iii) that
has been returned to a natural reservoir, but does not include coal, or any substance that may be
extracted from coal, or other rock.

Petroleum Operations” means Exploration Operations and Development Operations

under this Agreement.

Pipeline” means the Natural Gas transportation pipeline to be constructed by Songas
from the Processing Plant to the Complex, as more particularly described in Annex C to the Gas
Agreement.

Plan” means any of the Master Plan, Protected Gas Plan or Additional Gas Plan.

“Power Purchase Agreement” means the agreement of that name by and between
TANESCO and Songas, dated as of the date hereof, as the same may be amended from time to

time.

Processing Plant” means the Natural Gas processing plant to be constructed by Songas
on Songo Songo Island, as more particularly described in Annex C to the Gas Agreement, or any
replacement facility.

Profit Gas Revenues” means Net Sales Revenues that are in excess of Cost Gas
Revenues.

Profit Oil Revenues” means gross revenues from the sale of Crude Oil that are in excess
of Cost Oil Revenues.

G:\060922\0002\PSA TPDC and PanAftican. doc9
“Project” means the development, design, construction, financing, ownership, operation
and maintenance of a unified gas and electric infrastructure programme, known as the Songo
Songo Gas-to-Electricity Project, including the transfer to Songas of certain of TPDC’s facilities
on and around Songo Songo Island; the development, production and processing of natural gas
on and around Songo Songo Island under the Development Licence, certain rights under which
are assigned by TPDC to Songas; the construction of a gas processing facility and a gas
transportation pipeline from Songo Songo Island to the Complex and the Wazo Hill Cement
Plant; the conversion of the turbines at the Complex to natural gas operation; the transfer of the
Complex from TANESCO to Songas; the operation of the Complex by Songas and the sale to
TANESCO of the capacity and the electrical output of the Complex; and the sale of natural gas
by Songas to the Wazo Hill Cement Plant.

“Protected Assets” means the Grid System (as such term is defined in the Power
Purchase Agreement), electric distribution assets, any other assets necessary for TANESCO to
fulfil its duties under the Electricity Ordinance, 1957, and assets protected by diplomatic and
consular privileges under the 1978 Immunity Act of the United Kingdom or the 1976 Sovereign
Immunities Act of the United States, or any successor or analogous legislation.

“Protected Gas” has the meaning established in the Gas Agreement.

“Protected Gas Plan” means the development and production plan for Protected Gas, as
described in the Gas Agreement.

“Proven Section” means that portion of the Discovery Blocks that is so designated in
Annex B.

“Quarter” means a period of three consecutive months starting with the first day of
January, April, July or October.

“Recoverable Contract Expenses” means those Contract Expenses incurred pursuant to
exercising rights and meeting obligations under this Agreement that are recoverable from Cost
Gas Revenues pursuant to Article X and from Cost Oil Revenues pursuant to Article XI.

“Reserved Gas” means the 100 BCF of Additional Gas from the Discovery Blocks
reserved by the GOT pursuant to Article III of the Gas Agreement.

“Ring Fencing” means the disallowance, for purposes of cost recovery in any part of the
Contract Area, of any Contract Expenses incurred in any other part of the Contract Area.

“SANCP” means the second accumulated net cash position as calculated in accordance
with Article XIII.

“Service Costs” means those costs so categorized in Annex D.

“Shareholders” Agreement” means the agreement of that name by and among GOT,
Songas and the Initial Shareholders, dated as of the date hereof, as the same may be amended
from time to time.

“Songas” means Songas Limited, a limited liability company organized under the Laws
of Tanzania, with its principal office located in Dar es Salaam, Tanzania.

G:\060922\0002\PSA TPDC and PanAfrican. doc 10
“Specified Proportion” has the meaning established in Section 8.1(b)(iii).

“TANESCO” means the Tanzania Electric Supply Company Limited, a limited liability
company incorporated under the Laws of Tanzania, with its principal office located in Dar es
Salaam, Tanzania, and its permitted successors and assigns in accordance with Section 8.7 of the
Implementation Agreement.

“Tanzania Shillings” or “TSh” means the currency that is legal tender of the United
Republic of Tanzania.

“Technical Dispute” means a dispute that relates to a technical, engineering, operational
or accounting matter relative to Petroleum Operations that, in any case, is of the type readily
subject to resolution by an expert in the relevant field.

“TPDC” means the Tanzania Petroleum Development Corporation, a_ statutory
corporation established under the Laws of Tanzania, with its principal office located in Dar es
Salaam, Tanzania, and its permitted successors and assigns in accordance with Section 8.7 of the
Implementation Agreement.

“TPDC Deficiency” has the meaning established in Section 25.1.

“Transfer Date” has the meaning established in the Power Purchase Agreement.

Unproven Section” means the portion of the Discovery Blocks outside of the Proven
Section.

“U.S. Dollars” or “US$” means the currency that is legal tender of United States of
America.

“Wazo Hill Cement Plant” means the Tanzania Portland Cement Company Ltd.’s plant at
Wazo Hill, Dar es Salaam, Tanzania.

“Wazo Hill Gas Sales Agreement” means the agreement of that name to be entered into
by and between Songas and the Tanzania Portland Cement Company Ltd., as the same may be
amended from time to time, and any successor or replacement agreement providing for the sale
of Natural Gas to the Wazo Hill Cement Plant, but excluding any requirement in any such
agreement to sell Natural Gas after the Initial Term of the Power Purchase Agreement.

“Wazo Hill Lateral” means the Natural Gas transportation pipeline to be constructed
from the Pipeline to the Wazo Hill Cement Plant, as more particularly described in Annex C to
the Gas Agreement.

“Work Programme” means an annual detailed description of and commitment to the
Petroleum Operations and related expenditures proposed to be undertaken in the Contract Area
during the following year.

1.2 Rules of Interpretation.

In this Agreement, unless the context requires otherwise:

G:\060922\0002\PSA TPDC and PanAfrican. doc] 1
(a)

(b)
(c)

(d)

(e)
(f)

The headings are for convenience only, and shall not be considered in
construing this Agreement;

The singular includes the plural and vice versa;

References to Articles, Sections and Annexes are references to Articles
and Sections of, and Annexes to, this Agreement;

In the event of any conflict between the provisions of this Agreement and
any Annex, the provisions of this Agreement shall prevail;

The terms “include” and “including” mean “without limitation”; and

References to amounts over one million are to the American system of
denomination.

G:\060922\0002\PSA TPDC and PanAfrican. doc 12
ARTICLE II

AGREEMENT

2.1 Agreement Under the Act.

This Agreement constitutes an agreement made under Section 14 of the Act.

G:\060922\0002\PSA TPDC and PanAfrican. doc 13
ARTICLE III

RESPONSIBILITIES AND GRANT OF RIGHTS

3.1 Contract Area.

Subject to the provisions of Section 3.5, the areas that at any particular time are subject to
the Development Licence constitute the Contract Area for the purposes of this Agreement. The
Parties agree that Exploration Operations within the Contract Area will comply with provisions
for Exploration Operations pursuant to the Act.

3.2. Confirmation of Transfer and Assignment of Rights by TPDC to PanAfrican
Tanzania.

(a) TPDC has assigned to PanAfrican Tanzania certain rights as set forth in
Section 2.2 of the Gas Agreement, pursuant to which PanAfrican Tanzania
has the right to conduct Petroleum Operations for Additional Gas and
other Petroleum as provided in Section 41 of the Act.

(b) Subject to the provisions of the Gas Agreement, and in connection with
the transfer and assignment of rights pursuant to Section 2.2 thereof,
TPDC hereby confirms:

(i) the grant to PanAfrican Tanzania of the right, jointly with TPDC,
to market all Additional Gas produced from the Contract Area within or
outside Tanzania and to share in the Net Sales Revenues derived
therefrom in the manner provided in Article X; and

(ii) the grant to PanAfrican Tanzania of the right to market other
Petroleum produced from the Contract Area within or outside Tanzania
and to share in the net sales revenues derived therefrom in the manner
provided in Article XI.

(c) The rights transferred and assigned by TPDC to Songas and PanAfrican
Tanzania under the Gas Agreement and to PanAfrican Tanzania under this
Agreement comprise all of TPDC’s rights as holder of the Development
Licence under Section 41 of the Act, and this Agreement is entered into by
the Ministry on behalf of the GOT pursuant to Section 14 of the Act.

3.3 Term.

Unless earlier terminated as provided herein, the term of this Agreement shall be for the
term of the Development Licence as it may be extended pursuant to Section 44 of the Act.

G:\060922\0002\PSA TPDC and PanAfrican. doc 14
3.4 Responsibilities of the Parties.

(a) In addition to any other obligations stated herein, PanAfrican Tanzania
shall:

(i) carry out Petroleum Operations in the Contract Area diligently, in
accordance with Good Oilfield Practices and in such manner as to ensure
that in respect of matters which are the responsibility of PanAfrican
Tanzania hereunder, TPDC is not in default;

(ii) in a timely manner, furnish TPDC with such information, reports,
records and accounts relating to Petroleum Operations in the Contract
Area and sales of Additional Gas or other Petroleum from the Contract
Area as may be necessary to enable TPDC to meet its obligations under
the Act and in particular, but without prejudice to the generality of the
foregoing, to meet the requirements of the First Schedule thereto;

(iii) | furnish TPDC with duplicate fluid and rock samples and other
field data collected in the Contract Area;

(iv) provide TPDC with all particulars required under the Act for an
extension of the Development Licence if PanAfrican Tanzania requests
TPDC to apply for such an extension;

(v) subject to Article IX, reimburse TPDC within 30 days from the
date of payment thereof, for the annual charges paid by TPDC pursuant to
Section 84 of the Act in respect of the Development Licence; and

(vi) notify TPDC promptly of any change in PanAfrican Tanzania’s
circumstances, or those of any Affiliate upon whom it is dependent for
efficient execution of the Petroleum Operations, that has or is likely to
have an adverse impact upon PanAfrican Tanzania’s ability to meet its
obligations under this Agreement.

(b) In addition to any other obligations stated herein, TPDC shall:

(i) take such steps as may be necessary to ensure that in respect of the
Contract Area, TPDC is not in default under the Act and will not, without
the prior written consent of PanAfrican Tanzania, surrender any block or
blocks in the Contract Area;

(ii) if PanAfrican Tanzania so requests, (A) apply for an extension of
the Development Licence as the Act may permit, and (B) make such other
applications, requests or representations in respect of the Contract Area
that the Act may permit to be made by the holder of the Development
Licence;

G:\060922\0002\PSA TPDC and PanAfrican. doc 1 5
(iii) — make available to PanAfrican Tanzania all geological, geophysical,
engineering and other technical data in its possession relating to the
Contract Area; and

(iv) take such steps as may be necessary to ensure that the
Development Licence remains in full force and effect, including payment
to the GOT of (A) all royalties payable in respect of Petroleum produced
from the Contract Area, and (B) all annual charges and other fees, levies
and taxes payable under the Act or otherwise in respect of Petroleum
produced from the Contract Area.

(c) In addition to any other obligations stated herein, the GOT shall:

(i) take such actions as may be necessary to ensure that TPDC carries
out its obligations under this Agreement, the Gas Agreement and any
other agreement relating to the Contract Area to which TPDC is a party,
and shall not without the consent of PanAfrican Tanzania seek or
acquiesce in any waiver by TPDC in respect of the Contract Area in
respect of its rights as holder of the Development Licence under the Act;

(ii) make or cause to be made available to PanAfrican Tanzania all
geological and geophysical data relating to the Contract Area in the
possession or under the control of the GOT resulting from Petroleum
Operations by any other company in the Contract Area;

(iii) — subject to any requirement of the Laws of Tanzania and subject to
respect by PanAfrican Tanzania of the rights of the others, permit
PanAfrican Tanzania, its employees, agents and contractors to have access
to the Contract Area at all times for the purpose of carrying on Petroleum
Operations hereunder and for such purpose to move freely therein;

(iv) upon proper submission of tax exemption applications, afford each
Expatriate Employee of PanAfrican Tanzania, including any Expatriate
Employee of any contractor of PanAfrican Tanzania, who is engaged in
Petroleum Operations hereunder, such tax concessions as will ensure that,
during the period in which Petroleum Operations are carried on hereunder,
the amount of income tax payable by or on behalf of such Expatriate
Employee shall not exceed the net salary received by such Expatriate
Employee; and

(v) upon proper submission of applications for tax exemption,
consider in good faith granting to PanAfrican Tanzania, its agents,
contractors and their Expatriate Employees any tax exemptions or other
investment incentives generally available to similar companies in similar
businesses in Tanzania; provided, however, that it shall not be considered
bad faith for the GOT to decline to extend to PanAfrican Tanzania or its
Expatriate Employees not directly involved in the operation of the
Contract Area for the production and delivery of any Natural Gas, any tax

G:\060922\0002\PSA TPDC and PanAfrican. doc 16
exemption extended to Songas and its Expatriate Employees under any
agreement relating to the Contract Area.

3.5 Surrender.

(a) PanAfrican Tanzania may, upon not less than 90 days notice to TPDC, at
any time surrender its rights and be relieved of its obligations in respect of
any block or blocks forming part of the Contract Area; provided, however,
that no surrender by PanAfrican Tanzania of its rights over any part of the
Contract Area shall relieve PanAfrican Tanzania of its obligations to
spend the sums and carry out the work described in Article V hereof.

(b) Where pursuant to Section 3.5(a), PanAfrican Tanzania has surrendered its
rights and been relieved of its obligations in respect of any block or blocks
forming part of the Contract Area then notwithstanding that such block or
blocks continue to be subject to the Development Licence the blocks shall
not for the purpose of this Agreement constitute part of the Contract Area.

G:\060922\0002\PSA TPDC and PanAfrican. doc 17
ARTICLE IV

NATURAL GAS

4.1 Protected Gas.

(a) The Parties hereby agree that the Protected Gas shall be supplied pursuant
to the terms and conditions contained in Section3.1 of the Gas
Agreement.

(b) A copy of the Master Plan is attached as Annex E to the Gas Agreement.
4.2 Additional Gas.

(a) Subject to the provisions of this Agreement and the Gas Agreement,
including, without limitation, Songas’s exclusive rights established
pursuant to Section 2.1(a) of the Gas Agreement and the provisions
relating to Reserved Gas, PanAfrican Tanzania shall have the exclusive
right to conduct Petroleum Operations in the Contract Area for the
production of Additional Gas and the right, with TPDC in accordance with
Section 4.3, to market and sell all Additional Gas produced from the
Contract Area and to share in the Net Sales Revenues derived therefrom.

(b) Subject to the provisions of Article VIII, all costs incurred in conducting
Petroleum Operations in the Contract Area for the production of
Additional Gas in accordance with an Additional Gas Plan shall be borne
by PanAfrican Tanzania unless otherwise stated herein.

4.3. Marketing and Sales.

PanAfrican Tanzania and TPDC shall have the right to market and sell Additional Gas
together or independently on terms and conditions (including prices) negotiated with third-party
Natural Gas customers either inside or outside Tanzania; provided, however, that no contracts
for the sale of Additional Gas shall be executed and no sales of Additional Gas shall be made by
either PanAfrican Tanzania or TPDC, as the case may be, without the consent of the other Party
as to the terms and conditions of any such sales.

(a) TPDC Approval. PanAfrican Tanzania shall submit the terms and
conditions of a proposed specific sale to TPDC for its approval. TPDC
shall provide notice to PanAfrican Tanzania of its approval or disapproval
of the terms and conditions of the proposed specific sale within five
Business Days of TPDC’s receipt of such notice. Failure by TPDC to
respond to PanAfrican Tanzania within such five-Business Day period
will be deemed an approval of the sale by TPDC, and PanAfrican
Tanzania shall be free to proceed on the proposed terms and conditions.

G:\060922\0002\PSA TPDC and PanAfrican. doc] 8
(b) TPDC Disapproval. If TPDC disapproves of the terms and conditions of a
specific sale, the disagreement shall be referred to the Ministry for
resolution. In the case where the specific sale requires a new Additional
Gas Plan, PanAfrican Tanzania shall be allowed to submit the Additional
Gas Plan to the Ministry and the Ministry shall approve or decline to
approve the Additional Gas Plan. In the case where the specific sale
would be made under an already approved Additional Gas Plan, the
Ministry will review the terms and conditions of the proposed sale and
attempt to respond to PanAfrican Tanzania and TPDC within 30 days
from the receipt of the application with its approval or disapproval of the
proposed sale.

(c) PanAfrican Tanzania Approval and Disapproval. TPDC may
from time to time submit the terms of a proposed specific sale to
PanAfrican Tanzania for its consideration, and in such event, PanAfrican
Tanzania shall review and approve or disapprove such proposal on the
basis of reasonable economic criteria within five Business Days of its
receipt. Failure by PanAfrican Tanzania to respond to TPDC within such
five Business Day-period will be deemed an approval of the sale by
PanAfrican Tanzania for such cases where the sale would be made under
an already approved Additional Gas Plan.

(i) If the specific sale would be made under an already approved
Additional Gas Plan and PanAfrican Tanzania disapproves of such sale,
TPDC may refer the disagreement to the Ministry for resolution. If the
Ministry approves of the specific sale under the terms and conditions
proposed by TPDC, then the sale shall be allowed and PanAfrican
Tanzania shall be compensated for such gas at the weighted average price,
on a Quarterly basis, received for other sales of Additional Gas made
under the same approved Additional Gas Plan. If the Ministry
disapproves of the sale, it shall not occur.

(ii) If TPDC’s proposed specific sale would need to take place under a
new Additional Gas Plan, the sale would not occur in the absence of an
Additional Gas Plan approved by PanAfrican Tanzania and the Ministry
that reflects such proposed sale.

G:\060922\0002\PSA TPDC and PanAfrican. doc 19
ARTICLE V

EXPLORATION PROGRAMME

5.1 Work Requirements.

PanAfrican Tanzania’s rights to produce, market and sell Additional Gas or other
Petroleum from the Adjoining Blocks under the Development Licence shall be for the periods
described in Section 5.2 and Section 5.3, and PanAfrican Tanzania shall, during such periods,
carry out the work specified in Sections 5.2 and 5.3.

5.2 Initial Period.

(a)

(b)

PanAfrican Tanzania’s rights under the Development Licence with regard
to the Adjoining Blocks shall be for the Initial Period; provided, however,
that such rights shall continue for an additional one-year period if the
Ministry, in its reasonable judgment, finds that PanAfrican Tanzania has,
within the Initial Period:

(i) conducted such marketing surveys as are reasonably necessary to
assess the market for Additional Gas within and outside Tanzania;

(ii) undertaken a seismic acquisition programme or other field-related
expenditures in the Adjoining Blocks or Unproven Section acceptable to
TPDC, in either case in an amount at least equal to US$2,000,000
(adjusted in accordance with Section 5.6);

(iii) | committed to drill at least one Exploration Well in the Adjoining
Blocks by the end of the fifth year after the Financial Closing;

(iv) submitted a detailed report to the Ministry that describes with
specificity PanAfrican Tanzania’s compliance with all Additional Gas
Plans; and

(v) by the end of the Initial Period, made reasonable and diligent
attempts to create a market for and develop Additional Gas, including the
expenditure of reasonable sums of money.

If the Ministry, in its reasonable judgment, has determined that
PanAfrican Tanzania has failed to comply with the requirements set forth
in Section 5.2(a), PanAfrican Tanzania’s rights with regard to the
Adjoining Blocks shall cease at the end of the Initial Period, without
prejudice, however, to its rights with respect to the Discovery Blocks.
Any dispute hereunder shall be resolved in accordance with Article
XXVIL.

G:\060922\0002\PSA TPDC and PanAfrican. doc20
5.3. Subsequent Period.

(a) f PanAfrican Tanzania shall have completed the drilling of at least one
Exploration Well in the Adjoining Blocks prior to the fifth anniversary of
Financial Closing, then PanAfrican Tanzania’s rights under the
Development Licence shall extend for the full term of the Development
Licence, and any extension thereof.

(b) f PanAfrican Tanzania shall not have drilled at least one Exploration
Well in the Adjoining Blocks prior to the fifth anniversary of Financial
Closing, then PanAfrican Tanzania’s rights with regard to the Adjoining
Blocks shall cease on the fifth anniversary, without prejudice, however, to
its rights with respect to the Discovery Blocks.

5.4 Drilling Requirements.

No Exploration Well drilled by PanAfrican Tanzania shall be treated as discharging any
obligation of PanAfrican Tanzania to drill Exploration Wells hereunder unless it has been drilled
to fully penetrate the Neocomian sands.

5.5 TPDC Obligations.

The Development Licence issued to TPDC and any extension thereof shall be on terms
and conditions relating to Work Programmes and minimum expenditures that correspond to the
obligations of PanAfrican Tanzania under this Article V or Article VI, and it is accordingly
understood and agreed that discharge by PanAfrican Tanzania of its obligations under this
Article V will discharge for that period the obligations of TPDC relating to such Work
Programme and minimum expenditure in respect of the Development Licence and the terms and
conditions of the Development Licence aforesaid, and any extension thereof shall be drawn up
accordingly.

5.6 Minimum Expenditure.

The minimum expenditure specified in Section 5.2 shall be adjusted, commencing from
the Financial Closing, by dividing it by the following factor I, where:

I=A/B
and where:

A is the United States Industrial Goods Producer Price Index (USIGPPI) as
reported for the first time in the monthly publication “International
Financial Statistics” of the International Monetary Fund (IMF) in the
section “Prices Production, Employment” for the month during which
Financial Closing occurs.

B is the USIGPPI as reported for the first time in the aforesaid IMF
publication for the month of the expenditure in question.

G:\060922\0002\PSA TPDC and PanAfrican. doc2 1
ARTICLE VI

WORK PROGRAMMES AND ADVISORY COMMITTEE

6.1 Operatorship.

The Parties acknowledge that pursuant to the terms and conditions of the Operatorship
Agreement, PanAfrican Tanzania is acting as the Operator, for and on behalf of Songas, to
conduct Petroleum Operations within the Discovery Blocks for the production and sale of
Protected Gas. TPDC, with the approval of the Ministry, hereby appoints PanAfrican Tanzania
as the Operator of the Contract Area pursuant to the same operating requirements as are
contained in the Operatorship Agreement, and to conduct Petroleum Operations in the Contract
Area relating to the production and sale of Additional Gas and other Petroleum. PanAfrican
Tanzania accepts such appointment as Operator and covenants to develop and operate the
Contract Area in accordance with the Laws of Tanzania, Good Oilfield Practices and in a manner
consistent with the optimization principles of the Master Plan and any Additional Gas Plans.

6.2 Work Programme and Budget.

Within 30 days of the Financial Closing, PanAfrican Tanzania shall prepare and submit
to TPDC a detailed Work Programme, including a budget, setting forth the Petroleum Operations
that PanAfrican Tanzania proposes to carry out in the year following Financial Closing and the
estimated cost thereof. The Work Programme shall also address the requirements of Article V.

6.3. Annual Submission of Work Programme and Budget.

The Parties recognize that the Work Programmes required under this Article VI will be
prepared with due regard to prevailing market conditions. So long as the Development Licence
issued to TPDC hereunder remains in force, at least three months prior to the beginning of each
subsequent year, PanAfrican Tanzania shall prepare and submit to TPDC a detailed Work
Programme, including a budget, setting forth the Petroleum Operations that PanAfrican Tanzania
proposes to carry out in that year and the estimated cost thereof.

6.4 Advisory Committee.

(a) PanAfrican Tanzania and TPDC shall participate on an advisory
committee that shall be charged with advising PanAfrican Tanzania on
Appraisal Programmes, Work Programmes and budgets for the
development and marketing of Additional Gas and on other issues
appropriate for discussion outside the presence of Songas, including
resolution of disputes pursuant to Article XXVII (the “Advisory
Committee”). The Advisory Committee shall consist of four members,
two appointed by TPDC and two appointed by PanAfrican Tanzania.
Each Party shall bear the costs of its participation in the Advisory
Committee. TPDC and PanAfrican Tanzania shall each have one vote on
the Advisory Committee. TPDC shall designate one of its appointed

G:\060922\0002\PSA TPDC and PanAfrican. doc22
members as the chairman of the Advisory Committee, but the chairman
shall not have any voting rights different from other members. The
Advisory Committee shall meet at the request of its chairman or of any
member but in any event no less frequently than quarterly during the first
three years following the Financial Closing and no less frequently than
annually thereafter.

(b) Every Work Programme and budget and, as required, each Appraisal
Programme submitted pursuant to Sections 7.2 or 7.3 submitted by
PanAfrican Tanzania to TPDC shall be reviewed by the Advisory
Committee, which shall, within three weeks after receipt thereof, notify
PanAfrican Tanzania of its comments in reasonable detail with regard to
the proposed Work Programme and budget or Appraisal Programme, as
the case may be. Promptly thereafter, the Parties will meet to review the
Advisory Committee’s comments. Following this review, Tanzania shall
make such revisions as it deems appropriate and submit the Work
Programme and budget or Appraisal Programme, as appropriate, to TPDC.

6.5 Revisions to Work Programme, Budget or Appraisal Programme.

Upon notice to TPDC, PanAfrican Tanzania may amend any Work Programme or budget
or any revised Work Programme or budget submitted to TPDC; provided, however, that subject
to any such amendment, PanAfrican Tanzania shall carry out the Exploration Operations or
Development Operations, as the case may be, set forth in the Work Programme or revised Work
Programme, and spend not less than the sum provided for in the budget or revised budget. No
amendment to an Appraisal Programme shall be made without prior review thereof by the
Advisory Committee. PanAfrican Tanzania shall identify for the Advisory Committee the
reasons for any amendment to an Appraisal Programme.

6.6 TPDC Non-Compliance.

Where PanAfrican Tanzania has discharged its obligations under this Article VI, the
Ministry will not suspend or cancel any Development Licence granted to TPDC hereunder by
reason only that TPDC has failed to comply with the requirements of paragraph (a) of subsection
(1) of Section 30 of the Act or has failed to meet the requirements deemed to be included in a
Development Licence by reason of that provision.

6.7 Contractors and Subcontractors.

The Parties shall be free to enter into contracts with one another and with third parties for
the performance of their respective obligations hereunder, but such contracts shall not absolve
the respective Parties of those obligations. The Parties specifically anticipate that PanAfrican
Tanzania shall enter into (a) an Operatorship Agreement with Songas whereby PanAfrican
Tanzania shall operate the Discovery Blocks within the Contract Area for and on behalf of
Songas with respect to the production of Protected Gas and (b) a Joint Operations Agreement
with TPDC in the event that TPDC elects to participate in Joint Operations under a Development
Programme pursuant to the provisions of Section 8.1.

G:\060922\0002\PSA TPDC and PanAfrican. doc23
ARTICLE VII

DISCOVERY, APPRAISAL AND DEVELOPMENT

7.1 Evaluation Report.

If a Discovery Well is drilled in the Contract Area, PanAfrican Tanzania will within six
months from the date on which evaluated test results relating to the discovery are submitted to
TPDC, notify TPDC whether or not the discovery is, in the opinion of PanAfrican Tanzania, of
potential commercial interest.

7.2 Discoveries Not of Commercial Interest.

(a)

(b)

If PanAfrican Tanzania informs TPDC that in its opinion the discovery is
not of potential commercial interest, and TPDC agrees with PanAfrican
Tanzania, PanAfrican Tanzania shall have seven years within which to
submit an appraisal report. If PanAfrican Tanzania fails to submit such
appraisal report within such period of time, the Ministry may, upon
written notice to PanAfrican Tanzania, require PanAfrican Tanzania to
surrender all rights to the prospect in question.

If PanAfrican Tanzania declares that a discovery is not of potential
commercial interest but TPDC believes that the discovery is of
commercial interest, the Ministry may upon written notice to PanAfrican
Tanzania require PanAfrican Tanzania to surrender its rights to the
prospect. If this has occurred, TPDC shall have two years to submit an
appraisal report and one year thereafter to submit a development plan and
proceed with development at its sole risk and expense. PanAfrican
Tanzania’s exploration costs for the prospect in question will be
recoverable from any production in accordance with the cost recovery
terms hereof. If there has been no production within five years after
approval of the development plan, the Ministry shall have the option to
relieve TPDC of its rights with respect to that prospect. If after appraisal
TPDC determines that development is uneconomic, rights to the prospect
shall revert to PanAfrican Tanzania; provided, however, that PanAfrican
Tanzania will be required to submit a development plan within five years
of the re-acquisition of its rights, and that TPDC’s cost of appraisal will be
recoverable from any production in accordance with the cost recovery
terms hereof.

7.3 Discoveries of Commercial Interest.

Where PanAfrican Tanzania, pursuant to Section 7.1, has informed TPDC that in its
opinion a discovery of Petroleum is of potential commercial interest, PanAfrican Tanzania will
be required to appraise and submit an appraisal report within two years (with respect to any oil
discovery) or three years (with respect to any gas discovery).

G:\060922\0002\PSA TPDC and PanAfrican. doc24
(a) If after appraisal, PanAfrican Tanzania determines that development is
uneconomic, PanAfrican Tanzania shall have five years within which to
submit a development plan. If PanAfrican Tanzania fails to submit such
development plan within such period of time, the Ministry may, upon
written notice to PanAfrican Tanzania, require PanAfrican Tanzania to
surrender all rights to the prospect in question.

(b) If after appraisal, PanAfrican Tanzania determines that development is
economic, PanAfrican Tanzania shall have one year within which to
submit a development plan. If there has been no production within five
years after approval of the development plan, the Ministry may, upon
notice to PanAfrican Tanzania, require PanAfrican Tanzania to surrender
all rights to the prospect in question.

7.4 — Relinquishment.

If in any given block, PanAfrican Tanzania does not carry out seismic acquisition
activities, other geophysical activities or drilling activities within a period of ten years following
expiration of the Initial Period, the Ministry may, upon written notice to PanAfrican Tanzania,
require PanAfrican Tanzania to surrender all rights to the block in question.

7.5 Extension.
Prior to the time that the Ministry gives notice to PanAfrican Tanzania to surrender rights
to any prospect or block under this Article, PanAfrican Tanzania may submit a request for

extension of the period granted to PanAfrican Tanzania before surrender, and the Ministry will
consider such request on its own merit and respond accordingly.

G:\060922\0002\PSA TPDC and PanAfrican. doc25
ARTICLE VIII

JOINT OPERATIONS

8.1 TPDC’s Right to Participate in Development Programme.

(a)

(b)

Except as otherwise provided in this Article VIII, PanAfrican Tanzania
shall bear and pay all Contract Expenses, and PanAfrican Tanzania shall
recover all such Contract Expenses in the manner provided in Article X
and Article XI.

TPDC shall have the right to participate in Development Operations in the
Contract Area or any portion thereof for which an Additional Gas Plan is
required and which requires the drilling of at least one well for Additional
Gas (a “Development Programme”), subject to the following provisions:

(i) TPDC shall have only one election to participate in any single
Development Programme and such election shall be irrevocable;

(ii) TPDC shall elect to participate in a Development Programme by
notice to PanAfrican Tanzania within 90 days of its receipt of notification
from PanAfrican Tanzania that the Ministry has approved the Additional
Gas Plan to which such Development Programme relates; and

(iii) TPDC may elect to participate in a Development Programme by
committing to pay a portion of the costs of such Development Programme
(including capital costs) ranging in amount from 5% to 20% of the total
costs of such Development Programme, the exact portion (within such
range) to be determined by TPDC and specified in its written notice to
PanAfrican Tanzania (the “Specified Proportion’).

If TPDC does not notify PanAfrican Tanzania within 90 days of its election to participate, TPDC
shall be deemed to have elected not to participate.

(c)

f TPDC elects to participate in a Development Programme it (i) shall
furnish to PanAfrican Tanzania such security as is reasonably acceptable
to PanAfrican Tanzania for TPDC’s obligations under the Development
Programme, including its obligation to pay the Specified Proportion and
(ii) shall be entitled to a ratable portion of PanAfrican Tanzania’s Cost
Gas Revenues and a ratable share of PanAfrican Tanzania’s Profit Gas
Revenues as such Cost Gas Revenues and Profit Gas Revenues are
provided in Article X. The election by TPDC to participate in a
Development Programme and contribute the Specified Proportion relating
thereto shall not affect the obligations of PanAfrican Tanzania to operate
the Contract Area pursuant to the terms of this Agreement and the Gas
Agreement.

G:\060922\0002\PSA TPDC and PanAfrican. doc26
8.2 Joint Operations Agreement.

(a) Development Operations in respect of which TPDC has elected to
participate in a Development Programme and contribute its Specified
Proportion as provided in Section 8.1 (“Joint Operations”), shall be
conducted hereunder in accordance with the terms and conditions of a
Joint Operations Agreement to be entered into between TPDC and
PanAfrican Tanzania immediately following the notice of election to
participate in a Development Programme given by TPDC to PanAfrican
Tanzania.

(b) The Joint Operations Agreement shall cover the Contract Area or the
portion or portions thereof to which the Joint Operations relate (each a
“Joint Development Area”) and shall include provisions to give effect to
the following principles:

(i) A Joint Operations Committee shall be established on which each
of TPDC and PanAfrican Tanzania shall be represented. The
representatives shall have voting rights on the Joint Operations Committee
corresponding to the proportions in which they are obligated to contribute
to the expenses of the Joint Operations in the Joint Development Area(s);

(ii) PanAfrican Tanzania shall be the sole Operator of the Joint
Operations in the Joint Development Area under properly defined rights
and obligations and shall carry out all operations pursuant to Work
Programmes and budgets approved by the Joint Operations Committee;

(iii) From and after the date upon which TPDC gives its notice of
election to participate in a Development Programme as provided in
Section 8.1(b), TPDC shall be liable to contribute on an ongoing basis its
Specified Proportion of all expenses of Joint Operations in the Joint
Development Area in respect of which TPDC has elected to participate.
The balance of such expenses shall be contributed by PanAfrican
Tanzania. If requested by TPDC, PanAfrican Tanzania shall request that
contractor invoices for operations related to a Joint Operation be divided
to reflect the amounts due from PanAfrican Tanzania and TPDC in the
Specified Proportion. The contributions shall be in such currencies as
may be required from time to time by the Operator for the Joint
Operations and approved by the Joint Operations Committee; and

(iv) | Failure by PanAfrican Tanzania or TPDC to meet calls for funds
within the time limits agreed in the Joint Operations Agreement shall
result in, among other things, liability for interest compounded monthly on
the unpaid amounts for the period that such amounts remain unpaid at the
rate specified in Section 1.5(c) of Annex D, loss of voting rights on the
Joint Operations Committee, and a lien on its share of Profit Gas
Revenues or Profit Oil Revenues from such Development Programme.

G:\060922\0002\PSA TPDC and PanAfrican. doc27
ARTICLE IX

ANNUAL CHARGES

9.1 Payment of Annual Charges by TPDC.

All annual charges payable to the GOT by the holder of the Development Licence under
the Act or otherwise shall be paid by TPDC within the time and in the manner prescribed in the
Act or other regulation.

9.2 Reimbursement of Annual Charges by PanA frican Tanzania.

(a)

(b)

PanAfrican Tanzania shall reimburse TPDC for the amount of all annual
charges paid by TPDC under Section 9.1 up to the sum of US$32 per
square kilometre in respect of the Contract Area, which reimbursement
shall be made within 30 days following payment by TPDC to the GOT
and invoicing by TPDC to PanAfrican Tanzania.

The sum in United States dollars referred to in Section 9.2(a) shall be
adjusted annually by dividing the sum by the following factor I, where:

I=C/D

and where:

Cc

is the United States Industrial Goods Producer Price Index (USIGPPI) as
reported for the first time in the monthly publication “International
Financial Statistics” of the International Monetary Fund (IMF) in the
section “Prices, Production, Employment” for the month during which
Financial Closing occurs.

is the USIGPPI as reported for the first time in the aforesaid IMF
publication for the month in which occurs the first and any subsequent
anniversary of the date of Financial Closing.

For the purpose of this Article IX, in the event that the USIGPPI ceases to be published,
the Parties shall agree on an appropriate replacement index.

G:\060922\0002\PSA TPDC and PanAfrican. doc28
ARTICLE X

RECOVERY OF COSTS AND EXPENSES AND PRODUCTION SHARING

FOR ADDITIONAL GAS

10.1 Establishment of Revenues.

(a)

(b)

(c)

The accrued Quarterly revenues of PanAfrican Tanzania from sales of
Additional Gas shall be used to establish Cost Gas Revenues and Profit
Gas Revenues for such Quarter; provided, however, that PanAfrican
Tanzania shall have acted in good faith and sales have been on an arm’s
length basis. Where sales have not been at arm’s length, GOT may, in its
reasonable discretion, impute revenues based on market prices, on behalf
of TPDC and for purposes of calculating the Additional Profits Tax. Any
dispute relating hereto shall be resolved pursuant to Article XX VII.

Calculations of Cost Gas Revenues and Profit Gas Revenues shall be done
for each Quarter and the revenues shared accordingly. To the extent that
actual quantities, expenses and prices are not known, provisional estimates
of such data based upon the approved Work Programme, budget and any
other relevant documentation or information shall be used. Within 60
days of the end of each calendar year a final calculation of such actual
quantities, expenses and prices shall be prepared and any necessary
adjustments to the sharing shall be agreed upon between PanAfrican
Tanzania and TPDC and made as soon as possible.

For purposes of this Article X, costs and revenues attributable to Liquid
Hydrocarbons extracted from Additional Gas produced from wells outside
the Proven Section shall be treated as if they were costs and revenues
attributable to Natural Gas.

10.2. No Ring Fencing in Contract Area.

There shall be no Ring Fencing of any Contract Expenses incurred by PanAfrican
Tanzania under this Agreement to prove or produce Additional Gas from the Contract Area.

10.3 Cost Gas Revenue Allocation and Method of Recovery.

(a)

Subject to Section 13.2(b) of the Gas Agreement, all Contract Expenses
incurred by PanAfrican Tanzania (and, in the case of Market and Market
Research Costs, incurred by PanAfrican Tanzania and TPDC as provided
in Annex D and, where Joint Operations have been established, all
Contract Expenses incurred by TPDC) associated with the production of
Additional Gas shall be recoverable from the Net Sales Revenues of a
volume of Additional Gas (“Cost Gas Revenues”) produced and sold from

G:\060922\0002\PSA TPDC and PanAfrican. doc29
the Contract Area (after deduction of Additional Gas necessary for the
conduct of Petroleum Operations) and limited in any calendar year to an
amount not exceeding 75% of Net Sales Revenues from total Additional
Gas production from the Contract Area.

(b) Contract Expenses associated with Additional Gas production which
pursuant to the provisions of Annex D are recoverable from Cost Gas
Revenues (““Recoverable Contract Expenses”) may be recovered from the
date they are incurred. To the extent that in any year such Recoverable
Contract Expenses exceed the Cost Gas Revenues available hereunder, the
unrecovered excess shall be carried forward for recovery in the next
succeeding year and, to the extent not then recovered, in the subsequent
year or years.

(c) The available Cost Gas Revenues shall be applied first to recover
Operating Expenses associated with Additional Gas production, and
PanAfrican Tanzania and TPDC (in the event of Joint Operations) shall be
entitled to recover such expenses in proportion to their individual
cumulative unrecovered Operating Expenses. After recovery of such
Operating Expenses, any excess Cost Gas Revenues available for
distribution shall be applied to recover Exploration Expenses associated
with Additional Gas production. After recovery of such Operating
Expenses and Exploration Expenses, any excess Cost Gas Revenues
available for distribution shall be applied to recover Development
Expenses associated with Additional Gas production, and PanAfrican
Tanzania and TPDC (in the event of Joint Operations) shall be entitled to
recover such expenses in proportion to their individual cumulative
unrecovered Development Expenses. After recovery of such Operating
Expenses, Exploration Expenses and Development Expenses, any excess
Cost Gas Revenues available for distribution shall be applied to recover
Market and Market Research Costs associated with Additional Gas
production, and PanAfrican Tanzania and TPDC shall be entitled to
recover such expenses in proportion to their individual cumulative
unrecovered Market and Market Research Costs. Any unrecovered
Recoverable Contract Expenses shall be recovered out of the Cost Gas
Revenues available in the next succeeding year or years in the same
manner as set out herein.

(d) In the event of Joint Operations, no Recoverable Contract Expenses
incurred by TPDC shall be recoverable from Cost Gas Revenues unless
there is Additional Gas production from a Joint Development Area.

10.4 Profit Gas Revenue Allocation — Proven Section.

The apportionment of Profit Gas Revenues from sales of Additional Gas from the Proven
Section of the Contract Area for each Quarter shall be based on either (a) cumulative sales of
Additional Gas from Financial Closing, measured in BCF at the end of each Quarter; or (b)
average daily sales, measured in MMcfd and averaged quarterly (calculated by dividing the total
G:\060922\0002\PSA TPDC and PanAfrican. doc3 0.
volume of Additional Gas produced and sold from the Proven Section of the Contract Area
during each Quarter by the total numbers of days during which Additional Gas was produced in
such Quarter), whichever measurement produces the higher percentage apportionment for
PanAfrican Tanzania for that Quarter. The respective apportionments of Profit Gas Revenues
are as follows:

Average Daily Sales

Cumulative Sales of

Share of Proven
Section Profit Gas

Additional Gas Revenues (%)
PanA frican
(MMcfd) OR (BCF) TPDC Tanzania

0 to 20 0 to 125 75 25

over 20 but less than or over 125 but less than or 70 30
equal to 30 equal to 250

over 30 but less than or over 250 but less than or 65 35
equal to 40 equal to 375

over 40 but less than or over 375 but less than or 60 40
equal to 50 equal to 500

over 50 over 500 45 55

In connection with any Joint Development Area within the Proven Section, TPDC’s share
of Profit Gas Revenues indicated above relative to each increment of production from such Joint
Development Area shall be increased by the number of percentage points obtained by
multiplying the percentage of the Specified Proportion determined in accordance with Article
VIII by TPDC’s share of Profit Gas Revenues indicated above relative to such increment of
Profit Gas Revenues, and PanAfrican Tanzania’s share shall be reduced accordingly.

10.5 Profit Gas Revenue Allocation — Remainder of Contract Area.

Subject to the provisions of Section 13.2(b) of the Gas Agreement, the apportionment of
Profit Gas Revenues from sales of Additional Gas from the Unproven Section and/or the
Adjoining Blocks in any Quarter shall be shared between TPDC and PanAfrican Tanzania in the
following proportions, subject to the Joint Operations provisions contained in Section 8.1(c),
regardless of average daily sales or cumulative sales of such Additional Gas:

TPDC 45%
PanAfrican Tanzania 55%

In connection with any Joint Development Area in the Unproven Section and/or the
Adjoining Blocks, TPDC’s share of Profit Gas Revenues indicated above shall be increased by
the number of percentage points obtained by multiplying the percentage of the Specified
Proportion determined in accordance with Article VIII by TPDC’s share of Profit Gas Revenues
indicated above, and PanAfrican Tanzania’s share shall be reduced accordingly.

10.6 Insufficiency.

G:\060922\0002\PSA TPDC and PanAfrican. doc3 1
Notwithstanding the foregoing provisions of this Article X, if there occurs an
Insufficiency as provided in Section 13.2 of the Gas Agreement and Replacement Gas (as
provided in the Gas Agreement) is provided to Songas from the Adjoining Blocks, then:

(a)

(b)

increased to 77.5%.

cost recovery (as such costs woul

Replacement Gas and Additional
Profit Gas Revenues allocation wi
sold for each purpose.

f production facilities are already in place, then with respect to such
Replacement Gas, (i) there will be 100% cost recovery (rather than 75%);
(ii) TPDC’s share of Profit Gas Revenues shall be decreased to 22.5%;
and (iii) PanAfrican Tanzania’s share of Profit Gas Revenues shall be

f production facilities are not in place, and a decision is made to produce
Replacement Gas from the Adjoining Blocks, (i) there shall be no capital

have been paid by Songas or from the

Sinking Fund); (ii) TPDC’s share of Profit Gas Revenues shall be
decreased to 22.5%; (ii) PanAfrican Tanzania’s share of Profit Gas
Revenues shall be increased to 77.5%; and (iv) if such gas is sold both as

Gas, the cost recovery percentage and
| be apportioned based on the volumes

10.7. Effect of Income Taxes on Apportionment.

The apportionment of revenues set forth in this Article X shall be subject to adjustment to
increase the apportionment to PanAfrican Tanzania and to decrease the apportionment to TPDC
by the Adjustment Factor.

G:\060922\0002\PSA TPDC and PanAfrican. doc32
ARTICLE XI

CRUDE OIL

11.1 Discovery of Crude Oil.

If Crude Oil is discovered in the Contract Area and is developed by PanAfrican Tanzania
as provided in Article VII, the provisions of this Article XI shall apply.

11.2 Cost Oil Revenue Allocation and Method of Recovery.

(a)

(b)

(c)

All Contract Expenses incurred by PanAfrican Tanzania (and, where Joint
Operations have been established, all Contract Expenses incurred by
TPDC) associated with the production of Crude Oil shall be recoverable
from the proceeds of sale of a volume of Crude Oil (“Cost Oil Revenues”)
produced and saved from the Contract Area and limited in any calendar
year to an amount not exceeding 65% of total Crude Oil production from
the Contract Area.

Recoverable Contract Expenses associated with Crude Oil production
which pursuant to the provisions of Annex D are recoverable from Cost
Oil Revenues may be recovered from the date they are incurred. To the
extent that in any year such Recoverable Contract Expenses exceed the
Cost Oil Revenues available hereunder, the unrecovered excess may be
applied against Cost Gas Revenues for such year (after allocation of all
Recoverable Contract Expenses associated with Natural Gas production
for such year), and the balance shall be carried forward for recovery from
Cost Oil Revenues in the next succeeding year and, to the extent not then
recovered, in the subsequent year or years.

The available Cost Oil Revenues shall be applied first to recover
Operating Expenses associated with Crude Oil production, and PanAfrican
Tanzania and TPDC (in the event of Joint Operations) shall be entitled to
recover such expenses in proportion to their individual cumulative
unrecovered Operating Expenses. After recovery of such Operating
Expenses, any excess Cost Oil Revenues available for distribution shall be
applied to recover Exploration Expenses associated with Crude Oil
production. After recovery of such Operating Expenses and Exploration
Expenses, any excess Cost Oil Revenues available for distribution shall be
applied to recover Development Expenses associated with Crude Oil
production, and PanAfrican Tanzania and TPDC (in the event of Joint
Operations) shall be entitled to recover such expenses in proportion to
their individual cumulative unrecovered Development Expenses. Any
unrecovered Recoverable Contract Expenses shall be recovered as
provided in the last sentence of Section 11.2(b).

G:\060922\0002\PSA TPDC and PanAfrican. doc33
1

T
and 25%
to TPDC

(d) In the event of Joint Operations, no Recoverable Contract Expenses
incurred by TPDC shall be recoverable from Cost Oil Revenues unless
there is Crude Oil production from a Joint Development Area.

3 Profit Oil Revenue Allocation.

apportionment of Profit Oil Revenues from the Contract Area shall be 75% to TPDC
to PanAfrican Tanzania if production is derived from the Discovery Blocks, and 70%
and 30% to PanAfrican Tanzania if production is derived from the Adjoining Blocks.

In connection with any Joint Development Area within the Contract Area, TPDC’s share of

Profit Oi

Revenues indicated above from such Joint Development Area shall be increased by the

number of percentage points obtained by multiplying the percentage of the Specified Proportion
determined in accordance with Article VIII by TPDC’s share of Profit Oil Revenues indicated
above, and PanAfrican Tanzania’s share shall be reduced accordingly.

1

Tl

4 No Ring Fencing.

ere shall be no Ring Fencing between Crude Oil and Additional Gas of any Contract

Expenses incurred by PanAfrican Tanzania under this Agreement.

1

.5 Valuation of Crude Oil.

(a) The Parties agree that Tanzanian Crude Oil produced and saved from the
Contract Area shall be sold or otherwise disposed of at competitive
international market prices. The average fair market price of Crude Oil
marketed in any Quarter shall, for the purpose of giving effect to this
Agreement, be determined as follows:

@ as soon as possible after the end of each Quarter in which Crude
Oil has been produced from the Contract Area an average price (in terms
of USS per barrel, FOB PanAfrican Tanzania’s Delivery Point for export
from Tanzania) for each separate volume of Crude Oil of the same gravity,
sulphur and metal content, pour point, product yield and other relevant
characteristics (“quality”) shall be determined in respect of production
during that Quarter. It is understood that production from different areas
may be of differing quality and that separate average prices may
accordingly be appropriate for any Quarter in respect of production from
each area, in which event the overall price applicable to production from
the Contract Area shall be determined by taking the arithmetic weighted
average (weighted by volume) of all such prices separately determined.

(ii) the prices aforesaid shall be determined on the basis of international
fair market value as follows:

(A) _ in the event that 50% or more of the total volume of sales made by
PanAfrican Tanzania during the Quarter of Crude Oil of a given quality produced
and saved hereunder have been third party arms’ length sales transacted in foreign
exchange (hereinafter referred to as “Third Party Oil Sales’), the fair market

G:\060922\0002\PSA TPDC and PanAfrican. doc34
valuation for all Crude Oil of that quality will be taken to be the simple arithmetic
average price actually realized in such Third Party Oil Sales. This will be calculated
by dividing the total receipts from all Third Party Oil Sales by the total number of
Barrels of Crude Oil sold in such sales;

(B) Subject to Section 11.5(a)(iii) below, in the event that less than 50%
of the total volume of sales made by PanAfrican Tanzania during the Quarter of
Crude Oil of a given quality produced and saved hereunder have been Third Party
Oil Sales, the fair market valuation for all Crude Oil of that quality will be
determined by the arithmetic weighted average of:

(x) the simple arithmetic average price actually realized
in the Third Party Oil Sales during the Quarter of such Crude Oil
produced and saved hereunder, if any, calculated by dividing the total
receipts from all Third Party Oil Sales by the total number of Barrels
of Crude Oil sold in such sales; and

(y) the simple arithmetic average price per Barrel at
which a selection of major competitive crude oils of generally similar
quality to that of Tanzanian Crude Oil produced hereunder were sold
in international markets during the same period; the prices of the
crude oils used for reference will be adjusted for differences in
quality, quantity, transportation costs, delivery time, payment and
other contract terms. The selected crude oils will be agreed between
PanAfrican Tanzania and GOT, in consultation with TPDC, in
advance for each year and in making the selection preference will be
given to those crude oils of similar quality to Tanzanian Crude Oil
which are produced in Africa or the Middle East and are regularly
sold in the same markets as Tanzanian Crude Oil is normally sold.
The arithmetic weighted average aforesaid will be determined by the
percentage volume of sales of Tanzanian Crude Oil by PanAfrican
Tanzania that are, (x), and that are not, (y), as the case may be, Third
Party Oil Sales during the Quarter in question.

(C) All such prices will be adjusted to FOB PanAfrican Tanzania’s
Delivery Point for export from Tanzania.

(D) _ For the purposes of this Section 11.5(a)(ii), Third Party Oil Sales of
Crude Oil made by PanAfrican Tanzania shall include all third-party arms length
sales made by PanAfrican Tanzania, but shall exclude:

(x) Sales, whether direct or indirect through brokers or
otherwise, of any seller to any Affiliate of such seller;

(y) Crude Oil exchanges, barter deals or restricted or

distress transactions, and more generally any Crude Oil transaction
which is motivated in whole or in part by considerations other than

G:\060922\0002\PSA TPDC and PanAfrican. doc3 5
the usual economic incentives for commercial arms’ length crude oil
sales;

(iii) In the event that less than 50% of the total volume of sales by
PanAfrican Tanzania during the Quarter of Crude Oil of a given quality
produced and saved hereunder have been Third Party Oil Sales,
PanAfrican Tanzania shall promptly notify the GOT and TPDC of the
applicable percentage and respective volumes and prices realized. The
GOT and TPDC shall have the right to elect for the fair market valuation
for all Crude Oil of that quality to be determined for that Quarter in
accordance with Section 11.5(a)(ii)(A) above. If the GOT and TPDC so
elect they will notify PanAfrican Tanzania within 14 days of receipt of the
original notification from PanAfrican Tanzania and the fair market
valuation of the aforesaid Crude Oil shall be determined accordingly. If
GOT and TPDC do not so elect then the fair market valuation shall be
determined in accordance with Section 11.5(a)(ii)(B) above.

(b) PanAfrican Tanzania shall be responsible for establishing the relevant
average prices for Crude Oil in accordance with this Section and such
prices shall be subject to agreement by TPDC before they shall be
accepted as having been finally determined. PanAfrican Tanzania shall
provide TPDC with all relevant material in order that it can satisfy itself
that the average price determined by PanAfrican Tanzania is fair. If the
Parties fail to agree on the average price for any Quarter within 30 days
following the end of such Quarter then the calculation of the relevant
average price shall be referred to a sole expert appointed pursuant to
Article XXVIL.

(c) During the calendar year in which production of Crude Oil from the
Contract Area commences the Parties will meet in order to establish a
provisional selection of the major competitive crude oils and an
appropriate mechanism for the purposes of giving effect to Section
11.5(a)(ii)(B)(y) above. The selection of crude oils will be reviewed
annually and modified if necessary.

11.6 Lifting, Marketing and Domestic Supply Obligation.

(a) The quantity of production to which TPDC is entitled pursuant to this
Article XI herein shall be delivered to TPDC or its nominee at the
Delivery Point, at which point title in production will pass to TPDC or its
nominee subject to the terms of the agreement referred to in Section
11.6(b) below. TPDC shall be responsible for costs associated with its
lifting entitlement after the Delivery Point. PanAfrican Tanzania, and in
the event of Joint Operations TPDC and PanAfrican Tanzania jointly shall
be responsible for all costs prior to the Delivery Point.

(b) Within six months after the Ministry’s approval of a development plan,
PanAfrican Tanzania shall propose to TPDC an offtake procedure to
G:\060922\0002\PSA TPDC and PanAfrican. doc36
govern the method whereby the parties will nominate and lift their
respective shares of Crude Oil. The details of such procedure shall be
discussed and agreed upon between TPDC and PanAfrican Tanzania for
the Ministry’s approval. The major principles of such procedure shall
include the following:

(i) Lifting by the parties shall be carried out so as to avoid
interference with Petroleum Operations.

(ii) Lifting rights and schedules will be subject to operational
tolerances and constraints so that each party shall be entitled to lift full
cargo loads.

(iii) Within reasonable limits and subject to future correction of
imbalances, each party may lift more or less than its lifting entitlement so
as to allow the lifting of full cargo loads.

(iv) In general, priority for lifting shall be given to the party having the
greatest unlifted lifting entitlement.

(c) PanAfrican Tanzania shall, if requested by the Ministry with at least three
months advance notice, market abroad on competitive terms all or part of
TPDC’S lifting entitlement subject to payment by TPDC of direct costs
normally borne by a seller in such transactions as may be agreed by TPDC

ut excluding any additional commission or marketing fee imposed by

PanAfrican Tanzania in respect of such service.

(d) TPDC shall use its share of production from all Crude Oil production in
Tanzania to meet the requirements of the domestic market of Tanzania. If
there is domestic demand in excess of TPDC’s total entitlement, then
PanAfrican Tanzania may be required to sell Crude Oil in Tanzania on a
pro rata basis with other producers in Tanzania (except TPDC) according
to the quantity of Crude Oil of each producer. TPDC shall give
PanAfrican Tanzania at least six months notice in advance of said
requirements and the term of the supply will be on an annual basis. The
volume of Crude Oil which TPDC may require PanAfrican Tanzania to
sell to meet the requirements of the domestic market shall not exceed
PanA frican Tanzania’s share of Profit Oil.

(e) Crude Oil sold pursuant to Section 11.6(d) above shall be paid in U.S.
Dollars at a price determined in accordance with Section 11.5(a)(ii)(B)(y)
of this Agreement.

G:\060922\0002\PSA TPDC and PanAfrican. doc37
ARTICLE XII

TAXATION AND ROYALTY

12.1 Each Party Responsible for Own Taxes.

Subject to Section 12.3, except as otherwise provided in this Agreement or the Gas
Agreement, no tax, duty, rent, fee, levy, impost or other charge shall be imposed on PanAfrican
Tanzania or its shareholders in respect of income derived from Petroleum Operations hereunder
or in respect of any property held or thing done for any purpose authorized or contemplated
hereunder other than (a) Additional Profits Tax as provided in Article XIII; (b) subject to the
provisions of Article XIX of this Agreement and Article X of the Implementation Agreement,
import duties at the rates specified from time to time in the Customs Tariff Act; (c) taxes, duties,
fees or other imposts for specific services rendered on request or to the public or commercial
enterprises generally and rent due to the GOT in respect of any land rights granted or assigned to
PanAfrican Tanzania; (d) local GOT rates or taxes not in excess of those generally applicable in
Tanzania, and (e) stamp duties, registration fees, licence fees and any other tax, duty, fee or other
impost of a minor nature.

12.2 Development Licence and Production of Additional Gas.

Subject to Section 12.3, except as otherwise provided in this Agreement, TPDC shall pay
(a) all taxes, duties, rents, fees, levies, imposts and other charges relating, directly or indirectly,
to the maintenance of the Development Licence; and (b) all taxes, duties, rents, fees, levies,
imposts and other charges relating, directly or indirectly, to the production of Additional Gas and
other Petroleum from the Contract Area.

12.3. Income Taxes.

(a) In addition to the taxes, duties, fees and imposts listed in Section 12.1,
PanAfrican Tanzania shall be subject to Tanzanian taxes on income
derived from Petroleum Operations hereunder and shall pay all such taxes
in accordance with the provisions of the Income Tax Act 1973 as amended
from time to time. PanAfrican Tanzania hereby assigns to TPDC an
amount of PanAfrican Tanzania’s apportionment of revenues hereunder
equal to the Adjustment Factor (the “Security Revenue”), such assignment
to constitute security for payment to the GOT on a timely basis of
PanAfrican Tanzania’s liability for taxes on income derived from
Petroleum Operations hereunder. In the event that PanAfrican Tanzania
does not pay to the GOT such tax liability when due, TPDC shall apply
the Security Revenue to pay to the GOT, and thereby discharge
PanAfrican Tanzania’s liability for such taxes. PanAfrican Tanzania shall
be responsible for submitting returns to the Income Tax Department, and
the Commissioner of Income Tax shall issue PanAfrican Tanzania a
receipt evidencing payment of the income tax determined in accordance
with this Section 12.3. Such receipt shall detail the tax year in respect of

G:\060922\0002\PSA TPDC and PanAfrican. doc38
which the tax is paid, the amount of tax paid and the effective tax rate
applied as a result of the exemption, if any, granted by the GOT pursuant
to Section 15 of the Income Tax Act 1973, as amended from time to time.

(b) For greater certainty, for the purpose of the Income Tax Act 1973, as
amended from time to time, PanAfrican Tanzania’s income derived from
Petroleum Operations shall be calculated by deducting the recoverable
costs from its gross income. For the purpose hereof:

(i) the term “gross income” means PanAfrican Tanzania’s share of
Cost Gas Revenues, Profit Gas Revenues, Cost Oil Revenues and Profit
Oil Revenues as determined in accordance with Articles X and XI, any
other income related to the Petroleum Operations and a sum equal to
Tanzanian income tax paid for the preceding tax year; and

(ii) the term “recoverable costs” means PanAfrican Tanzania’s share
of all costs deductible under the Income Tax Act 1973, as amended from
time to time, including royalty payments pursuant to Section 12.4 as well
as any Additional Profits Tax paid pursuant to Article XIII.

12.4 Royalty.

TPDC shall discharge its obligation to pay royalties under the Act and the Development
Licence in respect of Additional Gas and other Petroleum produced and sold from the Contract
Area by payment of royalties as established by GOT.

12.5 Withholding Tax Exemption for Dividends.

Upon timely application in the prescribed form and with any prescribed fee, PanA frican
Tanzania shall be exempt from all withholding taxes payable with respect to the repatriation of
dividends declared and paid by PanAfrican Tanzania.

G:\060922\0002\PSA TPDC and PanAfrican. doc39
ARTICLE XIII

ADDITIONAL PROFITS TAX

13.1 Basis and Calculation of Tax.

(a)

PanAfrican Tanzania shall be subject to an Additional Profits Tax that
shall be calculated on a Contract Area basis in accordance with the
provisions of this Section 13.1. Additional Profits Tax shall be calculated
for each year and shall vary with the real rate of return earned by
PanAfrican Tanzania on the net cash flow from the Contract Area. If
either:

(i) the “first accumulated net cash position” (as calculated in the
manner set out hereafter and hereinafter referred to as the “FANCP”); or

(ii) each of the FANCP and the “second accumulated net cash
position” (as calculated in the manner set out hereafter and hereinafter
referred to as the “SANCP”)

is a positive amount, then the Additional Profits Tax from the Contract Area for any year shall

either be:

(A) _ inthe case of (i): 25% of the FANCP for that year, or

(B) _ in the case of (ii): the aggregate of 25% of the FANCP for that year

and 40% of the SANCP for that year.

If in any year the FANCP or SANCP is a negative amount, then no Additional Profits Tax shall
be due with reference to that FANCP or SANCP.

(b)

The FANCP for any year shall be calculated according to the following
formula:

FANCP = A (100% +B) +C

where

“A” equals the FANCP denominated in U.S. Dollars at the end of the year preceding the
year for which the calculation is being made;

“B” equals 25% plus the percentage change, for the year for which the calculation is being
made, in the annual average level of the United States Industrial Goods Producer Price Index
(USIGPPI) as reported for the first time in the monthly publication “International Financial
Statistics” of the International Monetary Fund (IMF) in the section “Prices, Production,
Employment”; and

G:\060922\0002\PSA TPDC and PanAfrican. doc4
“C” equals the net cash position denominated in US dollars (which may be a positive or
negative amount) for the year for which the calculation is being made, calculated as follows:

(i) PanAfrican Tanzania’s share of Cost Gas Revenues and Profit Gas
Revenues from the Contract Area for that year; plus

(ii) PanAfrican Tanzania’s share of Cost Oil Revenues and Profit Oil
Revenues from the Contract Area for that year; plus

(iii) PanAfrican Tanzania’s share of all credits to the accounts under
this Agreement in respect of the Contract Area for that year, calculated and
allocated to the Contract Area in question in accordance with the provisions of
Annex D; minus

(iv) PanAfrican Tanzania’s share of all charges to the accounts under
this Agreement in respect of the Contract Area for that year, calculated and
allocated to the Contract Area in question in accordance with the provisions of
Annex D, except that for this purpose, PanAfrican Tanzania’s share of charges
shall not include any amounts in respect of interest on loans obtained for the
purpose of carrying out Petroleum Operations,

provided, however, that for the purpose of calculating “C”, only prudently incurred Contract
Expenses shall be considered. The prudency of Contract Expenses shall be determined by an
international petroleum expert (jointly selected by the GOT and PanAfrican Tanzania, or if
they cannot agree, each shall select one expert who shall jointly select the expert), who shall
review such Contract Expenses for prudency, based upon the information known at the time
the Contract Expenses were incurred and in accordance with the standards of Good Oilfield
Practices and the Laws of Tanzania at such time. The decision of the expert shall be final
and binding on the Parties and shall not be subject to arbitration or other dispute resolution.
GOT may elect to review the prudency of Contract Expenses for any year within three years
of the filing by PanAfrican Tanzania of the Additional Profits Tax return for such year. The
costs of the expert shall be payable 50% by the GOT and 50% by PanAfrican Tanzania.
The amount payable by PanAfrican Tanzania shall be a Recoverable Contract Expense for
the purposes of Articles X and XI and Annex D.

(c) The SANCP for any year shall be calculated according to the formula set
forth in Section 13.1(b), except that: “A” equals the SANCP denominated
in U.S. Dollars at the end of the year preceding the year for which the
calculation is being made; and “B” equals 35% plus the percentage
change, for the year for which the calculation is being made, in the annual
average level of the USIGPPI as reported for the first time in the monthly
publication “International Financial Statistics” of the IMF in the section
“Prices, Production, Employment.” To the amount calculated under
clause (iv) in the definition of “C” set forth in Section 13.1(b) above shall
be added any Additional Profits Tax which would be payable from the
Contract Area if reference were made hereunder only to the FANCP.

G:\060922\0002\PSA TPDC and PanAfrican. doc4 1
(d) If for any year the FANCP is a positive amount, the FANCP at the end of
that year shall be deemed to be zero for the purpose of calculating the
FANCP for the subsequent year.

(e) If for any year the SANCP is a positive amount, the SANCP at the end of
that year shall be deemed to be zero for the purpose of calculating the
SANCP for the subsequent year.

13.2 Sample Calculation of Additional Profits Tax in Annex E.

A sample calculation of the Additional Profits Tax, calculated as provided in
Section 13.1, is attached as Annex E, and PanAfrican Tanzania’s Additional Profits Tax shall be
calculated in the same manner as Annex E.

13.3 Records and Books of Account.

PanAfrican Tanzania shall maintain proper records and books of accounts in accordance
with the provisions of Annex D enabling the calculations described in this Article XIII to be
performed. From and after the Transfer Date, PanAfrican Tanzania shall prepare and submit to
the GOT annually, or quarterly if so requested, a statement of the FANCP and SANCP. All
calculations of Additional Profits Tax shall be subject to independent audit in accordance with
the provisions of Annex D.

13.4 Payment of Additional Profits Tax.

The Additional Profits Tax due, if any, shall be paid by PanAfrican Tanzania in cash at
such time and in such manner as the Commissioner of Income Tax may reasonably require;
provided, however, that such payments shall not be made more frequently than quarterly.

G:\060922\0002\PSA TPDC and PanAfrican. doc42
ARTICLE XIV

REPORTING, INSPECTION AND CONFIDENTIALITY

14.1 Reports.

(a) PanAfrican Tanzania shall promptly report to TPDC any material changes
in production from the Contract Area. Such reports shall be made orally
within 24 hours after PanAfrican Tanzania learns of such material change
and shall be made in writing within three days thereafter. TPDC shall
notify the Ministry and TANESCO orally within 24 hours after it has
received such oral report and shall provide the Ministry and TANESCO
with a copy of any such written report within three days of its receipt from
PanAfrican Tanzania.

(b) PanAfrican Tanzania shall keep TPDC and the Ministry informed on a
semi-annual basis as to progress on the development of the Contract Area,
including progress toward completion of any seismic or other field-related
programme and completion of any wells drilled thereon.

(c) PanAfrican Tanzania shall keep complete and accurate records and all
other data required for the proper administration of this Agreement. All
such records and data shall be maintained for a minimum of seven years
after the creation of such record or data.

14.2 Data.

(a) PanAfrican Tanzania shall save and keep for a reasonable period of time a
representative portion of each sample of cores and cuttings taken from
drilling wells, to be disposed of or forwarded to the GOT or its
representative in a manner directed by TPDC. All samples acquired by
PanAfrican Tanzania shall be considered available for inspection at any
reasonable time by TPDC, GOT or their representatives. Samples that
PanAfrican Tanzania has kept for a period of seven years may be disposed
of by PanAfrican Tanzania at its discretion, provided TPDC has been
given not less than 30 days prior notice of PanAfrican Tanzania’s
intention to do so and given the opportunity to take such samples.

(b) Notwithstanding the foregoing, PanAfrican Tanzania shall be freely
permitted to export portions of cores and samples for purposes of
investigation in laboratories abroad. Originals of records may be exported
provided at least one copy has been retained in Tanzania.

(c) TPDC and the Ministry, through their duly appointed representatives,
shall be entitled to observe the Petroleum Operations conducted by
PanAfrican Tanzania hereunder and at all reasonable times to inspect all

G:\060922\0002\PSA TPDC and PanAfrican. doc43,
(d)

assets, records and data kept by PanAfrican Tanzania relating to
Petroleum Operations. In the exercise of their rights hereunder, neither
TPDC nor the Ministry shall unreasonably interfere with PanAfrican
Tanzania’s operations.

PanAfrican Tanzania shall provide TPDC promptly with copies of any and
all data (including, but not limited to, geological and geophysical reports,
samples, logs and well surveys), information and final interpretations of
such data and information obtained by PanAfrican Tanzania in the course
of carrying out Petroleum Operations hereunder. All such data,
information and interpretations, as well as cores and cuttings taken from
drilling wells, shall be the property of the GOT and, except as provided in
this Article XIV, the same may not be published, reproduced or otherwise
dealt with by any of the Parties without the prior written consent of the
other Parties.

14.3. Confidentiality.

(a)

All data and information and every interpretation thereof provided by
PanAfrican Tanzania to TPDC or GOT shall, so long as it relates to an
area which is a part of the Contract Area, be treated as confidential and
each of the Parties hereto undertakes not to disclose the same to any other
Person without the consent of the other Parties, except that PanAfrican
Tanzania or TPDC, as the case may be, may disclose such information as
is required by law or appropriate regulatory authorities, or to prospective
lenders or shareholders. In addition, such data, information and
interpretations may be disclosed to Affiliates or contractors carrying out
any part of the Petroleum Operations and to advisers of the Parties who
will treat as confidential all that is disclosed to them and undertake not to
disclose the same to any other Person without the consent of PanAfrican
Tanzania, TPDC and GOT.

Notwithstanding the foregoing, GOT may, using such data, information and reports supplied
by PanAfrican Tanzania, publish summaries of data, information and reports from geophysical
surveys and Exploration Wells, including lithological groups, stratigraphic boundaries and

hydrocarbon zones:

(b)

(60) In the case of Discovery Wells, five years after completion of
drilling; and

(ii) In any other case, at any time.

Each of the Parties undertakes not to disclose to third parties any data,
information or any interpretation thereof that relates to an area that has
ceased to be part of the Contract Area for a period of one year from the
date on which the area to which such data, information or any
interpretation thereof relates ceased to be part of the Contract Area or
from the date on which this Agreement expires or is terminated,

G:\060922\0002\PSA TPDC and PanAfrican. doc44
whichever occurs first. However, where during the aforesaid period
PanAfrican Tanzania carries on Petroleum Operations in the Contract
Area, such data, information and interpretations may be disclosed to
Affiliates or contractors carrying out any part of the Petroleum
Operations.

(c) Any public disclosure regarding the interpretation of information acquired
in Petroleum Exploration shall not be made without the GOT’s consent.

(d) The provisions of subsection (a) shall not apply to: (i) any information in
the public domain otherwise than by breach of this Agreement; (ii)
information in the possession of the receiving Party thereof before
divulgence, and which was not obtained under any obligation of
confidentiality; and (iii) information obtained from a third party who is
free to divulge the same, and which is not obtained under any obligation
of confidentiality.

(e) The provisions of this Section 14.3 shall survive the termination or
expiration of this Agreement for a period of five years from the date of
such termination or expiration.

G:\060922\0002\PSA TPDC and PanAfrican. doc4 5
ARTICLE XV

TANZANIAN RESOURCES

15.1 Tanzanian Goods.

PanAfrican Tanzania shall give preference to the purchase of Tanzanian goods and
materials; provided, however, that such goods and materials are of an acceptable quality and are
available on a timely basis in the quantity required, on competitive terms.

15.2 Tanzanian Contractors.

PanAfrican Tanzania shall also give preference to the employment of Tanzanian service
contractors as far as they are financially and technically competent and possess the necessary
skills to perform the work required by PanAfrican Tanzania, and such contractors are available
on a timely basis and on competitive terms.

15.3. Tender Procedures.
Subject to Sections 15.1 and 15.2, PanAfrican Tanzania shall establish appropriate tender
procedures for Tanzanian goods, materials and services, taking into account Tanzanian local

market conditions and enabling Tanzanian contractors to bid to supply such goods and materials
and to provide such services.

G:\060922\0002\PSA TPDC and PanAfrican. doc46
ARTICLE XVI

EMPLOYMENT, TRAINING AND TECHNOLOGY TRANSFER

16.1. Employment of Tanzanians.

(a) In the conduct of the Petroleum Operations, PanAfrican Tanzania shall
endeavor to employ Tanzanian citizens having appropriate qualifications
to the maximum reasonable extent.

(b) Subject to the requirement of any law relating to immigration, the GOT
shall provide the necessary work permits and other approvals required for
the employment of expatriate personnel by PanAfrican Tanzania and its
contractors in Tanzania for the purposes of this Agreement. TPDC shall
assist PanAfrican Tanzania in that regard.

16.2 Training and Technology Transfer.

(a) PanAfrican Tanzania shall conduct its business in ways that will
maximize, to the greatest reasonable degree, training and technology
transfer opportunities for Tanzanian nationals at all levels of such
business, including management. Without limiting the generality of the
foregoing, PanAfrican Tanzania shall include manpower development
programmes and employee training programmes, as necessary in its
normal conduct of business, which programmes from time to time shall
include training for its Tanzanian employees in the technical skills used in
the Petroleum Operations conducted pursuant to this Agreement and
training in management for those Tanzanian employees qualified for
management training.

(b) During each year from the Financial Closing, PanAfrican Tanzania shall
spend a minimum of US$75,000 for the following purposes:

(i) to provide a mutually agreed number of GOT and TPDC personnel
with on-the-job training in PanAfrican Tanzania’s operations in Tanzania
and overseas, and/or practical training at institutions abroad, particularly
in the areas of logistical planning for undertaking Petroleum Operations,
economic analysis, petroleum accounting and contract administration;

(ii) to send suitable Tanzanian personnel selected by the GOT and by
TPDC to courses at universities, colleges or other training institutions
mutually selected by PanAfrican Tanzania, the GOT and TPDC;

(iii) to send Tanzanian personnel selected by the GOT and by TPDC to
conferences and seminars related to the petroleum industry; and

G:\060922\0002\PSA TPDC and PanAfrican. doc4 7
(iv) to purchase for the GOT and TPDC advanced technical books,
professional publications, scientific instruments or other equipment
required by the GOT and TPDC.

The GOT, TPDC and PanAfrican Tanzania shall meet annually in advance in order to formulate
the programmes of activities to be undertaken by PanAfrican Tanzania specified in (i) to (iv)
above for the next year and beginning with the second year after the Financial Closing, to review
the programmes and expenditures spent on such activities in the preceding year.

(c) The minimum expenditure for each period specified in Section 16.2(b)
shall be adjusted commencing from the Financial Closing, by dividing
each of them by the following factor I, where:

I=A/B
and where:

A is the United States Industrial Goods Producer Price Index (USIGPPI) as
reported for the first time in the monthly publication “International Financial
Statistics” of the International Monetary Fund (IMF) in the section “Prices
Production, Employment” for the month of the Financial Closing.

B is the USIGPPI as reported for the first time in the aforesaid IMF publication
for the month of the expenditure in question.

(d) The costs of the training programmes conducted pursuant to Section 16.2
shall be recoverable from Cost Gas Revenues.

16.3. Expatriate Employees.

The provisions of the Training Levy (Imposition) Act, 1972 as amended (or any
successor thereto), shall not apply to the employment of any Expatriate Employee of PanAfrican
Tanzania, including any Expatriate Employee of any non-resident contractor.

G:\060922\0002\PSA TPDC and PanAfrican. doc48
ARTICLE XVII

TITLE TO ASSETS

17.1 Fixed and Movable Assets.

(a) Subject to the provisions of Section 17.1(c), all fixed assets owned by
PanAfrican Tanzania in connection with the Petroleum Operations carried
out by PanAfrican Tanzania shall become the property of TPDC at its
request after this Agreement expires or is terminated by an PanAfrican
Tanzania Event of Default. Such fixed assets shall include but not be
limited to buildings, piers, harbours, pipelines, wellheads, separators,
compressors, pumps, power lines and telephone lines.

(b) All movable assets owned by PanAfrican Tanzania in connection with the
Petroleum Operations carried out by PanAfrican Tanzania shall remain the
property of PanAfrican Tanzania on expiration or termination of this
Agreement. TPDC shall have the right of first refusal in the event that
PanAfrican Tanzania wishes to sell such assets.

(c) PanAfrican Tanzania shall retain ownership of all fixed assets referred to
in Section 17.1(a) if it either renews an expired agreement to a particular
licence or acquires another licence in Tanzania; provided, however, that
such renewal or acquisition takes place not more than 90 days following
the date of expiration of the previous agreement or the date of expiration
or termination of this Agreement.

(d) If TPDC elects to participate in Joint Operations, then title to any asset
acquired pursuant to a Development Programme in a Joint Development
Area shall be held jointly by PanAfrican Tanzania and TPDC according to
their respective interests in the Joint Operations. Any such asset shall
become the sole property of TPDC upon the earlier of the date this
Agreement expires or is terminated due to an PanAfrican Tanzania Event
of Default.

17.2 Use of Assets.

So long as this Agreement remains in force, PanAfrican Tanzania shall have the
exclusive use of assets which will become the property of TPDC pursuant to this Article XVII,
free of any charge, for the purpose of carrying on Petroleum Operations hereunder. PanAfrican
Tanzania shall keep such assets in good repair and working order, ordinary wear and tear
excepted, so long as the same are used in Petroleum Operations hereunder, and any maintenance
expenses shall be cost recovered in accordance with the terms of this Agreement.

G:\060922\0002\PSA TPDC and PanAfrican. doc49
17.3. Purchase of Assets by TPDC.

Subject to the provisions of Sections 17.1(a) and 17.1(b), PanAfrican Tanzania shall give
TPDC the opportunity to buy, upon such commercially reasonable terms as may be agreed, any
item imported duty free under Section 19.1 which PanAfrican Tanzania intends to dispose of or
sell. TPDC shall be responsible for the payment of any duty required as a result of any such sale
by PanAfrican Tanzania to TPDC; provided, however, that in the event TPDC does not desire to
purchase the fixed assets used by PanAfrican Tanzania in its Petroleum Operations, PanAfrican
Tanzania shall remove such fixed assets in a manner that will conform with Good Oilfield
Practices and will leave the environment of the Contract Area in a condition that complies with
the Laws of Tanzania.

17.4 Assets of Third Parties.

Nothing in this Article XVII shall apply or be deemed to apply to any assets used in
Petroleum Operations which are owned by third parties, including Songas.

G:\060922\0002\PSA TPDC and PanAfrican. docSO
ARTICLE XVIII

INSURANCE

18.1 Maintenance of Insurance Policies.

PanAfrican Tanzania, at its sole cost and expense, shall obtain and maintain, or cause to
be obtained and maintained, during the term of this Agreement the policies of insurance set forth
on Annex F in the amounts set forth therein and for the periods required thereby; provided,
however, that such amounts may be changed from time to time to reflect the economic value of
each Party’s assets and potential risks of liability or loss (but the amounts and types of coverage
shall not be decreased without the prior written consent of the other Parties); provided, further,
that PanAfrican Tanzania shall not be in breach of its obligations hereunder if and to the extent
that any particular insurance is unavailable to it for reasons other than any negligence or default
by, or condition (financial or otherwise) of, PanAfrican Tanzania; and provided, further, that
property which is owned by Songas and operated by PanAfrican Tanzania, or property jointly
owned by Songas and PanAfrican Tanzania need not be covered by separate policies purchased
by each such company if either a jointly owned policy or a policy owned by either company is
sufficient in amount and endorsements to satisfy the requirements of this Article XVIIL.

18.2 Maintenance of “Occurrence” Form Policies.

The coverage required pursuant to Section 18.1 and any “umbrella” or excess coverage
shall be “occurrence” form policies. In the event PanAfrican Tanzania has “claims-made” form
coverage, it must obtain prior written approval of all “claims-made” policies from the other
Parties.

18.3. Policy Endorsements.

PanAfrican Tanzania shall cause its insurers to provide the following endorsements in the
comprehensive or commercial general liability and, if applicable, umbrella or excess liability
policies relating, respectively, to the ownership, construction, operation and maintenance of the
Gas Production Facilities and any facilities owned or installed by PanAfrican Tanzania and
required by Section 18.1:

(a) TPDC and the Ministry, their directors, officers, and employees shall be
additional insureds under such policies.

(b) The insurance provided shall be primary with respect to the interests of the
Ministry and TPDC, their directors, officers, and employees, and any
other insurance maintained by them is excess and not contributory with
such policies with respect to this Agreement;

(c) The following cross liability clause shall be made a part of each policy:

G:\060922\0002\PSA TPDC and PanAfrican. docS 1
“In the event of claims being made by reason of (i) personal and/or
bodily injuries suffered by any employee or employees of one
insured hereunder for which another insured hereunder is or may
be liable, or (ii) damage to property belonging to any insured
hereunder for which another insured is or may be liable, then this
policy shall cover such insured against whom a claim is made or
may be made in the same manner as if separate policies have been
issued to each insured hereunder, except with respect to the limits
of insurance.”;

(d) The insurer shall waive all rights of subrogation against the Ministry and
TPDC, their officers, directors and employees; and

(e) Notwithstanding any provision of the policy, the policy may not be
canceled, non-renewed or materially changed by the insurer without
giving 30 days prior written notice to the Ministry and TPDC.

18.4 Certificates of Insurance.

PanAfrican Tanzania shall cause its insurers or agents to provide TPDC and the Ministry
with certificates of insurance evidencing the policies and endorsements required by Section 18.1
and 18.2. Failure by PanAfrican Tanzania to obtain the insurance coverage or certificates of
insurance required by this Article XVIII shall not in any way relieve or limit their obligations
and liabilities under any provision of this Agreement. If PanAfrican Tanzania shall fail to
procure or maintain any insurance required pursuant to this Article XVIII, then TPDC or the
Ministry, as the case may be, shall have the right to procure such insurance in accordance with
the requirements of Annex F at the expense of PanAfrican Tanzania, as the case may be.

18.5 Insurance Reports.

PanAfrican Tanzania shall provide the Ministry and TPDC with copies of any
underwriters’ reports or other reports received by it from any insurer; provided, however, that the
Ministry and TPDC shall not disclose such reports to any other Person except as necessary in
connection with administration and enforcement of this Agreement or as may be required by law
or lawful regulation, and shall use and internally distribute such reports only as necessary in
connection with administration and enforcement of this Agreement.

18.6 Insurance Proceeds.

All proceeds from insurance claims for damage to property used in Petroleum Operations
shall be used to repair or rebuild the damaged property, unless otherwise agreed, provided,
however, that if such insurance relates to property jointly used and insured with Songas, such
proceeds shall be dealt with as provided in the Gas Agreement.

G:\060922\0002\PSA TPDC and PanAfrican. docS2
ARTICLE XIX

IMPORT DUTIES

19.1 Importation.

Upon timely application in the prescribed form and with the prescribed fee to the
appropriate Government Entity, PanAfrican Tanzania and its contractors engaged in Petroleum
Operations hereunder and TPDC in respect of Joint Operations established pursuant to Article
VIII shall be permitted, subject to applicable law, to import free of duty or other taxes on
imports, machinery, equipment, vehicles, materials, supplies, consumable items (other than food
stuffs and alcoholic beverages) and moveable property where imports in any of the said
categories have been certified by a responsible representative of TPDC to be used solely in
carrying out operations under this Agreement.

19.2 Export and Sale.

Subject to Article XX and applicable law, any of the items imported into Tanzania may,
if no longer required for the operations hereunder, be freely exported at any time by the
importing Party without the payment of any export duty or impost; provided, however, that on
the sale or transfer by the importer of any such items to any Person in Tanzania, import duty
shall be payable by the importer on the value thereof at the date of such sale or transfer.

19.3. Expatriate Employees.

Subject to applicable law, each Expatriate Employee of PanAfrican Tanzania and of its
contractors shall be permitted to import into Tanzania free of import duty and other taxes on first
arrival their personal and household effects, including one automobile, subject to the limitations
and conditions set out in the Customs Tariff Act, 1976; provided, however, that no property
imported by such Expatriate Employee shall be exempt from duty if it is resold by such Person in
Tanzania other than in accordance with GOT regulations.

G:\060922\0002\PSA TPDC and PanAfrican. docS3
ARTICLE XX

FOREIGN EXCHANGE

20.1 Rights of PanAfrican Tanzania.

Subject to the Foreign Exchange Act, 1992, PanAfrican Tanzania shall, during the term
of this Agreement, have the right:

(a)

(b)

(c)

(d)

(e)

to enter into loan agreements outside Tanzania for the purpose of
financing Petroleum Operations hereunder;

to open and keep bank accounts in Tanzania and to freely dispose of the
sums deposited therein without any restriction;

subject to any conditions or requirements imposed by the Bank of
Tanzania, to open and keep bank accounts in Tanzania denominated in
Tanzanian currency and to freely dispose of the sums deposited therein
within Tanzania;

to open and keep bank accounts in any foreign currency outside Tanzania
which may be credited without restriction and to freely dispose of any
sums deposited therein without restriction and without any obligation to
convert into Tanzanian currency any part of the said amounts; and

to purchase Tanzanian currency through the authorized dealers, without
discrimination, at the rate of exchange generally applicable.

20.2 Expatriate Employees of PanAfrican Tanzania and its Contractors.

Subject to the Foreign Exchange Act, 1992, Expatriate Employees of PanAfrican
Tanzania and its contractors engaged in Petroleum Operations hereunder shall be entitled:

(a)

(b)

In respect of such portion of their salaries as may be paid in Tanzania, to
export freely from Tanzania, during each year of their employment their
savings on salaries paid in Tanzania and export freely from Tanzania upon
termination of their contract in Tanzania any balance of such savings in
Tanzania as well as any sums paid to them from any provident or like fund
on termination of their employment in Tanzania; and

To export freely from Tanzania, upon termination of their employment in
Tanzania, their personal property previously imported into Tanzania or
purchased with their savings on salaries in Tanzania.

G:\060922\0002\PSA TPDC and PanAfrican. docS4
20.3. Expatriate Employee Income Tax Guarantee.

Where PanAfrican Tanzania by notice in writing to the Tanzanian Revenue Authority has
guaranteed the full and proper discharge by an Expatriate Employee engaged in Petroleum
Operations of his liability for income tax under the Laws of Tanzania, including the provisions
of Income Tax (Exemption), Expatriate Staff Engaged in the Petroleum and Mining Industry,
Order, Government Notice No. 411, published in the Government Gazette on August 15, 1986,
such Expatriate Employee shall be entitled to receive freely the whole or any part of his
remuneration in the country in which he is normally resident.

G:\060922\0002\PSA TPDC and PanAfrican. docS 5S
ARTICLE XXI

ACCOUNTING RECORDS

21.1 Accounting Records.

PanAfrican Tanzania shall prepare and, at all times while this Agreement is in force,
maintain accurate and current records of its operations in the Contract Area in accordance with
generally accepted accounting procedures in Tanzania. PanAfrican Tanzania shall maintain at
its business office in Tanzania accounting records relating to Petroleum Operations under this
Agreement in accordance with the accounting procedures set forth in Annex D.

21.2 Right of Audit.

TPDC shall have the right, at its expense, to audit PanAfrican Tanzania’s accounting
records in accordance with Annex D; provided, however, that nothing in this Section 21.2 shall
be construed as limiting the right of the GOT or any official of the GOT to audit or cause to be
audited the books of account of PanAfrican Tanzania pursuant to any statutory power.

G:\060922\0002\PSA TPDC and PanAfrican. docS6
ARTICLE XXII

ENVIRONMENT AND SAFETY

22.1 Protection of Environment.

PanAfrican Tanzania shall comply with all applicable Laws of Tanzania and Good
Oilfield Practices to protect the natural environment and to prevent pollution of the land, sea and
lakes in the Contract Area. In addition, PanAfrican Tanzania shall conduct its Petroleum
Operations so as to comply with the environmental management standards of the ISO 14000
series, as amended.

22.2 Failure to Comply.

If PanAfrican Tanzania’s failure to comply with the provisions of Section 22.1 results in
pollution or damage to the environment or marine life or otherwise, PanAfrican Tanzania shall
take all necessary measures to remedy the failure and the effects thereof. If such pollution or
damage is the result of gross negligence or wilful misconduct by PanAfrican Tanzania, the cost
of the remedy shall not be a Recoverable Contract Expense for the purposes of Articles X and XI
and Annex D.

22.3. Notice to Ministry.

PanAfrican Tanzania shall notify the Ministry and TPDC immediately in the event of any
emergency or accident affecting the environment and shall take such action as may be prudent
and necessary in accordance with Good Oilfield Practices in such circumstances.

22.4 TPDC Remedial Action.

If PanAfrican Tanzania does not act promptly so as to control or clean up any pollution
or make good any damage caused, TPDC may, after giving PanAfrican Tanzania reasonable
notice in the circumstances, take any actions which are necessary in accordance with Good
Oilfield Practices and applicable Laws of Tanzania, and the reasonable costs and expenses of
such actions shall be borne by PanAfrican Tanzania.

22.5 Environmental Impact Assessment.

PanAfrican Tanzania shall undertake an environmental impact assessment study prior to
each major operation in the Contract Area, including the drilling of the first well thereon, the
costs of which shall be Recoverable Contract Expenses for the purposes of Articles X and XI and
Annex D.

G:\060922\0002\PSA TPDC and PanAfrican. docS7
ARTICLE XXIII

FORCE MAJEURE

23.1 Definition of Force Majeure.

(a) A “Force Majeure Event” shall mean any event or circumstance or
combination of events or circumstances beyond the reasonable control of a
Party occurring on or after the Financial Closing that materially and
adversely affects the performance by such affected Party of its obligations
under or pursuant to this Agreement; provided, however, that such
material and adverse effect could not have been prevented, overcome or
remedied by the affected Party through the exercise of diligence and
reasonable care. Subject to the exclusions in Section 23.1(b), “Force
Majeure Events” shall include the following events and circumstances, but
only to the extent that they satisfy the above requirements:

(i) a GOT Action or Inaction that is the proximate cause of non-
performance or delay in performance of any obligation or the exercise of
any right under this Agreement by any Party other than GOT;

(ii) a Parastatal Action or Inaction that is the proximate cause of non-
performance or delay in performance of any obligation or the exercise of
any right under this Agreement by any Party other than GOT;

(iii) | Changes in Law, Court Action or Lapses of Consent that are the
proximate cause of non-performance or delay in performance of any
obligation or the exercise of any right under this Agreement by any Party
other than GOT;

(iv) any act of war (whether declared or undeclared), invasion, armed
conflict or act of foreign enemy, blockade, embargo, revolution, riot,
insurrection, civil commotion, or act of terrorism;

(v) lightning, earthquake, tsunami, flood, storm, cyclone, typhoon, or
tornado; epidemic or plague;

(vi) explosion, fire, blowout or chemical contamination; mechanical
failure; downhole blockage; and

(vii) _ strikes, works-to-rule, go-slows or other labour disputes, unless
such strikes, works-to-rule, go-slows or labour disputes were provoked by
the unreasonable action of the management of the affected Party or were,
in the reasonable judgment of the affected Party, capable of being resolved
in a manner not contrary to such Party’s commercial interests.

G:\060922\0002\PSA TPDC and PanAfrican. docS8
(b) Force Majeure Events shall expressly not include the following
conditions, except and to the extent that they result directly from force
majeure:

(i) a delay in the performance of any contractor, including late
delivery of machinery or materials; and

(ii) normal wear and tear.

23.2 Notification Obligations.

(a) If by reason of a Force Majeure Event a Party is wholly or partially unable
to carry out its obligations under this Agreement, then the affected Party
shall: (i) give the other Parties notice of the Force Majeure Event(s) as
soon as practicable, but in any event, not later than the later of 48 hours
after the affected Party becomes aware of the Force Majeure Event(s) or
six hours after the resumption of any means of providing notice; and (ii)
give the other Parties a second notice, describing the Force Majeure
Event(s) in reasonable detail and, to the extent that such information can
reasonably be determined at the time of the second notice, providing a
preliminary evaluation of the obligations affected and a preliminary
estimate of the period of time that the affected Party will be unable to
perform such obligations and other relevant matters as soon as practicable,
but in any event, not later than seven days after the initial notice of the
occurrence of the Force Majeure Event(s) is given by the affected Party.
When appropriate or when reasonably requested to do so by another Party,
the affected Party shall provide further notices to such other Party more
fully describing the Force Majeure Event(s) and the cause(s) therefor and
providing or updating information relating to the efforts of the affected
Party to avoid and/or to mitigate the effect(s) thereof and estimates, to the
extent practicable, of the time that the affected Party reasonably expects it
will be unable to carry out any of its affected obligations due to the Force
Majeure Event(s).

(b) The affected Party shall provide notice to the other Parties as soon as
possible, but not later than seven days following: (i) the cessation of the
Force Majeure Event; or (ii) its ability to recommence performance of its
obligations under this Agreement by reason of the cessation of the Force
Majeure Event.

(c) Failure by the affected Party to give written notice of a Force Majeure
Event to the other Parties within the 48-hour or six-hour period required
by Section 23.2(a) shall not prevent the affected Party from giving such
notice at a later time; provided, however, that in such case the affected
Party shall not be excused pursuant to this Article XXIII for any failure or
delay in complying with its obligations under or pursuant to this
Agreement until such notice has been given. If such notice is given within
the 48-hour or six-hour period required by Section 23.2(a), the affected
G:\060922\0002\PSA TPDC and PanAfrican. docS9
Party shall be excused for such failure or delay pursuant to this Article
XXIII from the date of commencement of the relevant Force Majeure
Event.

23.3 Duty to Mitigate.

The affected Party shall use all reasonable efforts to mitigate the effects of a Force
Majeure Event, including the payment of reasonable sums of money, in light of the likely
efficacy of the mitigation measures; provided, however, that the affected Party shall not be
required to settle any labour dispute or litigation on terms that, in the reasonable judgment of the
affected Party, are contrary to its commercial interests.

23.4 Delay Caused by Force Majeure.

So long as the affected Party has at all times since the occurrence of the Force Majeure
Event complied with the obligations of Section 23.3 and continues to so comply then: (i) the
affected Party shall not be liable for any failure or delay in performing its obligations (other than
the obligation to make any payment otherwise due hereunder) under or pursuant to this
Agreement for so long as and to the extent that the performance of such obligations are affected
by the Force Majeure Event; and (ii) any performance deadline that the affected Party is
obligated to meet under this Agreement shall be extended; provided, however, that no relief,
including the extension of performance deadlines, shall be granted to the affected Party pursuant
to this Section 23.4 to the extent that such failure or delay would have nevertheless been
experienced by the affected Party had the Force Majeure Event not occurred. Other than for
breaches of this Agreement by another Party, and without prejudice to the affected Party’s right
to indemnification pursuant to Article XXVI or for payments pursuant to Articles X or XI, the
other Party shall not bear any liability for any Loss suffered by the affected Party as a result of a
Force Majeure Event.

G:\060922\0002\PSA TPDC and PanAfrican. doc6O
ARTICLE XXIV

REPRESENTATIONS, WARRANTIES AND COVENANTS

24.1 PanAfrican Tanzania Representations and Warranties.

PanAfrican Tanzania hereby represents and warrants to the other Parties that:

(a) PanAfrican Tanzania is a corporation duly organized, validly existing
under the laws of Jersey, Channel Islands, is registered to do business as a
foreign corporation in Tanzania, and has all requisite corporate power and
authority to own or lease and operate its properties and carry on its
business as it is now being conducted and as proposed to be conducted.

(b) PanAfrican Tanzania has full corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by PanAfrican
Tanzania (i) has been duly authorized by all requisite corporate action on
the part of PanAfrican Tanzania, and no other proceedings on the part of
PanAfrican Tanzania or any other Person are necessary to such
authorization, and (ii) will not (A) violate (1) the Laws of Tanzania, or
any applicable order of GOT, any Government Entity or court or (2) any
provision of the Memorandum and Articles of Association of PanAfrican
Tanzania, or (B) violate, be in conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
indenture, agreement for borrowed money, bond, note, instrument or other
agreement to which PanAfrican Tanzania is a party or by which
PanAfrican Tanzania or its property is bound, excluding those defaults or
violations that would not, individually or in the aggregate, have a material
adverse effect on the business, properties, financial condition or results of
operation of PanAfrican Tanzania or on its ability to perform its
obligations hereunder. This Agreement has been duly executed and
delivered by PanAfrican Tanzania.

(c) Assuming it constitutes a legal, valid and binding obligation of each of the
other Parties, this Agreement constitutes a legal, valid and binding
obligation of PanAfrican Tanzania, enforceable against it in accordance
with its terms, subject to (i) bankruptcy, insolvency, reorganization,
moratorium, or other similar laws now or hereafter in effect relating to
creditors’ rights and (ii) to general principles of equity.

(d) To the best of its knowledge after reasonable inquiry, no filing or
registration with, no notice to and no permit, authorization, consent or
approval of any Person is required for the execution, delivery or
performance of this Agreement by PanAfrican Tanzania, except for (i) the
Consents that have been obtained and are in full force and effect; (ii) such

G:\060922\0002\PSA TPDC and PanAfrican. doc6 1
Consents as may be required in the future, which will be applied for in due
course and diligently pursued; and (iii) such Consents not listed on Annex
A to the Implementation Agreement that after the date of this Agreement
are determined to have been required, which Consents PanAfrican
Tanzania will apply for as soon as practicable after learning of such
requirement and diligently pursue.

(e) PanAfrican Tanzania is not in default under any agreement or instrument
of any nature whatsoever to which it is a party or by which it is bound in
any manner that would have a material adverse effect on its ability to
perform its obligations hereunder or the validity or enforceability of this
Agreement.

(f) Except as otherwise disclosed in writing on or prior to the date hereof to
the other Parties, there is no action, suit, proceeding or investigation
pending or, to PanAfrican Tanzania’s knowledge, threatened, (i) for the
dissolution of PanAfrican Tanzania, or (ii) against PanAfrican Tanzania,
which, if adversely determined, would have a material adverse effect on
its ability to perform its obligations hereunder or the validity or
enforceability of this Agreement.

24.2 TPDC Representations and Warranties.

TPDC hereby represents and warrants to the other Parties that:

(a) TPDC is a statutory corporation duly organized by the Tanzania
Petroleum Development Corporation (Establishment) Order, 1969, as
amended, validly existing under the Laws of Tanzania, and has all
requisite corporate power and authority to own or lease and operate its
properties and to carry on its business as now being conducted and as
proposed to be conducted.

(b) TPDC has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement by TPDC (i) has been duly
authorized by all requisite corporate action on the part of TPDC, and no
other proceedings on the part of TPDC or any other Person are necessary
to such authorization, and (ii) will not (A) violate (1) the Laws of
Tanzania or any applicable order of GOT, any Government Entity or court
or (2) any provision of the Establishment Order, 1969, as amended, of
TPDC, or (B) violate, be in conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement for borrowed money, bond, note, instrument or other agreement
to which TPDC is a party or by which TPDC or its property is bound,
excluding those defaults or violations that would not, individually or in the
aggregate, have a material adverse effect on the business, properties,
financial condition or results of operation of TPDC or its ability to

G:\060922\0002\PSA TPDC and PanAfrican. doc62
(c)

(d)

(e)

(f)

(g)

(h)

perform its obligations hereunder. This Agreement has been duly
executed and delivered by TPDC.

Assuming it constitutes a legal, valid and binding obligation of the other
Parties, this Agreement constitutes a legal, valid and binding obligation of
TPDC, enforceable against it in accordance with its terms, subject to (i)
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) to general
principles of equity.

To the best of its knowledge, after reasonable inquiry, no filing or
registration with, no notice to and no permit, authorization, consent or
approval of any Person is required for the execution, delivery or
performance of this Agreement by TPDC, except for (i) such permits,
authorizations, consents or approvals that have been obtained and are in
full force and effect; (ii) such permits, authorizations, consents or
approvals as may be required in the future, which will be applied for in
due course and diligently pursued; and (iii) such permits, authorizations,
consents or approvals that after the date of this Agreement are determined
to have been required, which permits, authorizations, consents or
approvals TPDC shall apply for as soon as practicable after learning of
such requirement and diligently pursue.

TPDC is not in default under any agreement or instrument of any nature
whatsoever to which it is a party or by which it is bound in any manner
that would have a material adverse effect on its ability to perform its
ligations hereunder or the validity or enforceability of this Agreement.

°

Except as otherwise disclosed in writing on or prior to the date hereof to
the other Parties, there is no action, suit, proceeding or investigation
pending or, to TPDC’s knowledge, threatened, (i) for the dissolution of
TPDC, or (ii) against TPDC which, if adversely determined, would have a
material adverse effect on its ability to perform its obligations hereunder
or the validity or enforceability of this Agreement.

The Development Licence is valid and enforceable, and the rights to
Additional Gas and other Petroleum are validly assignable to PanAfrican
Tanzania under this Agreement and the Gas Agreement.

TPDC has no right of immunity from court process, attachment or
execution against its assets under the Government Proceedings Act of
1967, as amended.

G:\060922\0002\PSA TPDC and PanAfrican. doc63
24.3 GOT Representations and Warranties.

GOT hereby represents and warrants to the other Parties that:

(a)

(b)

(c)

(d)

(e)

(f)

The Minister has the full power and authority to execute and deliver this
Agreement on behalf of GOT. GOT has full power and authority to
perform its obligations hereunder. The execution, delivery and
performance of this Agreement by GOT (i) has been duly authorized by
all requisite action on the part of GOT and any applicable Government
Entity and (ii) will not (A) violate the Laws of Tanzania or any applicable
order of any Government Entity or court or (B) violate, be in conflict with,
result in a breach of or constitute (with due notice or lapse of time or both)
a default under any indenture, agreement for borrowed money, bond, note,
instrument or other agreement to which GOT is a party or by which GOT
or its property is bound, excluding defaults or violations that would not,
individually or in the aggregate, have a material adverse effect on the
properties or financial condition of GOT or on its ability to perform its
obligations hereunder. This Agreement has been duly executed and
delivered by the Minister on behalf of GOT.

Assuming it constitutes a legal, valid and binding obligation of each of the
other Parties, this Agreement constitutes a legal, valid and binding
obligation of GOT enforceable against it in accordance with its terms,
subject to general principles of equity.

No filing or registration with, no notice to and no permit, authorization,
consent or approval of any Person is required for the execution, delivery
or performance of this Agreement by GOT, except for such permits,
authorizations, consents or approvals as have been obtained and are in full
force and effect.

GOT is not in default under any agreement or instrument of any nature
whatsoever to which it is a party or by which it is bound in any manner
that would have a material adverse effect on its ability to perform its
obligations hereunder or the validity or enforceability of this Agreement.

Except as otherwise disclosed in writing on or prior to the date hereof to
the other Parties, there is no action, suit, proceeding or investigation
pending or, to the GOT’s knowledge, threatened, against GOT, which, if
adversely determined, would have a material adverse effect on its ability
to perform its obligations hereunder or the validity or enforceability of this
Agreement.

The Development Licence is valid and enforceable, and the rights to
Additional Gas and other Petroleum are validly assignable to PanAfrican
Tanzania under this Agreement and the Gas Agreement.

G:\060922\0002\PSA TPDC and PanAfrican. doc64
24.4 PanAfrican Tanzania Covenants.

(a)

(b)

(c)

(d)

(e)

(f)

(g)

PanAfrican Tanzania will exercise its rights under the Development
Licence at all times in compliance with the Master Plan, the Protected Gas
Plan, and the Additional Gas Plan in effect.

PanAfrican Tanzania will procure and maintain all Consents necessary for
its performance under this Agreement, give all required notices and allow
all required inspections under all Consents obtained or applied for by it in
connection with its facilities used in the Exploration Operations and
Development Operations in the Contract Area and pay all prescribed fees
in connection with such Consents.

PanAfrican Tanzania will obtain any additional Consents as may become
required to continue to meet its obligations under this Agreement.

PanAfrican Tanzania shall work together with Songas and TPDC to
operate and manage the Contract Area in a manner that will optimize the
available gas reserves.

Regardless of whether it is operating on its own behalf or on behalf of
Songas, PanAfrican Tanzania will design, engineer, construct, complete,
operate and maintain all facilities used in the production of Protected Gas
and Additional Gas in a good and workmanlike manner, using materials
and equipment that are appropriate for their intended use and will, in
connection with Gas Facilities operated on behalf of Songas and any
facilities used to produce Additional Gas, (i) comply with the Master Plan,
the Protected Gas Plan and Additional Gas Plans; (ii) comply with all
applicable Laws of Tanzania and the Consents; and (iii) comply with
sound engineering practices and Good Oilfield Practices.

PanAfrican Tanzania shall maintain its corporate existence in compliance
with the laws of Jersey and shall comply with all Laws of Tanzania.

PanAfrican Tanzania will permit any Party or such Party’s accountants to
examine all relevant books, records, reports and other papers of
PanAfrican Tanzania for the purpose of verifying compliance with this
Agreement. PanAfrican Tanzania shall keep such books, records, reports
and other papers in sufficient detail to permit the Parties to calculate and
evaluate such matters. Any such examination by a Party shall be made
during regular business hours and upon reasonable advance notice to
PanAfrican Tanzania. In connection with such examination, PanAfrican
Tanzania will permit any Party and such Party’s accountants to make
copies and extracts of such books, records, reports and other papers and to
discuss such matters with PanAfrican Tanzania’s officers and employees.
If, after discussion of such matters with PanAfrican Tanzania’s officers
and employees, a Party wishes to review such matters with PanAfrican
Tanzania’s external accountants, PanAfrican Tanzania shall direct its

G:\060922\0002\PSA TPDC and PanAfrican. doc6S
external accountants to communicate directly with such Party concerning
such matters. The costs and expenses of PanAfrican Tanzania’s external
accountants shall be for the account of the Party undertaking such
examination, unless such examination reveals material discrepancies, in
which event such reasonable costs and expenses of PanAfrican Tanzania’s
external accountants and those reasonable third-party expenses of the
Party undertaking such examination shall be borne by PanAfrican
Tanzania.

24.5 TPDC Covenants.
TPDC hereby covenants that it will:
(a) Keep the Development Licence in effect as provided herein;

(b) Act in good faith and in a commercially reasonable manner in all aspects
related to (i) its approval rights over PanAfrican Tanzania’s activities
under the Master Plan and the Additional Gas Plans and (ii) PanAfrican
Tanzania’s proposals for further development of the Contract Area;

(c) Not amend or seek to amend, terminate or seek to terminate, or waive its
rights under, the Development Licence without the consent of each of
Songas and PanAfrican Tanzania, so long as each remains the transferee
and assignee of exclusive rights thereunder, which consents shall not be
unreasonably withheld, and shall not, without the consent of PanAfrican
Tanzania, seek or acquiesce in any waiver in respect of the Contract Area
of its rights as holder of the Development Licence under the Act; and

(d) Promptly make such applications to the Ministry as are reasonably
requested by PanAfrican Tanzania.

24.6 GOT Covenants.

The GOT, through the Ministry, covenants that in the event TPDC, for whatever reason,
no longer holds the Development Licence during the term of the Development Licence as
provided in Section 42 of the Act, the GOT will ensure that the Development Licence is issued
to another Person obligated and able to honor TPDC’s obligations hereunder and under the Gas
Agreement. Solely for the purpose of this Section 24.6, GOT agrees that in any proceeding for
the revocation, suspension or cancellation of the Development Licence under Section 51 of the
Act, GOT will deem Songas and PanAfrican Tanzania registered holders of the Development
Licence until such time as it issues the Development Licence to another Person.

G:\060922\0002\PSA TPDC and PanAfrican. doc66
ARTICLE XXV

DEFICIENCY; DEFAULT; TERMINATION

25.1 TPDC Deficiency.

Each of the following events, upon expiration of any consultation or other cure period
provided in Section 25.4, shall be a TPDC Deficiency; provided, however, that no such event
shall be a TPDC Deficiency if it results substantially from a breach by any other Party of any of
the Basic Agreements or Financing Agreements, or if it occurs substantially as a result of a Force
Majeure Event or Political Event, both as provided under the Implementation Agreement:

(a)
(b)

(c)

(d)

(e)

(f)

the failure by TPDC to maintain in effect the Development Licence;

the failure by TPDC to make timely payment to all applicable Persons of
all royalties, annual charges or other taxes or fees related to the Contract
Area;

assignment by TPDC of this Agreement, except as provided in
Section 28.11;

any statement, representation or warranty made by TPDC in this
Agreement proving to have been incorrect, in any material respect, when
made or deemed to have been made, and such failure or incorrect
statement, representation or warranty materially, adversely affects TPDC’s
ability to perform its obligations under this Agreement;

any breach by TPDC of any other material covenant or agreement in this
Agreement that is not remedied within 60 days after receipt by TPDC of
notice identifying the material breach in question in reasonable detail, and
demanding remedy thereof; provided, however, that for material breaches
that can be cured only in more than 60 days, TPDC may have such
additional time to cure any material breach under this Agreement as it
estimates may be necessary to cure such breach if, prior to the end of such
60-day period, TPDC provides satisfactory evidence to the other Parties
that (i) it has commenced and is diligently pursuing a cure and (ii) more
than 60 days will be required in order to effectuate such cure, and
providing a good faith estimate of the amount of time needed to effectuate
such cure;

except for the purpose of amalgamation, reorganization or reconstruction
that does not materially affect the ability of the amalgamated, reorganized
or reconstructed entity, as the case may be, to perform its obligations
under this Agreement, the passing of a resolution by the shareholders of
TPDC for the winding up of TPDC; or

G:\060922\0002\PSA TPDC and PanAfrican. doc67
(g)

(h)

(i) the voluntary filing by TPDC of a petition of bankruptcy, moratorium
or other similar relief; (ii) the appointment of a liquidator in a proceeding
for the winding up of TPDC after notice to TPDC and due hearing, which
appointment has not been set aside or stayed within 90 days of such
appointment, or (iii) the making by a court with jurisdiction over TPDC of
an order winding up TPDC which is not stayed or reversed by a court of
competent authority within 30 days; or

any TPDC Deficiency under the Gas Agreement that has a material
adverse affect on its ability to perform its obligations under this
Agreement, except for any TPDC Deficiency under the Gas Agreement
pursuant to a cross-default provision in the Gas Agreement unless such
TPDC Deficiency is otherwise a TPDC Deficiency under the Gas
Agreement.

25.2 PanAfrican Tanzania Events of Default.

Each of the following events, upon expiration of any consultation or other cure period
provided in Section 25.4, shall be an PanAfrican Tanzania Event of Default; provided, however,
that no such event shall be an PanAfrican Tanzania default if it results substantially from a
breach by any other Party under any of the Basic Agreements or Financing Agreements or if it
occurs substantially as a result of a Force Majeure Event or Political Event, both as provided
under the Implementation Agreement:

(a)

(b)

(c)

(d)

assignment by PanAfrican Tanzania of this Agreement, except as provided
in Section 28.11;

any statement, representation or warranty made by PanAfrican Tanzania
in this Agreement proving to have been incorrect, in any material respect,
when made or deemed to have been made, and such failure or incorrect
statement, representation or warranty materially, adversely affects
PanAfrican Tanzania’s ability to perform its obligations under this
Agreement;

the failure by PanAfrican Tanzania to make timely payment to all
applicable Persons of all reimbursements, annual charges or other taxes or
fees related to the Contract Area;

any breach by PanAfrican Tanzania of any other material covenant or
agreement in this Agreement that is not remedied within 60 days after
receipt by PanAfrican Tanzania of notice identifying the material breach
in question in reasonable detail, and demanding remedy thereof; provided,
however, that for material breaches that can be cured only in more than 60
days PanAfrican Tanzania may have such additional time to cure any
material breach under this Agreement as it estimates may be necessary to
cure such breach if, prior to the end of such 60-day period, PanAfrican
Tanzania provides satisfactory evidence to the other Parties that (i) it has
commenced and is diligently pursuing a cure and (ii) more than 60 days

G:\060922\0002\PSA TPDC and PanAfrican. doc68
(e)

(f)

(g)

will be required in order to effectuate such cure, and providing a good
faith estimate of the amount of time needed to effectuate such cure;

except for the purpose of amalgamation, reorganization or reconstruction
that does not materially affect the ability of the amalgamated, reorganized
or reconstructed entity, as the case may be, to perform its obligations
under this Agreement, the passing of a resolution by the shareholders of
PanAfrican Tanzania for the winding up of PanAfrican Tanzania;

(i) the voluntary filing by PanAfrican Tanzania of a petition of
bankruptcy, moratorium or other similar relief; (ii) the appointment of a
liquidator in a proceeding for the winding up of PanAfrican Tanzania after
notice to PanAfrican Tanzania and due hearing, which appointment has
not been set aside or stayed within 90 days of such appointment; or (iii)
the making by a court with jurisdiction over PanAfrican Tanzania of an
order winding up PanA frican Tanzania which is not stayed or reversed by
a court of competent authority within 30 days; or

any PanAfrican Tanzania Event of Default under the Gas Agreement or
Gas Processing and Transportation Agreement that in any such case has a
material adverse affect on its ability to perform its obligations under this
Agreement, except for any PanAfrican Tanzania Event of Default under
such agreements pursuant to a cross-default provision in such agreements
unless such PanAfrican Tanzania Event of Default is otherwise an
PanAfrican Tanzania Event of Default under such agreements.

25.3. GOT Special Events.

Each of the following events, upon the expiration of any consultation periods or other
cure periods provided in Section 25.4, shall be a GOT Special Event; provided, however, that no
such event shall be a GOT Special Event if it results substantially from a breach by PanAfrican
Tanzania under the Basic Agreements or Financing Agreements or if it occurs substantially as a
result of a Force Majeure Event:

(a)

(b)

(c)

assignment by the Ministry of this Agreement, except as provided in
Section 28.11;

any statement, representation or warranty made by the Ministry or GOT in
this Agreement proving to have been incorrect, in any material respect,
when made or deemed to have been made, and such failure or incorrect
statement, representation or warranty materially, adversely affects GOT’s
ability to perform its obligations under this Agreement; or

any breach by GOT of any other material covenant or agreement in this
Agreement that is not remedied within 60 days after receipt by the
Ministry of notice identifying the material breach in question in
reasonable detail, and demanding remedy thereof; provided, however, that
for material breaches that can be cured only in more than 60 days, GOT

G:\060922\0002\PSA TPDC and PanAfrican. doc69
may have such additional time to cure any material breach under this
Agreement as it estimates may be necessary to cure such breach if, prior to
the end of such 60-day period, GOT provides satisfactory evidence to the
other Parties that (i) it has commenced and is diligently pursuing a cure
and (ii) more than 60 days will be required in order to effectuate such
cure, and providing a good faith estimate of the amount of time needed to
effectuate such cure; or

(d) any GOT Special Event under the Gas Agreement that has a material
adverse affect on its ability to perform its obligations under this
Agreement, except for any GOT Special Event under the Gas Agreement
pursuant to a cross-default provision in the Gas Agreement unless such
GOT Special Event is otherwise a GOT Special Event under the Gas
Agreement.

25.4 Termination.

(a) Upon the occurrence of a default or deficiency specified in Section 25.1
through 25.3, a non-defaulting or non-deficient Party may deliver a notice
to the other Parties and Songas that an event has occurred or is occurring
that could result in a TPDC Deficiency, PanAfrican Tanzania Event of
Default or GOT Special Event, as appropriate. The Notice of Contract
Event shall specify in reasonable detail the default or deficiency giving
rise to the Notice of Contract Event. The Notice of Contract Event shall
initiate a consultation period of 90 days, except that the consultation
period shall be stayed for the duration of any dispute resolution process as
provided in Article XXVII.

(b) If the event is not remedied by the end of the consultation period or such
longer period as the Parties may agree to in writing, or is not cured within
the applicable period, any other Party may, at its option, initiate
termination of this Agreement by delivering a Notice of Intent to
Terminate to all other Parties and Songas. In the event that PanAfrican
Tanzania is not in default, it may suspend Petroleum Operations in the
Contract Area upon issuance of the Notice of Intent to Terminate.

(c) Following the giving of a Notice of Intent to Terminate, the Parties shall
consult for a period of up to 30 days (or such longer period as the Parties
may mutually agree) as to what steps shall be taken with a view to
mitigating the consequences of the relevant event, taking into account all
prevailing circumstances. During the period following delivery of the
Notice of Intent to Terminate, the Party in deficiency or default or subject
to a special event, as the case may be, may continue to undertake efforts to
cure the deficiency, default or special event, and if cured at any time prior
to the delivery of a Notice of Termination in accordance with
Section 25.4(d), then the Parties shall have no right to terminate this
Agreement in respect of such cured deficiency, default or special event, as
the case may be.

G:\060922\0002\PSA TPDC and PanAfrican. doc70

(d) Upon expiration of the consultation period described in Section 25.4(c),
unless the Parties shall have otherwise agreed or unless the deficiency,
default or special event giving rise to the Notice of Intent to Terminate
shall have been remedied, the Party having given the Notice of Intent to
Terminate may terminate this Agreement by delivering a Notice of
Termination to the other Parties and Songas, upon which this Agreement
shall terminate immediately; provided, however, that upon the termination
of TPDC following a TPDC Deficiency, the GOT agrees, at its option, (i)
to recognize the assignment of the Development Licence to Songas and
PanAfrican Tanzania, or (ii) to assign the Development Licence to a
successor to TPDC, which shall thereupon assign the Development
Licence to Songas and PanA frican Tanzania.

25.5 Obligations Upon Termination.

Upon expiration or termination of this Agreement, the Parties shall have no further
obligations hereunder except for obligations that arose prior to such expiration or termination
and obligations that are expressly stated to survive such expiration or termination pursuant to
this Agreement, including the obligation to pay indemnified Losses under Article XXVI and the
obligation to maintain confidentiality under Section 14.3.

25.6 Other Remedies.

The exercise of the right of any Party to terminate this Agreement as provided herein
does not preclude such Party from exercising other remedies that are provided herein or are
available at law. Remedies are cumulative, and the exercise of, or failure to exercise, one or
more of them by a Party shall not limit or preclude the exercise of, or constitute a waiver of,
other remedies by such Party.

G:\060922\0002\PSA TPDC and PanAfrican. doc7 1
ARTICLE XXVI

LIABILITY AND INDEMNIFICATION

26.1 Limitation of Liability.

No Party shall be liable to any other Party in contract, tort, warranty, strict liability or any
other legal theory for any indirect, consequential, incidental, punitive or exemplary damages.
No Party shall have any liability to any other Party except pursuant to, or for breach of, this
Agreement; provided, however, that this provision is not intended to constitute a waiver of any
rights of any one Party against one or both of the others with regard to matters unrelated to this
Agreement or any activity not contemplated by the Basic Agreements or Financing Agreements.

26.2 Indemnification.

(a)

(b)

(c)

Except as specifically provided elsewhere in this Agreement, the GOT
shall indemnify each of the other Parties against, and hold each of the
other Parties harmless from, at all times after the date hereof, any and all
Losses incurred, suffered, sustained or required to be paid, directly or
indirectly, by, or sought to be imposed upon, any such Party, for personal
injury or death to persons or damage to property arising out of any
negligent or intentional act or omission by the GOT in connection with
this Agreement. Notwithstanding anything to the contrary contained in
the preceding sentence, nothing in this Section 26.2(a) shall apply to any
Loss to the extent that the Party claiming indemnification (i) receives
indemnification pursuant to the terms of any of the Basic Agreements or
Financing Agreements or (ii) is reimbursed pursuant to any insurance
policy.

Except as specifically provided elsewhere in this Agreement and except as
may be otherwise provided in any Joint Operations Agreement, TPDC
shall indemnify each of the other Parties against, and hold each of the
other Parties harmless from, at all times after the date hereof, any and all
Losses incurred, suffered, sustained or required to be paid, directly or
indirectly, by, or sought to be imposed upon, any such Party, for personal
injury or death to Persons or damage to property arising out of any
negligent or intentional act or omission by TPDC in connection with this
Agreement. Notwithstanding anything to the contrary contained in the
preceding sentence, nothing in this Section 26.2(b) shall apply to any Loss
to the extent that the Party claiming indemnification (i) receives
indemnification pursuant to the terms of any of the Basic Agreements or
Financing Agreements or (ii) is reimbursed pursuant to any insurance
policy.

Except as specifically provided elsewhere in this Agreement and except as
may be otherwise provided in any Joint Operations Agreement,

G:\060922\0002\PSA TPDC and PanAfrican. doc72
PanAfrican Tanzania shall indemnify each of the other Parties against, and
hold each of the other Parties harmless from, any and all Losses incurred,
suffered, sustained or required to be paid, directly or indirectly, by, or
sought to be imposed upon, any such Party, for personal injury or death to
Persons or damage to property arising out of any negligent or intentional
act or omission by PanAfrican Tanzania in connection with this
Agreement. Notwithstanding anything to the contrary contained in the
preceding sentence, nothing in this Section 26.2(c) shall apply to any Loss
to the extent that the Party claiming indemnification (i) receives
indemnification pursuant to the terms of any of the Basic Agreements or
Financing Agreements or (ii) is reimbursed pursuant to any insurance
policy.

(d) In the event injury or damage results from the joint or concurrent
negligent or intentional acts or omissions of any of the Parties, each such
Party shall be liable under this indemnification in proportion to its relative
degree of fault.

(e) The provisions of this Section 26.2 shall survive for a period of five years
following any termination of this Agreement with respect to any acts or
omissions or claims for indemnification which occurred or arose prior to
such termination.

26.3 Assertion of Claims to Exceed Minimum Indemnification Amount,

Each Party shall be solely liable, and shall not be entitled to assert any claim for
indemnification under this Agreement, for any Loss that would otherwise be the subject of
indemnification under this Agreement until all Losses of such Party, in the aggregate, during the
then-current year exceed the US$10,000, in which event such Party shall be able to recover for
all its Losses for such year. For the purposes of this Section 26.3, a Loss (or claim for
indemnification) shall be deemed to arise in the year the event giving rise to such Loss (or claim
for indemnification) occurred, or if the event is continuing in more than one year, in the year
such event ends.

26.4 Indemnification for Fines and Penalties.

Any fines or other penalties incurred by a Party (other than fines or penalties due in
whole or in part to the negligence or intentional acts or omissions of another Party) for non-
compliance with Laws of Tanzania or any applicable Consents shall not be reimbursed by any or
all of the other Parties but shall be the sole responsibility of the non-complying Party.

26.5 Notice of Proceedings.

G:\060922\0002\PSA TPDC and PanAfrican. doe73
Each Party shall promptly notify the other Party of any Loss or proceeding in respect of
which such notifying Party is or may be entitled to indemnification pursuant to Section 26.2.
Such notice shall be given as soon as reasonably practicable after the relevant Party becomes
aware of the Loss or proceeding and that such Loss or proceeding may give rise to an
indemnification, but in any event no later than 14 days after the receipt by the Party seeking
indemnification of notice of the commencement of any action for which indemnity may be
sought. The delay or failure of such indemnified Party to provide the notice required pursuant to
this Section 26.5 to the other Party shall not release the other Party from any indemnification
obligation which it may have to such indemnified Party except (i) to the extent that such failure
or delay materially and adversely affected the indemnifying Party’s ability to defend such action
or increased the amount of the Loss, and (ii) that the indemnifying Party shall not be liable for
any costs or expenses of the indemnified Party in the defence of the claims, suit, action or
proceeding during such period of failure or delay.

26.6 Defence of Claims.

(a) Upon acknowledging in writing its obligation to indemnify an indemnified
Party to the extent required pursuant to this Article XXVI, the
indemnifying Party shall be entitled, at its option (subject to Section
26.6(e)), to assume and control the defence of such claim, action, suit or
proceeding at its expense with counsel of its selection, subject to the prior
reasonable approval of the indemnified Party.

(b) Unless and until the indemnifying Party acknowledges in writing its
obligation to indemnify the indemnified Party to the extent required
pursuant to this Article XXVI, and assumes control of the defence of a
claim, suit, action or proceeding in accordance with Section 26.6(a), the
indemnified Party or Parties shall have the right, but not the obligation, to
contest, defend and litigate, with counsel of their own selection, any
claim, action, suit or proceeding by any third party alleged or asserted
against such Party in respect of, resulting from, related to or arising out of
any matter for which it is entitled to be indemnified hereunder, and the
reasonable costs and expenses thereof shall be subject to the
indemnification obligations of the indemnifying Party hereunder.

(c) Upon assumption by the indemnifying Party of the control of the defence
of a claim, suit, action or proceeding pursuant to Section 26.6(a), the
indemnifying Party shall reimburse the indemnified Party or Parties for
the reasonable costs and expenses of the indemnified Party or Parties in
the defence of the claim, suit, action or proceeding prior to the
indemnifying Party’s acknowledgment of the indemnification and
assumption of the defence.

(d) Neither the indemnifying Party nor the indemnified Party shall be entitled
to settle or compromise any such claim, action, suit or proceeding without
the prior written consent of the other; provided, however, that after
agreeing in writing to indemnify the indemnified Party, the indemnifying
Party may, subject to Section 26.6(e), settle or compromise any claim

G:\060922\0002\PSA TPDC and PanAfrican. doc74
without the approval of the indemnified Party. Except where such consent
is unreasonably withheld, if a Party settles or compromises any claim,
action, suit or proceeding in respect of which it would otherwise be
entitled to be indemnified by the other Party, without the prior written
consent of the other Party, the other Party shall be excused from any
obligation to indemnify the Party making such settlement or compromise
in respect of such settlement or compromise.

(e) Following the acknowledgment of the indemnification and the assumption
of the defence by the indemnifying Party pursuant to Section 26.6(a), the
indemnified Party shall have the right to employ its own counsel and such
counsel may participate in such action, but the fees and expenses of such
counsel shall be at the expense of such indemnified Party, when and as
incurred, unless (i) the employment of counsel by such indemnified Party
has been authorized in writing by the indemnifying Party; (ii) the
indemnified Party shall have reasonably concluded and specifically
notified the indemnifying Party that there may be a conflict of interest
between the indemnifying Party and the indemnified Party in the conduct
of the defence of such action; (iii) the indemnifying Party shall not in fact
have employed independent counsel reasonably satisfactory to the
indemnified Party to assume the defence of such action and shall have
been so notified by the indemnified Party; or (iv) the indemnified Party
shall have reasonably concluded and_ specifically notified the
indemnifying Party either that there may be specific defences available to
it which are different from or additional to those available to the
indemnifying Party or that such claim, action, suit or proceeding involves
or could have a material, adverse effect upon the indemnified Party
beyond the scope of this Agreement. If clause (ii), (iii) or (iv) of the
preceding sentence shall be applicable, then counsel for the indemnified
Party shall have the right to direct the defence of such claim, action, suit
or proceeding on behalf of the indemnified Party and the reasonable fees
and disbursements of such counsel shall constitute legal or other expenses
hereunder.

26.7 Subrogation.

Upon payment of any indemnification by a Party pursuant to Section 26.2, the
indemnifying Party, without any further action, shall be subrogated to any and all claims that the
indemnified Party may have relating thereto, and such indemnified Party shall at the request and
expense of the indemnifying Party cooperate with the indemnifying Party and give at the request
and expense of the indemnifying Party such further assurances as are necessary or advisable to
enable the indemnifying Party vigorously to pursue such claims.

G:\060922\0002\PSA TPDC and PanAfrican. doe7 5
ARTICLE XXVII

RESOLUTION OF DISPUTES

27.1 Notice of Dispute.

In the event that there arises between or among the Parties any dispute, controversy or
claim arising out of or relating to this Agreement or the breach, termination or validity thereof,
the Party wishing to declare a dispute shall deliver to the other Parties a written notice
identifying the disputed issue.

27.2 Resolution by Parties.

(a)

(b)

Within 30 days of delivery of notice of a dispute, the Parties shall attempt
in good faith to settle such dispute by mutual discussions, which may
include referring the dispute to the Advisory Committee.

In the event that the dispute is not resolved by discussion in accordance
with Section 27.2(a) or if the Parties do not agree with the
recommendation of or resolution proposed by the Advisory Committee or
the Advisory Committee has not made a recommendation or proposed a
resolution within 30 days of the dispute being referred to it, any Party may
refer the dispute to the chief executive officers of the Parties for further
consideration. In the event that such individuals are unable to reach
agreement within 15 days, or such longer period as they may agree, then
any Party may refer the matter to an expert in accordance with Section
27.3 hereof or, if the dispute is not a Technical Dispute, commence
arbitration of the dispute in accordance with Section 27.4.

27.3. Technical Disputes.

(a)

In the event that the Parties are unable to resolve a Technical Dispute in
accordance with Section 27.2, then any Party, in accordance with this
Section 27.3, may refer the Technical Dispute to an expert for
consideration of the Technical Dispute and to obtain a recommendation
from the expert as to the resolution of the Technical Dispute. The expert
shall have demonstrated expertise in the area to which such Technical
Dispute relates and shall not be an agent, employee, or contractor or a
former agent, employee or contractor of any Party involved in the
Technical Dispute. In the event that the Parties cannot agree within 15
days as to whether a dispute falls within the definition of a Technical
Dispute, then Section 27.3 shall not be used to resolve this dispute and the
Parties shall proceed directly to arbitration under Section 27.4 to resolve
the dispute.

G:\060922\0002\PSA TPDC and PanAfrican. doc76
(b) The Party initiating submission of the Technical Dispute to the expert
shall provide the other Parties with a notice stating that it is submitting the
Technical Dispute to an expert and nominating the Person it proposes to
be the expert. The other Parties shall, within 15 days of receiving such
notice, notify the initiating Party whether such Person is acceptable. If
any Party receiving such notice fails to respond or notifies the initiating
Party that the Person is not acceptable, the Parties shall meet and discuss
in good faith for a period of 10 days to agree upon a Person to be the
expert. If the Parties are unable to agree, each of the responding Parties
shall by the end of such 10-day period nominate a Person to be an expert.
whereupon the nominated experts shall meet and agree upon a Person who
shall be the expert. If the experts fail to agree upon an expert within 10
days, any Party may request the International Chamber of Commerce
(“ICC”) Centre for Expertise to suggest a Person, who shall be the expert.

(c) Consideration of the Technical Dispute by an expert shall be initiated by
the Party seeking consideration of the Technical Dispute by the expert
submitting within 10 days of the appointment of the expert to both the
expert and the other Parties written materials setting forth (i) a description
of the Technical Dispute, (ii) a statement of the initiating Party’s position,
and (iii) copies of records supporting the initiating Party’s position.
Within 10 days of the date that a Party has submitted the materials
described in the preceding sentence, any responding Party may submit to
the expert (A) a description of the Technical Dispute, (B) a statement of
the responding Party’s position, and (C) copies of any records supporting
the responding Party’s position. In addition to the material provided to the
expert by the initiating Party, the expert shall consider any such
information submitted by the responding Parties within such 10-day
period and, in the expert’s discretion, any additional information
submitted by any Party at a later date. Any materials submitted by a Party
to the expert shall be simultaneously submitted by such Party to the other
Parties..

(d) Each Party shall designate one Person knowledgeable about the issues in
dispute who shall be available to the expert to answer questions and
provide any additional information requested by the expert. Except for
such Person, a Party shall not be required to, but may, provide oral
statements or presentations to the expert or make any particular
individuals available to the expert.

(e) Except as provided in Section 27.3(h) with respect to the payment of
costs, the proceedings shall be without prejudice to any Party and any
evidence given or statements made in the course of this process may not
be used against a Party in any other proceedings. The process shall not be
regarded as an arbitration, and the laws relating to commercial arbitration
shall not apply.

G:\060922\0002\PSA TPDC and PanAfrican. doc77
(f) When consideration of the Technical Dispute by an expert is initiated, the
expert shall be requested to provide a recommendation within 15 days
after the 10-day response period provided in Section 27.3(c) above has
run. If the expert’s recommendation is given within such 15-day period,
or if the expert’s recommendation is given at a later time and no Party has
at such time initiated any other proceeding concerning the Technical
Dispute, the Parties shall review and discuss the recommendation with
each other in good faith for a period of 10 days following delivery of the
recommendation before proceeding with any other actions.

(g) If a Party does not accept the recommendation of the expert with respect
to the Technical Dispute, it may initiate arbitration proceedings in
accordance with Section 27.4. Similarly, if the expert has not submitted
such recommendation within the time period provided in Section 27.3(f), a
Party may initiate arbitration proceedings in accordance with Section 27.4.

(h) The costs of engaging an expert shall be borne equally by the Parties and
each Party shall bear its own costs in preparing materials for, and making
presentations to, the expert.

27.4 Arbitration.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or validity thereof that is not
resolved pursuant to Section 27.2 or Section 27.3 or not within the
purview of Section 27.3 shall be finally settled by arbitration in
accordance with the Rules of Procedure for Arbitration Proceedings
(“ICSID Rules”) of the International Centre for Settlement of Investment
Disputes (“Centre”) established by the Convention on the Settlement of
Investment Disputes between States and Nationals of other States (“ICSID
Convention”), and the Parties hereby consent to the jurisdiction of the
Centre and to arbitration thereunder. It is hereby stipulated that TPDC is
an agency of the GOT, and pursuant to the Implementation Agreement,
TPDC shall be designated to the Centre by the GOT in accordance with
Article 25(1) of the ICSID Convention. In accordance with Article 25(3)
of the ICSID Convention, and pursuant to the Implementation Agreement,
the GOT has given its approval to TPDC’s consent in this Agreement to
arbitration under the ICSID Convention. Each Party to the Agreement
stipulates that the transaction to which this Agreement relates is an
investment within the meaning of the ICSID Convention.

(b) If the jurisdictional requirements of Article 25 of the ICSID Convention
are not met, or if for any other reason the dispute cannot be settled in
accordance with the ICSID Rules, such dispute shall be finally settled by
arbitration under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce (the “ICC Rules”).

G:\060922\0002\PSA TPDC and PanAfrican. doc78
(c) The arbitration shall be conducted in Dar es Salaam, Tanzania and, unless
otherwise agreed by the Parties, the number of arbitrators shall be one,
with such arbitrator to be appointed by agreement of the Parties or failing
such agreement, in the case of an arbitration under the ICSID Convention,
within 30 days after notice of registration of the request has been
dispatched in accordance with the ICSID Convention, or in the case of an
arbitration under the ICC Rules, within 30 days from the date when the
claimant’s request for arbitration has been communicated to the other
party, such arbitrator to be appointed in accordance with Article 38 of the
ICSID Convention or in accordance with the ICC Rules, as applicable.
Notwithstanding the provisions of Section 28.5, the arbitration agreement
contained in this Section 27.4 shall be governed by and construed in
accordance with English law. Any affected Party may require the
arbitration to be conducted outside Tanzania, in which event the
arbitration shall be conducted in London, England and the Party requiring
arbitration outside Tanzania shall pay the travel and related costs of all
Parties. In the event the arbitration is conducted in London, England
pursuant to this subsection, the Parties agree that such arbitration shall be
deemed to have been initiated and the arbitration award made in London,
England.

(d) No arbitrator appointed pursuant to this Section 27.4 shall be a national of
(i) the jurisdiction of any Party to this Agreement; (ii) the jurisdiction of
any shareholder or group of shareholders holding more than 10 percent of
the aggregate equity interest in Songas; or (iii) the jurisdiction of the
ultimate parent company of any such shareholder in Songas; nor shall any
such arbitrator be an employee, agent or contractor or former employee,
agent or contractor of any Person listed in (i), (ii) or (iii).

(e) The decision of the arbitrator shall be final and binding upon the Parties,
and shall not be subject to appeal. Any Party may petition any court
having jurisdiction to enter judgment upon the arbitration award. At the
request of any of the Parties, the arbitrator shall cause such arbitration
award to be filed with the High Court of Tanzania. Any monetary award
shall include interest from the date of any breach or other violation of this
Agreement to the date on which the award is paid, at a rate determined by
the arbitrator.

(f) The language at any arbitration under this Agreement shall be English.

(g) The Parties hereby irrevocably waive and agree to exclude any rights of
application or appeal to the courts or rights to state a special case for the
opinion of the court to the fullest extent permitted by law in connection
with any question of law arising in the course of the arbitration or with
respect to any award made. Without limiting the foregoing, the Parties
expressly agree that, in the event the arbitration is conducted in London,
England, application to the courts for leave to appeal under Section 45 or

G:\060922\0002\PSA TPDC and PanAfrican. doc79
Section 69 of the English Arbitration Act 1996 may not be sought with
respect to any question of law arising in the course of the arbitration or
with respect to any award made. The Parties hereby, to the fullest extent
permitted by law, irrevocably waive any right to challenge or contest the
validity or enforceability of this arbitration agreement or any arbitration
proceeding or award brought in conformity with this Section 27.4,
including any objection based on venue or inconvenient forum.

(h) The arbitral tribunal may consolidate an arbitration arising out of or
relating to this Agreement with any arbitration arising out or relating to
one or more of the Basic Agreements or Financing Agreements that
provides for ICSID arbitration if the subject matter of the disputes arises
out of or relates to essentially the same facts or transactions. Such
consolidated arbitration shall be determined by the arbitral tribunal
appointed for the arbitration proceeding that was commenced first in time.
Except as otherwise provided in this subsection (h), the rights of the
Parties to proceed with dispute resolution under this Section 27.4 shall be
independent of their rights or the rights of related entities to proceed with
dispute resolution under any of the other Basic Agreements or Financing
Agreements.

G:\060922\0002\PSA TPDC and PanAfrican. doc8O
ARTICLE XXVIII

MISCELLANEOUS PROVISIONS

28.1 Expenses of the Parties.

All expenses incurred by or on behalf of each of the Parties hereto, including all fees and
expenses of agents, representatives, counsel and accountants employed by each of the Parties
hereto in connection with the preparation of this Agreement and the consummation of the
transactions contemplated by this Agreement, shall be borne solely by the Party who shall have
incurred such expenses and the other Parties shall have no liability in respect thereof.

28.2 Right to Specific Performance: Waivers.

In the event that any Party fails to perform its obligations hereunder after the satisfaction
of all conditions precedent thereto, the other Parties shall have the right to require specific
performance of the obligation not performed. Any Party has the right to waive another Party’s
compliance with a condition to the waiving Party’s obligations hereunder and, if all the
conditions precedent to the other Party’s obligations hereunder have been satisfied, to require
specific performance of this Agreement.

28.3 Commercial Acts; Immunity.

Each of GOT and TPDC unconditionally and irrevocably agrees that the execution,
delivery and performance by it of this Agreement constitute private and commercial acts.

(a) In addition to the foregoing, GOT unconditionally and irrevocably agrees
that: (i) should any proceeding (including any arbitration proceeding) be
brought against it or its assets in relation to this Agreement or any
transaction contemplated by this Agreement, no immunity from such
proceedings shall be claimed by or on behalf of itself or with respect to its
assets (other than the Protected Assets); (ii) it waives any right of
immunity that it or any of its assets (other than the Protected Assets) now
has or may acquire in the future in any jurisdiction in connection with any
such proceedings; and (iii) it consents generally in respect of the
enforcement of any judgment against it in any such proceedings (including
any arbitration proceedings) in any jurisdiction to the giving of any relief
or the issue of any process in connection with such proceedings (including
the making, enforcement or execution against or in respect of any of its
assets whatsoever (other than the Protected Assets) irrespective of its use
or intended use). PanAfrican Tanzania hereby irrevocably waives any and
all rights it may have to enforce any judgment or claim against the
Protected Assets with respect to any claim against GOT under this
Agreement. To the fullest extent permitted by law, and without limiting
the generality of the foregoing, GOT waives any right of immunity from

G:\060922\0002\PSA TPDC and PanAfrican. doc8 1
(b)

court process, attachment or execution against its assets under the
Government Proceedings Act of 1967, as amended.

In addition to the foregoing, TPDC hereby unconditionally and
irrevocably agrees that: (i) should any proceeding (including any
arbitration proceeding) be brought against it or its assets in relation to this
Agreement or any transaction contemplated by this Agreement, no
immunity from such proceedings shall be claimed by or on behalf of itself
or with respect to its assets; and (ii) it consents generally in respect of the
enforcement of any judgment against it in any such proceedings (including
any arbitration proceedings) in any jurisdiction to the giving of any relief
or the issue of any process in connection with such proceedings (including
the making, enforcement or execution against or in respect of any of its
assets whatsoever irrespective of its use or intended use).

28.4 Further Assurances.

If it shall be necessary and proper after the execution hereof to execute any additional
documents or take further action to effectuate the intent of this Agreement, the Parties agree to
take such action.

28.5

Choice of Law.

This Agreement shall be governed by and construed in accordance with Tanzanian law.

28.6

Entire Agreement.

This Agreement, together with the other Basic Agreements and Financing Agreements, is
intended by the Parties as the final expression of their agreement and is intended also as a
complete and exhaustive statement of their agreement with respect to the subject matter
contained herein.

28.7. Amendments.

This Agreement can be amended only by written agreement among the Parties.

28.8

Waiver.

(a)

(b)

No waiver by any Party of any default or deficiency by another Party in
the performance of any of the provisions of this Agreement:

(i) shall operate or be construed as a waiver of any other or further
default or defaults whether of a like or different character; or

(ii) shall be effective unless in writing duly executed by a duly
authorized representative of such Party.

Neither the failure by any Party to insist on any occasion upon the
performance of the terms, conditions and provisions of this Agreement nor

G:\060922\0002\PSA TPDC and PanAfrican. doc82
time or other indulgence granted by one Party to another shall act as a
waiver of any breach nor as an acceptance of any variation, or as the
relinquishment of any right hereunder.

28.9 Counterparts.

This Agreement may be executed in two or more counterparts, all of which will be
considered one and the same Agreement and each of which will be deemed an original.

28.10 Severability.

If any term or provision of this Agreement is held by a court or other authority of
competent jurisdiction to be invalid, void, unenforceable or against the public policy, the rest of
the Agreement will remain in full force and effect and will in no way be adversely affected;
provided, however, that the severance of such term or provision does not render the performance
of a Party’s material obligations impracticable or impossible.

28.11 Assignment.

This Agreement binds and inures to the benefit of the Parties and their respective successors and
permitted assigns, but this Agreement may not be assigned by any Party without the prior written
consent of the other Parties, except that TPDC may assign this Agreement to any Person
assuming all or part of TPDC’s rights and obligations in connection with the subject matter of
this Agreement; provided, however, that the GOT without interruption in each case retains its
obligations under this Agreement, the Implementation Agreement and the Financing
Agreements, or such other commercial security is provided for the obligations of such successor
entity that in the reasonable commercial judgment of the other Parties provides an adequate
alternative.

28.12 Relationship of the Parties.

This Agreement shall not be interpreted or construed to create an association, joint
venture, or partnership among the Parties or to impose any partnership obligation or liability
upon any Party. No Party shall have any right, power, or authority to enter into any agreement
or undertaking for, to act on behalf of, to act as or be an agent or representative of, or to
otherwise bind, another Party.

28.13 No Third Parties.

This Agreement is intended solely for the benefit of the Parties and nothing in this
Agreement shall be construed to create any duty to, standard of care with reference to, or any
liability to, or confer any right of suit or action on any Person not a Party to this Agreement
except for Songas to the extent it has been granted benefits and specific rights under this
Agreement.

28.14 Language.

G:\060922\0002\PSA TPDC and PanAfrican. doc83
The language for the purpose of administering and interpreting this Agreement shall be
English.

28.15 No Liability for Review.

No review and approval by any Party of any agreement, document, instrument, drawing,
production plan, specifications or design proposed by another Party shall relieve such Party from
any liability that it would otherwise have had for its negligence in the preparation of such
agreement, document, instrument, drawing, production plan, specification or design or failure to
comply with the applicable Laws of Tanzania with respect thereto, or to satisfy such Party’s
obligations under this Agreement or any other Basic Agreement or Financing Agreement, nor
shall GOT or TPDC be liable to PanAfrican Tanzania or any other Person by reason of its
review, acquiescence or approval of an agreement, document, instrument, drawing, production
plan, specification, or design.

28.16 Consents.

Unless otherwise provided herein, wherever a consent or approval is required by any
Party from another Party, such consent or approval shall not be unreasonably withheld or
delayed.

28.17 Economic Benefits.

If after the date of this Agreement there occurs a GOT Action or Inaction, Parastatal
Action or Inaction, Lapse of Consent, Court Action or Change in Law that either adversely
affects or enhances PanAfrican Tanzania’s economic benefits under this Agreement, the Parties
shall promptly meet for the purpose of making all necessary adjustments to the relevant
provisions of this Agreement so as to maintain the economic benefits to PanAfrican Tanzania
specified under this Agreement. In the event that the Parties are unable to agree upon such
adjustments within 30 days from the date that any Party gives notice to the other Parties
requesting such meeting, then any Party shall have the right to refer the matter to the dispute
resolution provisions of Article XXVII.

28.18 Notices.

All notices or other communications to be given or made hereunder shall be in English
and in writing, shall be addressed for the attention of the Persons indicated below and shall either
be delivered personally or sent by courier or facsimile. The addresses of the Parties and their
respective facsimile numbers shall be:

G:\060922\0002\PSA TPDC and PanAfrican. doc84
If to GOT:

Facsimile:
Telephone:

with copies to:

Facsimile:
Telephone:

If to TPDC:

Facsimile:
Telephone:

If to PanAfrican Tanzania:

Facsimile:
Telephone:

with a copy to:

Facscimile:
Telephone:

The Permanent Secretary

Ministry of Energy and Minerals

Mkwepu Street/Sokoine Drive Corner

P.O. Box 2000

Dar es Salaam, Tanzania

Attn: Commissioner for Energy and Petroleum Affairs
255-22-2111749 or 2120799 or 2116719
255-22-2112793 or 2139455

The Attorney General
Attorney General’s Chambers
Kivukoni Front

P.O. Box 9050

Dar es Salaam, Tanzania
255-22-2113236
255-22-2111895

The Managing Director

Tanzania Petroleum Development Corporation
P. O. Box 2774

Ali Hassani Mwinyi Road

Dar es Salaam, Tanzania

255-22-2129663

255-22-2136086 or 2118535

PanAfrican Energy Tanzania Limited
PO Box 332, Sir Walter Raleigh House
48-50 The Esplanade

St. Helier, Jersey

Channel Islands

JE4 8NX

44-1534-700901

44-1534-700900

PanA frican Energy U.K. Ltd.
Sheridan House

40-43 Jewry Street
Winchester

S023 8RY

44 1534 700951

44 1534 700950

G:\060922\0002\PSA TPDC and PanAfrican. doc85
Except as otherwise expressly provided in this Agreement, all notices shall be deemed to

delivered (i) when delivered by hand or by overnight courier, or (ii) if received during business
hours on a business day for the receiving Party, when transmitted by facsimile to the receiving
Party’s facsimile number and, if received after business hours or on a day that is not a business day

for the receiving Party, on the receiving Party’s first business day following the date transmitted
facsimile to the receiving Party’s facsimile number. Any notice given by facsimile shall

confirmed in writing, delivered personally or sent by courier, but the failure to so confirm shall not

void or invalidate the original notice if it is in fact received by the Party to which it is addressed.

(a) Any Party may by notice to the other Party change the addresses and/

e

y
e

or

facsimile number to which such notices and communications to it are to
delivered or mailed, and the effective date of such change.

G:\060922\0002\PSA TPDC and PanAfrican. doc86
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers or representatives as of the date first above
written.

THE GOVERNMENT OF THE UNITED

REPUBLIC OF TANZANIA
WITNESS:

By: "E.D. Maokola-Majogo"

Name: E.D. Maokola-Majogo (MP)

"Signature" Title: Minister For Energy And Minerals

TANZANIA PETROLEUM

DEVELOPMENT CORPORATION
WITNESS:

By: "Y.S.M. Killagane"

"Signature" Name: Y.S.M. Killagane
Title: Managing Director

PANAFRICAN ENERGY TANZANIA LIMITED

By: "Donald MacPhail"
Name: Donald MacPhail
Title: President

G:\060922\0002\PSA TPDC and PanAftican. doc87
Production Sharing Agreement
Annex D
Page | of 27

ACCOUNTING PROCEDURES

ARTICLE I

GENERAL PROVISIONS

1.1 Definitions.

For the purpose of these Accounting Procedures the terms used herein which are defined
in the Agreement shall have the same meaning when used in this Annex D. Unless otherwise
specified, all references to Articles and Sections in this Annex refer to the Articles and Section

of this Annex.

1.2 Purpose.

The purpose of these Accounting Procedures is to set out principles and procedures of
accounting which will enable the GOT to monitor the costs, expenditures, production and
receipts so that both TPDC’s share of Profit Gas Revenues and Profit Oil Revenues and the
GOT’s revenues from the Additional Profits Tax and income tax can be accurately determined
on the basis of the Agreement.

1.3. Documentation Required to be Submitted by PanAfrican Tanzania.

(a)

Within 30 days following Financial Closing, PanAfrican Tanzania shall
submit to and discuss with the Ministry and TPDC a proposed outline of
charts of accounts, operating records and reports, which outline shall
reflect each of the categories and subcategories of costs and expenditures
specified in Articles II and III below and shall be in accordance with
generally accepted and recognized accounting systems and consistent with
normal practice for joint venture operations of the international petroleum
industry. Within 90 days of receiving the above submission, the Ministry
in consultation with TPDC shall either indicate approval of the proposal or
request revisions to the proposal. Within 180 days after the Financial
Closing, PanAfrican Tanzania and the Ministry, in consultation with
TPDC, shall agree on the outline of charts of accounts, operating records
and reports which shall describe the basis of the accounting system and
procedures to be developed and used under the Agreement. Following
such agreement, PanAfrican Tanzania shall expeditiously prepare and
provide the Ministry and TPDC with formal copies of the comprehensive
charts of accounts related to the accounting, recording and reporting

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 2 of 27

functions, and allow the Ministry and TPDC to examine the manuals and
to review procedures which are, and shall be, observed under the
Agreement.

(b) Notwithstanding the generality of the foregoing, PanAfrican Tanzania
shall make regular statements to the Ministry and TPDC relating to the
Petroleum Operations. These statements are:

(i) Production Statement (see Article V of this Annex);
(ii) Cost Allocation Statement (see Article VI of this Annex);

(iii) Value of Production and Pricing Statement (see Article VII of this
Annex);

(iv) | Statement of Expenditures and Receipts (see Article VIII of this
Annex);

(v) Cost Recovery Statement (see Article [X of this Annex);
(vi) | End-of-Year Statement (see Article X of this Annex); and
(vii) Budget Statement (see Article XI of this Annex).
(c) All reports and statements shall be prepared in accordance with the
Agreement, the Laws of Tanzania and, where there are no relevant

provisions in either of these, in accordance with the normal practice of the
international petroleum industry.

1.4 Language, Units of Account and Exchange Rules.

(a) PanAfrican Tanzania shall maintain accounts in United States dollars,
however, supplementary accounts may be kept in Tanzanian Shillings.
American measurements shall be employed in the Agreement and this
Annex. The language employed shall be English. Where necessary for
clarification PanAfrican Tanzania may also maintain accounts and records
in other units of measurement and currencies.

(b) It is the intent of this Accounting Procedure that neither the GOT, TPDC
nor PanAfrican Tanzania should experience an exchange gain or loss at
the expense of, or to the benefit of, any of the other Parties. However,
should there be any gain or loss from exchange of currency, it will be
credited or charged to the accounts under the Agreement.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 3 of 27

(c) (i) Amounts received and costs and expenditures made in Tanzanian
Shillings or in United States dollars shall be converted from Tanzanian
Shillings into United States dollars or from United States into Tanzanian
Shillings on the basis of the monthly average of the mean of the daily
official buying and selling exchange rates between the currencies in
question as published by the Bank of Tanzania for the month in which the
relevant transaction occurred.

(ii) Notwithstanding the general policy described in the preceding
clause, all transactions in excess of the equivalent of US$ 250,000 shall be
converted at the mean of the buying and selling exchange rates published
by the Bank of Tanzania on the day the transaction occurred.

(iii) Amounts received and expenditures made in currencies other than
United States dollars and Tanzania Shillings shall be converted into
United States dollars or Tanzanian Shillings on the basis of the monthly
average of the mean of the daily buying and selling exchange rates
between the currencies in question as published by the Bank of Tanzania
or, failing such publication, as published in the Financial Times (London
edition) for the month in which the relevant transaction occurred.

(iv) | The average monthly exchange rate calculated in accordance with
Section 1.4(c)(i) above and, where relevant, the exchange rates employed
pursuant to Sections 1.4(c)(ii) and (iii) above, shall be identified in the
relevant Statements required under Section 1.3(b) of this Annex.

1.5 Payments.

(a) All payments between the Parties shall, unless otherwise agreed, be in the
currency in which PanAfrican Tanzania has received payment for the
Additional Gas.

(b) Discharge of PanAfrican Tanzania’s obligation with respect to TPDC’s
share of Profit Gas Revenues and Profit Oil Revenues shall be made in
accordance with the Agreement.

(c) All sums due to one Party by the other under the Agreement during any
Quarter shall, for each day such sums are overdue during such Quarter,
bear interest compounded daily at an annual rate equal to (i) if payment is
to be made in U.S. Dollars, the average London Interbank Offered Rate
(LIBOR) for one-month deposits of Euro Dollars displayed on page
“LIBORO1” of the Reuters Money Rates Service (or any other page that
replaces page “LIBORO1” for the purposes of displaying the British

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 4 of 27

Bankers Association (BBA) interest settlement rates for deposits of Euro
Dollars in the London Interbank market) on the date of determination or in
the event the Reuters Money Rates Service, or a successor thereto, no
longer provides such information, such other service as may be agreed by
the Parties that provides the British Bankers Association (BBA) interest
settlement rates for such deposits of Euro Dollars in the London Interbank
market and any other required information previously provided on the
page “LIBORO1”, plus two percentage points; and (ii) if payment is to be
made in Tanzania Shillings, the Overdraft Rate on the first Business Day
of such Quarter.

1.6 Audit Requirements.

PanAfrican Tanzania will furnish to GOT and TPDC so long as this Agreement is in
effect such financial statements of PanA frican Tanzania as are required by the Laws of Tanzania.
If the Companies Ordinance of Tanzania no longer requires the submission of financial
statements, PanAfrican Tanzania shall, as soon as available and in any event within 90 days after
the close of each fiscal year of PanAfrican Tanzania thereafter, provide to GOT and TPDC a
copy of its balance sheet as of the close of such fiscal year, and statements of income and
retained earnings and changes in financial position of PanAfrican Tanzania for such fiscal year,
in each case setting forth in comparative form the figures for the preceding fiscal year, all in
reasonable detail and accompanied by an opinion thereon of its auditors, who shall be
independent accountants, to the effect that such financial statements have been prepared in
accordance with generally accepted accounting principles in Tanzania, consistently applied, and
that the examination of such accounts in connection with such financial statements has been
made by them in accordance with generally accepted auditing standards in Tanzania.

1.7. Audit and Inspection Rights of the GOT.

(a) Without prejudice to statutory rights, TPDC shall have the right to audit,
at its cost, PanAfrican Tanzania’s accounts and records maintained
hereunder with respect to each year within two years (or such longer
period as may be required in exceptional circumstances) from the end of
each such year. Notice of any exception to the accounts for any year shall
be submitted to PanAfrican Tanzania within 90 days of receipt by TPDC
of the report of its auditors. For purposes of auditing, TPDC may examine
and verify, at reasonable times, all charges and credits relating to
PanAfrican Tanzania’s activities under the Agreement and all books of
account, accounting entries, material records and inventories, vouchers,
payrolls, invoices and any other documents, correspondence and records
necessary to audit and verify the charges and credits. Furthermore, the
auditors shall have the right in connection with such audit to visit and
inspect at reasonable times all sites, plants, facilities, warehouses and

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 5 of 27

offices of PanAfrican Tanzania directly or indirectly serving its activities
under the Agreement and to visit personnel associated with those
activities. Where TPDC requires verification of charges made by an
Affiliated Company, it shall have the right to obtain an audit certificate
from a recognized firm of public accountants acceptable to both TPDC
and PanA frican Tanzania.

(b) PanAfrican Tanzania shall answer any notice of exception under Section
1.7(a) within 90 days of its receipt of such notice. Where PanAfrican
Tanzania has after such 90-day period failed to answer a notice of
exception made by TPDC, TPDC’s exception shall be deemed accepted by
PanAfrican Tanzania and the accounts shall be adjusted accordingly.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 6 of 27

ARTICLE II

CLASSIFICATION, DEFINITION AND

ALLOCATION OF COSTS AND EXPENDITURES

Expenditures shall be segregated in accordance with the objectives for which such
expenditures was made. All expenditures allowable under Article III relating to Petroleum
Operations shall be classified, defined and allocated as set out below, with separate accounting of
such expenditures on account of Natural Gas production and Crude Oil production. In the event of a
discovery, expenditure records shall be maintained in expenditures to each Joint Development Area.

2.1. Exploration Expenses are all direct and allocated indirect expenditures incurred
after Financial Closing in the search for Petroleum in an area which is or was, at the time when
such expenses were incurred, part of the Contract Area including:

(a)

(b)
(c)

(d)

(e)

(f)

Airborne and remote geophysical surveys, aerial, geophysical,
palaeontological, geological, topographical and seismic surveys and
studies and their interpretation;

Core hole drilling and water well drilling;

Labour, materials and services used in drilling and testing wells with the
object of finding new reservoirs of Petroleum, or for the purposes of
appraising the extent of Petroleum provided such wells are not complete
as producing wells;

Facilities used solely in support of the purposes described in (a), (b) an
(c) above including access roads, fixed assets and purchased geological
and geophysical information, all identified separately;

Any General and Administrative Costs and Service Costs directly incurres
on Exploration Operations and identifiable as such; and a portion of the
remaining General and Administrative Costs and Service Costs allocate:
to the Exploration Operations, determined by the proportionate share of
total Contract Expenses (excluding unallocated General an
Administrative Costs and Service Costs) represented by all other
Exploration Expenses; and

Any other Contract Expenses specifically incurred in the search for
Petroleum after the Financial Closing and not covered under subsections
2.2, 2.3, 2.4 and 2.5.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 7 of 27

2.2 Development_Expenses shall consist of all expenditures incurred after the
Financial Closing in:

(a) Drilling wells which are completed as producing wells and drilling wells
for purposes of producing from a reservoir of Petroleum already
discovered whether these wells are dry or producing, and drilling wells for
the injection of water or gas to enhance recovery of Petroleum;

(b) Completing wells by way of installation of casing or equipment or
otherwise after a well has been drilled for the purpose of bringing the well
into use as a producing well, or as a well for the injection of water or gas
to enhance recovery of Petroleum;

(c) The cost of production, processing, storage and transport facilities such as
pipelines, flow lines, gas plants, oil batteries, dehydration equipment and
other production and process units, wellhead equipment, subsurface
equipment, enhance recovery systems, offshore platforms storage facilities
and access roads for production activities;

(d) The costs of engineering and design studies for facilities referred to in
subsection 2.2(c); and

(e) Any General and Administrative Costs and Service Costs directly incurred
on development activities and identifiable as such; and a portion of the
remaining General and Administrative Costs and Service Costs allocated
to development activities, determined by the proportionate share of total
Contract Expenses (excluding unallocated General and Administrative
Costs and Service Costs) represented by all other Development Expenses.

2.3. Operating Expenses are all expenditures incurred in the Petroleum Operations after
the Financial Closing and the start of commercial production which are other than Exploration
Expenses, Development Expenses, General and Administrative Costs and Service Costs directly
incurred on operating activities and identifiable as such, as well as the balance of General and
Administrative Costs and Service Costs. General and Administrative Costs and Service Costs
not allocated to Exploration Expenses or Development Expenses shall be allocated to Operating
Expenses.

2.4 Service Costs are direct and indirect expenditures in support of the Petroleum
Operations including warehouses, export terminals, harbours, piers, marine vessels, vehicles,
motorized rolling equipment, aircraft, fire and security stations, workshops, water and sewage
plants, power plants, housing community and recreational facilities and furniture, tools and
equipment used in these activities. Service Costs in any year shall include costs incurred in such
year to purchase and/or construct said facilities as well as the annual costs to maintain and

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 8 of 27

operate the same, each to be identified separately. All Service Costs shall be regularly allocated
as specified in subsections 2.1(e), 2.2(e) and 2.3 to Exploration Expenses, Development
Expenses and Operating Expenses and shall be separately shown under each of these categories.

2.5 General and Administrative Costs are:

(a)

(b)

(c)

All main office, field office and general administrative expenses in
Tanzania, including but not limited to supervisory, accounting and
employee relations services, but excluding commissions paid to
intermediaries by PanAfrican Tanzania;

An annual overhead charge for services rendered outside Tanzania, and
not otherwise charged under this Accounting Procedure, for managing the
Petroleum Operations and for staff advice and assistance including
financial, legal, accounting and employee relations services. From the
Financial Closing this annual charge shall be an amount equal to 1% of
the total Contract Expenses, including those covered in subsection 2.5(a),
incurred during the year. The annual overhead charge shall be separately
identified in all reports to the GOT and TPDC; and

All General and Administrative Costs will be regularly allocated as
specified in subsections 2.1(e), 2.2(e) and 2.3 to Exploration Expenses,
Development Expenses and Operating Expenses and shall be separately
shown under each of these categories.

2.6 Market and Market Research Costs are all expenditures incurred by PanAfrican

Tanzania, or by TPDC with the prior approval of PanAfrican Tanzania, in the marketing of
Additional Gas and all reasonable costs and expenses (not exceeding the sum of US$250,000)
incurred by PanAfrican Tanzania in market research activities relating to the marketing of

Additional Gas.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 9 of 27

ARTICLE III

COSTS, EXPENSES, EXPENDITURES
AND CREDITS OF PANAFRICAN TANZANIA

3.1 Costs Recoverable without Further Approval of TPDC.

Subject to the provisions of the Agreement, PanAfrican Tanzania shall bear and pay all
costs and expenses in respect of Petroleum Operations. These costs and expenses will be
classified under the headings referred to in Article II. The following costs and expenses are
recoverable out of Cost Gas Revenues and Cost Oil Revenues by PanAfrican Tanzania under
the Agreement.

(a) Surface Rights. This covers all direct costs attributable to the acquisition,
renewal, or relinquishment of surface rights acquired and maintained in
force for the purposes of the Agreement.

(b) Labour and Associated Costs.

(i) Gross salaries and wages including bonuses of PanAfrican
Tanzania’s employees directly and necessarily engaged in the Petroleum
Operations (including engineering design work relating to the Petroleum
Operations), irrespective of the location of such employees, it being
understood that in case of those personnel only a portion of whose time is
wholly dedicated to Petroleum Operations, only that pro rata portion of
applicable wages and salaries will be charged;

(ii) The cost to PanAfrican Tanzania of established plans for
employees’ group life insurance, hospitalization, company pension,
retirement, savings plan and other benefits of a like nature customarily
granted to the employees, the costs of safety and service award programs
and the costs regarding holiday, vacation, sickness and disability
payments applicable to the salaries and wages chargeable under clause (i)
above shall be allowed at actual cost, provided, however, that such total
costs shall not exceed 25% of the total labour cost under clause (i) above;

(iii) | Expenses or contributions made pursuant to assessments or
obligations imposed under the Laws of Tanzania which are applicable to
the cost of salaries and wages chargeable under clause (i) above;

(iv) Reasonable travel and personal expenses of employees of
PanAfrican Tanzania including those made for travel and relocation of the

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 10 of 27

Expatriate Employees assigned to Tanzania, all of which shall be in
accordance with the normal practice of PanAfrican Tanzania; and

(v) Any personal income taxes of Tanzania incurred by employees of
PanAfrican Tanzania and paid or reimbursed by PanA frican Tanzania.

(c) Transportation. The cost of transportation of employees and consultants
or other representatives, equipment, materials and supplies necessary for
the conduct of the Petroleum Operations and not provided for elsewhere.

(d) Charges for Services.

(i) Third Party Contracts. The actual costs of contracts, for technical
and other services entered into by PanAfrican Tanzania for Petroleum
Operations, made with third parties other than Affiliated Companies are
recoverable; provided that the prices paid by PanAfrican Tanzania are no
higher than those generally charged by other international or domestic
suppliers for comparable work and services;

(ii) Affiliated Companies. Without prejudice to the charges to be
made in accordance with subsection 2.5, in the case of general services,
advice and assistance rendered to the Petroleum Operations by an
Affiliated Company, the charges will be based on actual costs and will be
no greater than market prices. The charges will also be no higher than the
most favourable prices charged by the Affiliated Company to third parties
for comparable services under similar terms and conditions elsewhere; and

(iii) In the event that the prices and charges referred to in clauses (i)
and (ii) above are shown to be uncompetitive, then TPDC will have the
right to disallow that portion as it deems fit for cost recovery purposes.

(e) Exclusively Owned Property. For services rendered to Petroleum
Operations through the use of property exclusively owned by PanAfrican
Tanzania, the accounts shall be charged at rates, not exceeding those
prevailing in the region, which reflect the cost of ownership and operation
of such property, or at rates to be agreed.

(f) Material.

(i) General. So far as is practicable and consistent with efficient and
economical operation, only such material shall be purchased or furnished
by PanAfrican Tanzania for use in the Petroleum Operations as may be
required for use in the reasonably foreseeable future and the accumulation
of surplus stocks shall be avoided;

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 11 of 27

(ii) Warranty of Material. PanAfrican Tanzania does not warrant
material beyond the supplier’s or manufacturer’s guarantee and, in case of
defective material or equipment, any adjustment received by PanAfrican
Tanzania from the suppliers/manufacturers or their agents will be credited
to the accounts under the Agreement; and

(iii) | Value of Material Charged to the Accounts under the Agreement.

(A) — Except as otherwise provided in (b) below, material purchased by
PanAfrican Tanzania for use in Petroleum Operations shall be valued to include
invoice price less trade and cash discounts (if any), purchase and procurement fees
plus freight and forwarding charges between point of supply and point of shipment,
freight to port of destination, insurance, taxes, custom duties, consular fees, other
items chargeable against imported material and, where applicable, handling and
transportation expenses from point of importation to warehouse or operating site, and
its costs shall not exceed those currently prevailing in normal arms’ length
transactions on the open market;

(B) = Material purchased from or sold to Affiliated Companies or
transferred to or from activities of PanAfrican Tanzania other than Petroleum
Operations under the Agreement, shall be priced and charged or credited at the prices
specified in (1) and (2) below:

dd) New Material (Condition “A”) shall be valued at the current
international price which shall not exceed the price prevailing to normal
arm’s length transactions on the open market; and

(2) Used Material (Conditions “B” and “C”’)

(a) Material which is in sound and serviceable condition
and is suitable for re-use without reconditioning shall be classified as
Condition “B” and priced at not more than 75% of the current price
of new materials defined in (1) above;

(b) Material which cannot be classified as Condition “B”

but which:
@ after reconditioning will be further serviceable
for original function as good second hand material Condition
“BY: or

(ii) is serviceable for original function but
substantially not suitable for reconditioning, shall be
classified as Condition “C” and priced at not more than 50%

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 12 of 27

of the Condition A price as defined in (1) above. The cost of
reconditioning shall be charged to reconditioned material
provided that the Condition “C” material value plus the cost
of reconditioning does not exceed the value of Condition “B”
material;

(c) Material which cannot be classified as Condition “B”
or Condition “C” shall be priced at a value to be agreed between
TPDC and PanA frican Tanzania;

(d) Material involving erection costs shall be charged at
the applicable condition percentage of the current price of new
material as defined in (1) above, but no erection cost shall be
charged;

(e) When the use of material is temporary and its service
to Petroleum Operations does not justify the reduction in price as
provided for in subparagraph 2(b) above, such material shall be
priced on a basis that will result in a net charge to the accounts under
the Agreement consistent with the value of the service rendered.

(g) Taxes, Duties and Other Assessments. All taxes, duties, rentals, levies,
charges, fees, contributions and any other assessments and charges levie
by the GOT (or any subdivision thereof) in connection with Petroleum
Operations or otherwise and paid directly by PanAfrican Tanzania or
reimbursed to TPDC, including the Annual Charges referred to in Section
9.2, but excluding any Additional Profits Tax paid pursuant to Article XII
of the Agreement. Such taxes, duties and assessments shall include,
without limitation, import duties; taxes, duties, fees and other imposts for
specific services rendered on request or to the public or commercial
enterprises generally and rent due to the GOT in respect of any land rights
granted or assigned to PanAfrican Tanzania; local GOT rates or taxes; an
stamp duties, registration fees, licence fees and other similar duties an
imposts.

(h) Insurance and Losses. Insurance premiums and costs incurred for
insurance pursuant to Article XVIII of the Agreement, provided that if
such insurance is wholly or partly placed with an Affiliated Company,
such premiums and costs shall be recoverable only to the extent generally
charged by competitive insurance companies other than an Affiliated
Company.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 13 of 27

Cost and losses incurred as a consequence of events which are, and in so far as, not made
good by insurance are recoverable unless such costs have resulted solely from an act of willful
misconduct or gross negligence of PanAfrican Tanzania.

@)

G)

(k)

@

(m)

(n)

Legal Expenses. All reasonable costs and expenses of litigation and legal
or related services necessary or expedient for the procuring, perfecting,
retention and protection of the Contract Area, and in defending or
prosecuting lawsuits involving the Contract Area or any third party claim
arising out of activities under the Agreement, or sums paid in respect of
legal services necessary or expedient for the protection of the joint interest
of the GOT, TPDC and PanAfrican Tanzania are recoverable. Where
legal services are rendered in such matters by salaried or regularly
retained lawyers of PanAfrican Tanzania or an Affiliated Company, such
compensation shall be included instead under subsection 3.1(b) or 3.1(d)
above as applicable.

Training Costs, All costs and expenses incurred by PanAfrican Tanzania
in the training of its Tanzanian employees engaged in Petroleum
Operations and such other training as is required under Article XVI of the
Agreement.

General and Administrative Costs.

and the charge described in Section 2.

Market and Market Research Costs.
incurred by PanAfrican Tanzania, or
PanAfrican Tanzania, in the mar!
reasonable costs and expenses (not
incurred by PanAfrican Tanzania in

[he costs described in Section 2.5(a)
5(b) of this Annex D.

All reasonable costs and expenses
by TPDC with the prior approval of
eting of Additional Gas and all
exceeding the sum of US$250,000)
market research activities relating to

the marketing of Additional Gas.

Environmental Costs. All reasonable costs and expenses incurred by
PanAfrican Tanzania to protect the natural environment and marine life in
the Contract Area, including the costs of all equipment and environmental
training programmes and Environmental Impact Assessment Studies
conducted by PanAfrican Tanzania and all remedial actions taken by
PanAfrican Tanzania in response to any damage, accident or emergency
affecting the environment.

Safety Programmes. All costs and expenses incurred by PanAfrican
Tanzania in connection with safety programmes and training (including
safety equipment and materials) for or in respect of Petroleum Operations
in the Contract Area.

G:\060922\0002\PSA TPDC and PanA frican.doc
(0)

(p)

(q)

Production Sharing Agreement
Annex D
Page 14 of 27

Interest and Financing Charges. All interest and other financing charges
incurred by PanAfrican Tanzania on loans raised to finance Petroleum
Operations under the Agreement.

Processing and Transportation Costs. All tariffs paid to Songas and any
other transporter of Additional Gas for the processing and transportation
of Additional Gas, if not otherwise deducted in the calculation of Net
Sales Revenue.

Abandonment and Reclamation Costs. All costs and expenses incurred in
the abandonment and reclamation of wells in the Contract Area.

Consents. All fees paid in connection with all required Consents for
Petroleum Operations and those tax exemption applications contemplated
in the Agreement.

3.2 Costs Not Recoverable under the Agreement.

The following costs shall not be recoverable for the purposes of Profit Gas Revenues and
Profit Oil Revenues sharing and shall not be taken into account for determination of APT:

(a)

(b)

(c)

(d)
(e)

(f)

(g)

All costs incurred before the Financial Closing;

The costs of any bank guarantee or letter of guarantee required under the
Basic Agreements or any other amounts spent on indemnities with regard
to non-fulfillment of contractual obligations;

Costs of arbitration and any expert in respect of any dispute under the
Agreement, except as provided in Section 13.1(b) of the Agreement;

Fines and penalties imposed by courts of law in Tanzania;

Costs incurred as a result of willful misconduct or gross negligence of
PanAfrican Tanzania;

Donations made by PanAfrican Tanzania, unless approved by the GOT
and TPDC; and

Any costs which, by reference to general oil industry practices, can
reasonably be shown to be excessive.

3.3. Other Costs and Expenses.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 15 of 27

Any other costs and expenses not covered or dealt with in the foregoing provisions of this
Article II] and which are incurred by PanAfrican Tanzania for the necessary and proper conduct
of Petroleum Operations are recoverable only with the prior approval in writing of TPDC.

3.4 Credits under the Agreement.

The net proceeds received from Petroleum Operations (other than the proceeds from the
sale of Natural Gas or Crude Oil), including but not limited to the transactions listed below, will
be credited to the accounts under the Agreement. For Profit Gas Revenue and Profit Oil
Revenue sharing purposes, such credits shall be offset against Recoverable Contract Expenses,
and for the calculation of Additional Profits Tax the credits shall be included in the definition of
the net cash position as provided in Article XIII of the Agreement:

(a) The net proceeds of any insurance claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreement
when such operations or assets were insured and the premiums charged to
the accounts under the Agreement;

(b) Legal expenses charged to the accounts under Section 3.1(i) of this Annex
D and subsequently recovered by PanAfrican Tanzania;

(c) Revenue received from third parties for the use of property or assets
charged to the accounts under the Agreement;

(d) Any adjustment received by PanAfrican Tanzania from the
suppliers/manufacturers or their agents in connection with defective
material the cost of which was previously charged by PanAfrican
Tanzania to the accounts under the Agreement;

(e) Rentals, refunds or other credits received by PanAfrican Tanzania which
apply to any charge which has been made to the accounts under the
Agreement, but excluding any award granted to PanAfrican Tanzania
under arbitration or sole expert proceedings;

(f) The net proceeds for materials originally charged to the accounts under
the Agreement and subsequently exported from Tanzania without being
used in Petroleum Operations;

(g) The net proceeds from the sale or exchange by PanAfrican Tanzania of

materials, equipment, plant or facilities, the acquisition costs of which
have been charged to the accounts under the Agreement;

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 16 of 27

(h) The proceeds from the sale of any information which relates to the
Contract Area provided that the acquisition costs of such rights and
information have been charged to the accounts under the Agreement; and

(i) The proceeds derived from the sale or licence of any intellectual property
the development costs of which were incurred under the Agreement.

3.5 Duplication of Charges and Credits.

Notwithstanding any provision to the contrary in this Accounting Procedure, it is agreed
that there shall be no duplication of charges or credits to the accounts under the Agreement.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 17 of 27

ARTICLE IV

RECORDS AND VALUATION OF ASSETS

PanAfrican Tanzania shall maintain detailed records of property and assets in use for
Petroleum Operations in accordance with normal practice in exploration and production activities of
the international petroleum industry. At six-month intervals, PanAfrican Tanzania shall notify
TPDC in writing of all assets acquired during the preceding six months indicating the quantities,
costs and location of each asset. At reasonable intervals but at least once a year with respect to
movable assets and once every four years with respect to immovable assets, inventories of the
property and assets under the Agreement shall be taken by PanAfrican Tanzania. PanAfrican
Tanzania shall give TPDC at least 30 days written notice of its intention to take such inventory and
TPDC shall have the right to be represented when such inventory is taken. PanAfrican Tanzania
will clearly state the principles upon which valuation of the inventory has been based. When an
assignment of rights under the Agreement takes place a special inventory may be taken by
PanAfrican Tanzania at the request of the assignee provided that the costs of such inventory are
borne by the assignee.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 18 of 27

ARTICLE V

PRODUCTION STATEMENT

5.1 Upon commencement of production from the Contract Area, PanAfrican Tanzania
shall submit a monthly Production Statement to TPDC showing the following
information for the Contract Area:

(a)

(b)

(c)
(d)

(e)

(f)

The quantity of Protected Gas and Additional Gas produced, as measured
by totalling the monthly volumes as shown on the Sales Meters, and the
quantity of Crude Oil produced;

The quantities of Lost and Unaccounted For Gas (as defined in the Gas
Agreement);

The quantities of Natural Gas flared;

The number of days in the month during which Natural Gas was produced
from the Contract Area, and the number of days in the month during
which Crude Oil was produced from the Contract Area; and

The average daily sales of Additional Gas, in MMcfd (calculated by
dividing the total volume of Additional Gas produced and sold from the
Contract Area during such month by the total number of days during
which Additional Gas was produced in such month), and the average daily
sales of Crude Oil, in Barrels, calculated as aforesaid, during the month.

At the end of each Quarter, the monthly volume of Liquid Hydrocarbons
produced per well, any volumes of Liquid Hydrocarbons flared or
disposed of or used by Songas in its operations (pursuant to Section 6.8 of
the Gas Agreement).

5.2 At the end of each Quarter aggregated statements in respect of the three months
comprising that Quarter shall be submitted for each of the items in Section 5.1 above.

5.3. The Production Statement for each month or Quarter shall be submitted to the
GOT and TPDC not later than 15 days after the end of such month or Quarter.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 19 of 27

ARTICLE VI

COST ALLOCATION STATEMENT

6.1 PanAfrican Tanzania shall prepare with respect to each Quarter a Cost Allocation
Statement with respect to the matters covered by Sections 3.4 and 3.5 of the Gas
Agreement. The statement will distinguish between seismic mobilization/fixed costs and
seismic acquisition/processing/variable costs and identify the length of the seismic
programme over the Discovery Blocks and Adjoining Blocks. The statement will further
itemize all Capital Costs incurred in the Discovery Blocks, segregating those incurred
with respect to Additional Gas, those incurred with respect to Protected Gas and those
incurred with respect to Crude Oil. Finally, the statement will identify the amount of
Operating Expenses incurred during such Quarter, segregating those incurred with
respect to Additional Gas and those incurred with respect to Protected Gas. The
statement will show the following:

(a) Actual expenditures and receipts (including all credits pursuant to Section
3.4 of this Annex D) for the Quarter in question; and

(b) Cumulative expenditure and receipts (including all credits pursuant to
Section 3.4 of this Annex D) for the budget year in question.

6.2 The Cost Allocation Statement for each Quarter shall be submitted to the GOT and
TPDC not later than 30 days after the end of each such Quarter.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 20 of 27

ARTICLE VII

PRODUCTION AND PRICING STATEMENT

7.1 PanAfrican Tanzania shall, for purposes of Articles X, XI and XIII of the
Agreement, prepare a statement of actual Additional Gas revenues and Crude Oil
revenues received each month and Quarter. The statement shall contain the following
information:

(a) For each Additional Gas customer, the volumes delivered, the amounts
payable by the customer, the revenues received from the customer, the
portion of such revenues payable for processing and transportation
services (other than to Songas) and the portion of such revenues paid to
Songas pursuant to the Gas Processing and Transportation Agreement, and
for each Crude Oil customer, the quantities delivered, the amounts payable
by the customer, and the revenues received from the customer;

(b) The total of the revenues received from all Additional Gas customers, the
portion of such total paid for processing and transportation services (other
than to Songas), the portion of such total paid to Songas pursuant to the
Gas Processing and Transportation Agreement and the total Net Sales
Revenue; and the total of the revenues received from all Crude Oil
customers;

(c) Of the total Additional Gas sold, a statement of how much of that
Additional Gas was produced outside the Proven Section. If Natural Gas
is produced outside the Proven Section, sales to each customer (and,
accordingly, Profit Gas and Cost Gas from such sales) shall be deemed to
be in the same proportion as each of total gas volumes from the Proven
Section and total gas volumes from outside the Proven Section bears to
total Additional Gas volumes;

(d) As apportioned in the same manner as volumes pursuant to Section 7.1(c)
of this Annex D for each customer, the total Net Sales Revenue for
Natural Gas produced from within the Proven Section and from outside
the Proven Section;

(e) The average daily sales, in MMcfd, in the Proven Section, Unproven

Section and the Adjoining Blocks, using the same proportions as each
bears to the whole, calculated in the manner provided in Sections 10.5 and

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 21 of 27

10.6 of the Agreement, and the average daily sales in Barrels, calculated
as provided in Section 10.7 of the Agreement;

(f) For each Quarter, the cumulative sales of Additional Gas since the
Financial Closing, and the cumulative sales of Crude Oil since the
Financial Closing.

(g) For each Quarter, (i) the volumes of Liquid Hydrocarbons produced from
the Proven Section, and (ii) the volumes of Liquid Hydrocarbons produced
from outside the Proven Section, the revenues received from the sales
thereof, less any transportation costs and taking into account the
differential amount of Liquid Hydrocarbons remaining in storage.

7.2 The Production and Pricing Statement for each Quarter shall be submitted to the
GOT and TPDC not later than 20 days after the end of such Quarter.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 22 of 27

ARTICLE VIII

STATEMENT OF EXPENDITURE AND RECEIPTS

8.1 PanAfrican Tanzania shall prepare with respect to each calendar month a
Statement of Expenditure and Receipts under the Agreement. The statement will
distinguish between Exploration Expenses, Development Expenses, Operating Expenses
and Market and Market Research Costs and will separately identify all significant items
of expenditures within these categories. If TPDC is not satisfied with the degree of
disaggregation within the categories it shall be entitled to ask for a more detailed
breakdown. The statement will show the following:

(a) Actual expenditures and receipts (including all credits pursuant to Section
3.4 of this Annex D) for the month in question;

(b) Cumulative expenditure and receipts (including all credits pursuant to
Section 3.4 of this Annex D) for the budget year in question;

(c) Latest forecast of cumulative expenditures at the year end; and

(d) Variations between budget forecast and latest forecast, with explanations
thereof.

8.2 At the end of each Quarter aggregated statements in respect of the three months
comprising that Quarter shall be submitted for each of the items (a) to (d) in subsection
8.1 above.

8.3. The Statement of Expenditure and Receipts for each Calendar month or Quarter
shall be submitted to the GOT and TPDC not later than 30 days after the end of each such
month or Quarter.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 23 of 27

ARTICLE IX

COST RECOVERY STATEMENT

9.1 PanAfrican Tanzania shall prepare with respect to each Quarter a Cost Recovery
Statement with respect to Natural Gas production and Crude Oil production containing
the following information:

(a)

(b)
(c)

(d)

(e)
(f)

(g)

Recoverable Contract Expenses carried forward from the previous
Quarter, if any;

Recoverable Contract Expenses for the Quarter in question;

Total Recoverable Contract Expenses for the Quarter in question (Section
9.1(a) plus Section 9.1(b));

Quantity and value of Cost Gas and quantity and value of the Crude Oil
for the Quarter in question;

Contract Expenses recovered for the Quarter in question;

Total cumulative amount of Contract Expenses recovered up to the end of
the Quarter in question; and

Amount of Recoverable Contract Expenses to be carried forward into the
next Quarter.

9.2 The Cost Recovery information required pursuant to subsection 9.1 above shall be
presented in sufficient detail so as to enable the GOT and TPDC to identify how the cost
of assets are being recovered for the purposes of Article X of the Agreement.

9.3. The Cost Recovery Statement for each Quarter shall be submitted to the GOT and
TPDC not later than 30 days after the end of such Quarter.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 24 of 27

ARTICLE X

END-OF-YEAR STATEMENT

PanAfrican Tanzania shall prepare a definitive End-of-Year Statement. The End-of-Year
Statement will contain aggregated information for the year in the same format as required in the
Production and Pricing Statement, Cost Recovery Statement and Statement of Expenditures and
Receipts. The End-of-Year Statement for each year shall be submitted to the GOT and TPDC within
60 days of the end of such year. The End-of-Year Statement shall contain a detailed calculation of
the Additional Profits Tax pursuant to Article XIII of the Agreement, and shall detail each
component of said calculation. The real internal rate of return shall be calculated in the same
manner as in Annex E.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 25 of 27

ARTICLE XI

BUDGET STATEMENT

11.1 PanAfrican Tanzania shall prepare an annual Budget Statement. The Budget
Statement shall distinguish between Exploration Expenses, Development Expenses,
Operating Expenses and Market and Market Research Costs and shall show the

following:

(a) Forecast expenditures and receipts for the budget year under the
Agreement;

(b) Cumulative expenditures and receipts to the end of the said budget year;
and

(c) A schedule showing the most important and individual items of
Development Expenses for the said budget year.

11.2. The Budget Statement shall be submitted to the GOT and TPDC with respect to
each budget year no less than 90 days before the start of the year, except in the case of
the year in which the Financial Closing falls, when the Budget Statement shall be
submitted within 30 days following the Financial Closing.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 26 of 27

ARTICLE XII

REVISION OF ACCOUNTING PROCEDURE

12.1 The provisions of this Annex D may be amended by agreement between
PanAfrican Tanzania, GOT and TPDC. The amendments shall be made in writing and
shall state the date upon which the amendments shall become effective.

12.2 In the event, and at the time, that TPDC elects to participate in Joint Operations
the Parties shall modify this Annex D to reflect TPDC’s status as a party to a Joint
Operations Agreement.

G:\060922\0002\PSA TPDC and PanA frican.doc
Production Sharing Agreement
Annex D
Page 27 of 27

ARTICLE XIII

CONFLICT WITH THE AGREEMENT

In the event of any conflict between the provisions of this Annex D and the Agreement, the
provisions of the Agreement shall prevail.

G:\060922\0002\PSA TPDC and PanA frican.doc
G:\060922\0002\PSA TPDC and PanAfrican.doc
